ICJ_130_PedraBranca_MYS_SGP_2008-05-23_JUD_01_ME_00_FR.txt.        INTERNATIONAL COURT OF JUSTICE


         REPORTS OF JUDGMENTS,
      ADVISORY OPINIONS AND ORDERS


CASE CONCERNING SOVEREIGNTY OVER
 PEDRA BRANCA/PULAU BATU PUTEH,
  MIDDLE ROCKS AND SOUTH LEDGE
          (MALAYSIA/SINGAPORE)


         JUDGMENT OF 23 MAY 2008




              2008
       COUR INTERNATIONALE DE JUSTICE


           RECUEIL DES ARRE| TS,
    AVIS CONSULTATIFS ET ORDONNANCES


AFFAIRE RELATIVE A
                 v LA SOUVERAINETÉ
UR PEDRA BRANCA/PULAU BATU PUTEH,
   MIDDLE ROCKS ET SOUTH LEDGE
          (MALAISIE/SINGAPOUR)


           ARRE
              | T DU 23 MAI 2008

                      Official citation :
      Sovereignty over Pedra Branca/Pulau Batu Puteh,
     Middle Rocks and South Ledge (Malaysia/Singapore),
             Judgment, I.C.J. Reports 2008, p. 12




                   Mode officiel de citation :
       Souveraineté sur Pedra Branca/Pulau Batu Puteh,
      Middle Rocks et South Ledge (Malaisie/Singapour),
               arrêt, C.I.J. Recueil 2008, p. 12




                                       Sales number
SN 0074-4441
BN 978-92-1-071046-6
                                       No de vente :   937

                             23 MAY 2008

                             JUDGMENT




SOVEREIGNTY OVER PEDRA BRANCA/
PULAU BATU PUTEH, MIDDLE ROCKS
       AND SOUTH LEDGE
     (MALAYSIA/SINGAPORE)




SOUVERAINETÉ SUR PEDRA BRANCA/
PULAU BATU PUTEH, MIDDLE ROCKS
        ET SOUTH LEDGE
     (MALAISIE/SINGAPOUR)




                             23 MAI 2008

                                 ARRE
                                    |T

                       TABLE DES MATIÈRES
                                                                   paragraphes
QUALITÉS                                                                 1-15
SITUATION GÉOGRAPHIQUE ET CARACTÉRISTIQUES                              16-19
LE CONTEXTE HISTORIQUE GÉNÉRAL                                          20-29
HISTORIQUE DU DIFFÉREND                                                 30-36
LA SOUVERAINETÉ SUR PEDRA BRANCA/PULAU BATU PUTEH                       37-277
5.1. Argumentation des Parties                                           37-42
5.2. La question de la charge de la preuve                               43-45
5.3. Statut juridique de Pedra Branca/Pulau Batu Puteh avant les
     années 1840                                                        46-117
     5.3.1. Titre originaire sur Pedra Branca/Pulau Batu Puteh           46-80
     5.3.2. La portée juridique du traité anglo-néerlandais de 1824 81-101
     5.3.3. La pertinence du traité Crawfurd de 1824                   102-107
     5.3.4. La portée juridique de la lettre « de donation » de 1825 108-116
     5.3.5. Conclusion                                                     117
5.4. Statut juridique de Pedra Branca/Pulau Batu Puteh après les
     années 1840                                                       118-272
     5.4.1. Le droit applicable                                        118-125
     5.4.2. Le processus de sélection de l’emplacement du phare
            Horsburgh                                                  126-148
     5.4.3. La construction et la mise en service du phare Hors-
            burgh entre 1850 et 1851                                   149-163
     5.4.4. Le comportement des Parties entre 1852 et 1952             164-191
            a) Le système des phares des détroits et la législation
                britannique et singapourienne y afférente              166-180
            b) Evolution constitutionnelle et descriptions officielles
                de Singapour et de la Malaisie                         181-189
            c) La réglementation de la pêche par le Johor dans les
                années 1860                                            190-191
     5.4.5. La correspondance de 1953                                  192-230
     5.4.6. Le comportement des Parties après 1953                     231-272
            a) Enquêtes menées par Singapour sur les naufrages
                survenus dans les eaux entourant Pedra Branca/
                Pulau Batu Puteh                                       231-234
            b) Visites sur Pedra Branca/Pulau Batu Puteh               235-239
            c) Patrouilles et exercices effectués autour de Pedra
                Branca/Pulau Batu Puteh par les marines malai-
                sienne et singapourienne                               240-243
            d) Le déploiement des pavillons britannique et singa-
                pourien sur Pedra Branca/Pulau Batu Puteh              244-246
            e) L’installation de matériel de communication mili-
                taire par Singapour sur l’île en 1977                  247-248

                                                                            4

             f) Projet singapourien de récupération de terres en vue
                d’agrandir l’île                                      249-250
             g) Accord pétrolier conclu par la Malaisie en 1968       251-253
             h) La délimitation de la mer territoriale malaisienne en
                1969                                                  254-256
             i) Accord de 1969 relatif au plateau continental et
                accord de 1970 relatif à la mer territoriale conclus
                entre l’Indonésie et la Malaisie                      257-258
             j) L’accord de 1973 entre l’Indonésie et Singapour rela-
                tif à la mer territoriale                                 259
             k) Coopération interétatique dans le détroit de Singa-
                pour                                                      260
             l) Publications officielles                              261-266
             m) Cartes officielles                                    267-272
5.5. Conclusion                                                      273-277
LA SOUVERAINETÉ SUR MIDDLE ROCKS ET SOUTH LEDGE                      278-299
6.1. Argumentation des Parties                                       278-287
6.2. Statut juridique de Middle Rocks                                288-290
6.3. Statut juridique de South Ledge                                 291-299
DISPOSITIF                                                               300




                                                                           5

             COUR INTERNATIONALE DE JUSTICE

                               ANNÉE 2008                                              2008
                                                                                      23 mai
                                                                                    Rôle général
                                23 mai 2008                                           no 130



AFFAIRE RELATIVE A
                 v LA SOUVERAINETE
                                 u
UR PEDRA BRANCA/PULAU BATU PUTEH,
   MIDDLE ROCKS ET SOUTH LEDGE
                      (MALAISIE/SINGAPOUR)




                                  ARRE
                                     |T

ésents : M. AL-KHASAWNEH, vice-président, faisant fonction de président en
         l’affaire ; MM. RANJEVA, SHI, KOROMA, PARRA-ARANGUREN,
         BUERGENTHAL, OWADA, SIMMA, TOMKA, ABRAHAM, KEITH,
         SEPÚLVEDA-AMOR, BENNOUNA, SKOTNIKOV, juges ; MM. DUGARD,
         SREENIVASA RAO, juges ad hoc ; M. COUVREUR, greffier.


En l’affaire relative à la souveraineté sur Pedra Branca/Pulau Batu Puteh,
ddle Rocks et South Ledge,
entre
 Malaisie,
présentée par
S. Exc. M. Tan Sri Abdul Kadir Mohamad, ambassadeur en mission extra-
   ordinaire, ministère des affaires étrangères de la Malaisie, conseiller auprès
   du premier ministre pour les affaires étrangères,
comme agent ;
S. Exc. Mme Dato’ Noor Farida Ariffin, ambassadeur de la Malaisie auprès
   du Royaume des Pays-Bas,
comme coagent ;
S. Exc. M. Dato’ Seri Syed Hamid Albar, ministre des affaires étrangères de
   la Malaisie,

                                                                               6

S. Exc. M. Tan Sri Abdul Gani Patail, Attorney-General de la Malaisie,
Sir Elihu Lauterpacht, C.B.E., Q.C., professeur honoraire de droit interna-
   tional à l’Université de Cambridge, membre de l’Institut de droit interna-
   tional, membre de la Cour permanente d’arbitrage,
M. James Crawford, S.C., F.B.A., professeur de droit international à l’Uni-
   versité de Cambridge, titulaire de la chaire Whewell, membre de l’Institut
   de droit international,
M. Nicolaas Jan Schrijver, professeur de droit international public à l’Uni-
   versité de Leyde, membre associé de l’Institut de droit international,
M. Marcelo G. Kohen, professeur de droit international à l’Institut univer-
   sitaire de hautes études internationales de Genève, membre associé de
   l’Institut de droit international,
Mme Penelope Nevill, chargée de cours au Downing College de l’Université
   de Cambridge,
comme conseils et avocats ;
M. Datuk Azailiza Mohd Ahad, chef du département des affaires internatio-
   nales, cabinet de l’Attorney-General de la Malaisie,
Mme Datin Almalena Sharmila Johan Thambu, première adjointe au chef du
   département des affaires internationales, cabinet de l’Attorney-General de
   la Malaisie,
Mme Suraya Harun, conseiller fédéral principal au département des affaires
   internationales, cabinet de l’Attorney-General de la Malaisie,
M. Mohd Normusni Mustapa Albakri, conseiller fédéral au département des
   affaires internationales, cabinet de l’Attorney-General de la Malaisie,
M. Faezul Adzra Tan Sri Gani Patail, conseiller fédéral au département des
   affaires internationales, cabinet de l’Attorney-General de la Malaisie,
Mme Michelle Bradfield, Research Fellow au Lauterpacht Research Center
   for International Law de l’Université de Cambridge, Solicitor (Australie),
comme conseils ;
M. Dato’ Hamsan bin Saringat, directeur de l’unité de planification écono-
   mique de l’Etat du Johor,
M. Abd. Rahim Hussin, sous-secrétaire au département de la politique de
   sécurité maritime, conseil de la sécurité nationale, services du premier mi-
   nistre de la Malaisie,
M. Raja Aznam Nazrin, sous-secrétaire au département des affaires judi-
   ciaires et d’arbitrage, ministère des affaires étrangères de la Malaisie,
Le capitaine Sahak Omar, directeur général du service hydrographique de la
   marine royale malaisienne,
M. Tuan Haji Obet bin Tawil, premier directeur adjoint du bureau de l’amé-
   nagement du territoire et des mines du Johor,
Mme Hajah Samsiah Muhamad, directrice des acquisitions, centre des res-
   sources documentaires et audiovisuelles des archives nationales,
Le commandant Samsuddin Yusoff, premier officier du service hydrogra-
   phique de la marine royale malaisienne,
M. Roslee Mat Yusof, directeur de la marine pour la région septentrionale,
   département de la marine de la Malaisie péninsulaire,
M. Azmi Zainuddin, ministre conseiller à l’ambassade de la Malaisie aux
   Pays-Bas,
Mme Sarah Albakri Devadason, secrétaire adjointe principale au départe-
   ment des affaires judiciaires et d’arbitrage, ministère des affaires étrangères
   de la Malaisie,

                                                                                7

M. Mohamad Razdan Jamil, assistant spécial du ministre des affaires étran-
  gères de la Malaisie,
Mme Haznah Md. Hashim, secrétaire adjointe principale au département des
  affaires judiciaires et d’arbitrage, ministère des affaires étrangères de la
  Malaisie,
comme conseillers ;
M. Dato’ Shaharil Talib, professeur, directeur du service des études spéciales
  du cabinet de l’Attorney-General de la Malaisie,
comme consultant ;
M. Tan Ah Bah, directeur de la topographie, service des frontières, départe-
  ment de la topographie et de la cartographie,
Mme Sharifah Mastura Syed Abdullah, professeur, doyenne de la faculté des
  sciences sociales et humaines de l’Université nationale de la Malaisie,
M. Nik Anuar Nik Mahmud, professeur, directeur de l’Institut d’études
  malaisiennes et internationales de l’Université nationale de la Malaisie,
M. Ahmad Aznan bin Zakaria, directeur adjoint principal de la topographie,
  service des frontières, département de la topographie et de la cartographie,
M. Hasnan bin Hussin, assistant technique principal du service des fron-
  tières, département de la topographie et de la cartographie,
comme conseillers techniques,
et
 République de Singapour,
présentée par
S. Exc. M. Tommy Koh, ambassadeur en mission extraordinaire, ministère
   des affaires étrangères de la République de Singapour, professeur de droit
   à l’Université nationale de Singapour,
comme agent ;
S. Exc. M. Anil Kumar s/o N T Nayar, ambassadeur de la République de
   Singapour auprès du Royaume des Pays-Bas,
comme coagent ;
S. Exc. M. S. Jayakumar, vice-premier ministre, ministre coordinateur pour
   la sécurité nationale et ministre de la justice, professeur de droit à l’Uni-
   versité nationale de Singapour,
S. Exc. M. Chan Sek Keong, Chief Justice de la République de Singapour,
S. Exc. M. Chao Hick Tin, Attorney-General de la République de Singapour,
M. Ian Brownlie, C.B.E., Q.C., F.B.A., membre du barreau d’Angleterre,
   président de la Commission du droit international des Nations Unies, pro-
   fesseur émérite de droit international public, titulaire de la chaire Chichele
   à l’Université d’Oxford, membre de l’Institut de droit international, Dis-
   tinguished Fellow de l’All Souls College d’Oxford,
M. Alain Pellet, professeur à l’Université de Paris X-Nanterre, membre et
   ancien président de la Commission du droit international des Nations
   Unies, membre associé de l’Institut de droit international,
M. Rodman R. Bundy, avocat à la Cour d’appel de Paris, membre du bar-
   reau de New York, cabinet Frere Cholmeley/Eversheds, Paris,
Mme Loretta Malintoppi, avocat à la Cour d’appel de Paris, membre du bar-
   reau de Rome, cabinet Frere Cholmeley/Eversheds, Paris,
comme conseils et avocats ;

                                                                               8

M. S. Tiwari, Principal Senior State Counsel au cabinet de l’Attorney-Gene-
  ral de la République de Singapour,
M. Lionel Yee, Senior State Counsel au cabinet de l’Attorney-General de la
  République de Singapour,
M. Tan Ken Hwee, premier greffier adjoint de la Cour suprême de Singa-
  pour,
M. Pang Khang Chau, Deputy Senior State Counsel au cabinet de l’Attor-
  ney-General de la République de Singapour,
M. Daren Tang, State Counsel au cabinet de l’Attorney-General de la Répu-
  blique de Singapour,
M. Ong Chin Heng, State Counsel au cabinet de l’Attorney-General de la
  République de Singapour,
M. Daniel Müller, chercheur au centre de droit international de Nanterre
  (CEDIN), Université de Paris X-Nanterre,
comme conseils ;
M. Parry Oei, hydrographe en chef de l’autorité maritime et portuaire de Sin-
  gapour,
Mme Foo Chi Hsia, directeur adjoint au ministère des affaires étrangères de
  la République de Singapour,
M. Philip Ong, sous-directeur au ministère des affaires étrangères de la
  République de Singapour,
Mme Yvonne Elizabeth Chee, deuxième secrétaire (affaires politiques) à
  l’ambassade de la République de Singapour aux Pays-Bas,
Mme Wu Ye-Min, chargée de mission au ministère des affaires étrangères de
  la République de Singapour,
comme conseillers,

LA COUR,
ainsi composée,
après délibéré en chambre du conseil,
rend l’arrêt suivant :
1. Par lettre conjointe en date du 24 juillet 2003, déposée au Greffe de la
 ur le même jour, les ministres des affaires étrangères de la Malaisie et de la
publique de Singapour (ci-après dénommée « Singapour ») ont notifié au
 ffier un compromis entre les deux Etats, signé à Putrajaya le 6 février 2003 et
 ré en vigueur le 9 mai 2003, date de l’échange des instruments de ratification.

2. Le texte du compromis se lit comme suit :
    « Le Gouvernement de la Malaisie et le Gouvernement de la République
  de Singapour (ci-après dénommés les « Parties ») ;
    Considérant qu’un différend s’est élevé entre eux concernant la souve-
  raineté sur Pedra Branca/Pulau Batu Puteh, Middle Rocks et South Ledge ;

     Désirant que ce différend soit réglé par la Cour internationale de Justice
  (ci-après dénommée la « Cour ») ;
     Sont convenus de ce qui suit :

                                                                              9

                               Article premier
                         Soumission d’un différend
 Les Parties conviennent de soumettre le différend à la Cour conformé-
ment au paragraphe 1 de l’article 36 de son Statut.
                                  Article 2
                               Objet du litige
  La Cour est priée de déterminer si la souveraineté sur
a) Pedra Branca/Pulau Batu Puteh ;
b) Middle Rocks ;
c) South Ledge,
appartient à la Malaisie ou à la République de Singapour.
                                  Article 3
                               Ordre des noms
  Pour les besoins du présent compromis, l’ordre dans lequel seront
employés les noms Pedra Branca/Pulau Batu Puteh, ou vice versa, sera
considéré comme sans importance pour la question de souveraineté sur
laquelle la Cour aura été appelée à statuer.
                                  Article 4
                                  Procédure
  1. La procédure comportera une phase écrite et une phase orale.
  2. Sans préjuger en rien de la charge de la preuve, les Parties convien-
nent, conformément à l’article 46 du Règlement de la Cour, que les pièces
de procédure consisteront en :
a) un mémoire présenté par chacune des Parties au plus tard huit mois
   après la date de la notification du présent compromis au Greffe de la
   Cour internationale de Justice ;
b) un contre-mémoire présenté par chacune des Parties au plus tard dix
   mois après la date à laquelle chacune aura reçu la copie certifiée
   conforme du mémoire de l’autre Partie ;
c) une réplique présentée par chacune des Parties au plus tard dix mois
   après la date à laquelle chacune aura reçu la copie certifiée conforme
   du contre-mémoire de l’autre Partie ;
d) une duplique, si les Parties en décident ainsi d’un commun accord ou si
   la Cour décide d’office ou à la demande de l’une des Parties que cette
   pièce de procédure est nécessaire et qu’elle en autorise ou en prescrit la
   présentation.
   3. Les pièces de procédure susmentionnées et leurs annexes, déposées
auprès du greffier, ne seront pas transmises à l’autre Partie tant que le gref-
fier n’aura pas reçu de ladite Partie la pièce de procédure correspondante.

  4. La question de l’ordre de parole dans les plaidoiries sera résolue d’un
commun accord entre les deux Parties, l’ordre adopté ne préjugeant en rien
de la charge de la preuve.


                                                                            10

                                  Article 5
                              Droit applicable
    Les principes et règles de droit international applicables au différend
  seront ceux reconnus dans les dispositions du paragraphe 1 de l’article 38
  du Statut de la Cour internationale de Justice.
                                 Article 6
                             Arrêt de la Cour
   Les Parties s’engagent à reconnaître l’arrêt que la Cour rendra confor-
  mément au présent compromis comme définitif et obligatoire pour elles.
                                    Article 7
                                Entrée en vigueur
     1. Le présent compromis entrera en vigueur dès qu’auront été échangés
  les instruments de ratification, à une date qui sera fixée par la voie diplo-
  matique.
     2. Le présent compromis sera enregistré auprès du Secrétariat de l’Orga-
  nisation des Nations Unies conformément à l’article 102 de la Charte des
  Nations Unies, conjointement ou par l’une des Parties.
                                    Article 8
                                   Notification
    En application de l’article 40 du Statut de la Cour, le présent compromis
  sera notifié au greffier de la Cour par lettre conjointe des Parties dans les
  meilleurs délais après son entrée en vigueur.
    En foi de quoi, les soussignés, dûment autorisés à cette fin par leurs gou-
  vernements respectifs, ont signé le présent compromis.
    Fait en trois exemplaires le 6 février 2003 à Putrajaya. »
3. Conformément au paragraphe 3 de l’article 40 du Statut de la Cour, tous
  Etats admis à ester devant la Cour ont été informés du compromis.
4. Par ordonnance en date du 1er septembre 2003, le président de la Cour, eu
ard aux dispositions du compromis relatives aux pièces de procédure, a fixé
 25 mars 2004 et au 25 janvier 2005, respectivement, les dates d’expiration du
 ai pour le dépôt d’un mémoire et d’un contre-mémoire par chaque Partie.
s pièces ont été dûment déposées dans le délai ainsi fixé.
5. Vu le paragraphe 2, alinéa c), de l’article 4 du compromis, la Cour, par
donnance en date du 1er février 2005, a fixé au 25 novembre 2005 la date
 xpiration du délai pour le dépôt d’une réplique par chaque Partie. Ces pièces
t été dûment déposées dans le délai ainsi fixé.
6. Etant donné que le compromis ménageait l’éventualité du dépôt d’une
atrième pièce de procédure par chacune des Parties, celles-ci ont, par une
tre conjointe en date du 23 janvier 2006, informé la Cour qu’elles étaient
nvenues qu’il n’était pas nécessaire d’échanger des dupliques. La Cour a
cidé qu’aucune pièce supplémentaire n’était nécessaire et que la procédure
 ite en l’affaire était donc close.
7. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
acune d’elles s’est prévalue du droit que lui confère le paragraphe 3 de l’ar-
 e 31 du Statut de procéder à la désignation d’un juge ad hoc pour siéger en
ffaire. La Malaisie a désigné M. Christopher John Robert Dugard et Singa-
ur M. Pemmaraju Sreenivasa Rao.

                                                                            11

8. Avant son élection à la présidence de la Cour, le juge Higgins, invoquant
paragraphe 2 de l’article 17 du Statut, s’est récusé en la présente instance. Il
donc incombé au vice-président, le juge Al-Khasawneh, d’exercer la prési-
nce aux fins de la présente affaire, conformément aux paragraphes 1 et 2 de
rticle 13 du Règlement du la Cour. Le 12 avril 2006, le vice-président de la
 ur, faisant fonction de président en l’affaire, a tenu une réunion avec les
présentants des Parties, conformément à l’article 31 du Règlement. Au cours
  cette réunion, l’agent de Singapour et le coagent de la Malaisie ont fait
nnaître les vues de leurs gouvernements sur divers aspects de l’organisation
 la procédure orale. Les Parties ont en particulier proposé à la Cour un calen-
 er arrêté d’un commun accord pour les audiences et prié celle-ci de détermi-
r l’ordre dans lequel elles comparaîtraient, étant entendu que cette décision,
une part, n’impliquerait pas que l’une d’entre elles serait considérée comme le
mandeur et l’autre comme le défendeur et, d’autre part, n’aurait aucune inci-
nce sur les questions relatives à la charge de la preuve.
9. Par lettre en date du 22 septembre 2006, le greffier adjoint a informé les
 rties que la Cour, ne voyant, sur la base des pièces de procédure, aucune rai-
n particulière pour que l’une soit entendue avant l’autre, avait décidé de tran-
er la question par tirage au sort. C’est ainsi que Singapour a comparu en
emier.
10. Le 21 août 2007, l’agent de Singapour a communiqué au Greffe un nou-
au document que son gouvernement souhaitait produire en application de
rticle 56 du Règlement. Le 26 septembre 2007, le coagent de la Malaisie a fait
voir à la Cour que la Malaisie ne s’opposait pas à la production de ce nou-
au document par Singapour, à condition que les observations de la Malaisie
  rapportant soient également versées au dossier. Le 11 octobre 2007, le gref-
r a informé les Parties que la Cour avait décidé d’autoriser la production du
 cument de Singapour et que, conformément au paragraphe 3 de l’article 56
  Règlement, le document soumis par la Malaisie à l’appui de ses observations
   le nouveau document de Singapour serait pareillement versé au dossier de
ffaire.
11. Conformément au paragraphe 2 de l’article 53 de son Règlement, la
 ur, après s’être renseignée auprès des Parties, a décidé que des exemplaires
s pièces de procédure et documents annexés seraient rendus accessibles au
 blic à l’ouverture de la procédure orale.
12. Des audiences publiques ont été tenues entre le 6 et le 23 novembre 2007,
  cours desquelles ont été entendus en leurs plaidoiries et réponses :
ur Singapour :   S. Exc. M. Tommy Koh,
                 S. Exc. M. Chao Hick Tin,
                 S. Exc. M. Chan Sek Keong,
                 M. Alain Pellet,
                 M. Ian Brownlie,
                 M. Rodman R. Bundy,
                 Mme Loretta Malintoppi,
                 S. Exc. M. S. Jayakumar.
ur la Malaisie : S. Exc. M. Tan Sri Abdul Kadir Mohamad,
                 S. Exc. Mme Dato’ Noor Farida Ariffin,
                 S. Exc. M. Tan Sri Abdul Gani Patail,
                 Sir Elihu Lauterpacht,
                 M. James Crawford,
                 M. Nicolaas Jan Schrijver,

                                                                             12

                 M. Marcelo G. Kohen,
                 Mme Penelope Nevill.
13. A l’audience, des questions ont été posées aux Parties par un membre de
Cour, auxquelles il a été répondu oralement et par écrit, conformément au
ragraphe 4 de l’article 61 du Règlement. En vertu de l’article 72 du Règle-
 nt, chacune des Parties a présenté des observations sur les réponses écrites
i avaient été fournies par l’autre Partie et reçues par la Cour après la clôture
 la procédure orale.

                                      *
14. Au cours de la procédure écrite, les conclusions ci-après ont été présen-
s par les Parties :
 nom du Gouvernement de la Malaisie,
ns le mémoire, le contre-mémoire et la réplique :
    « A la lumière des considérations exposées ci-dessus, la Malaisie prie res-
  pectueusement la Cour de dire et juger que la souveraineté sur
  a) Pedra Branca/Pulau Batu Puteh ;
  b) Middle Rocks ;
  c) South Ledge,
  appartient à la Malaisie. »
 nom du Gouvernement de la République de Singapour,
ns le mémoire, le contre-mémoire et la réplique :
    « Pour les raisons exposées dans [le mémoire, le contre-mémoire et la
  réplique de Singapour], la République de Singapour prie la Cour de dire et
  juger que :
  a) la République de Singapour a souveraineté sur Pedra Branca/Pulau
      Batu Puteh ;
  b) la République de Singapour a souveraineté sur Middle Rocks ; et
  c) la République de Singapour a souveraineté sur South Ledge. »
15. Lors de la procédure orale, les conclusions finales ci-après ont été pré-
ntées par les Parties :
 nom du Gouvernement de Singapour,
’audience du 20 novembre 2007,
     « Le Gouvernement de la République de Singapour prie la Cour de dire
  et juger que :
  a) la République de Singapour a souveraineté sur Pedra Branca/Pulau
       Batu Puteh ;
  b) la République de Singapour a souveraineté sur Middle Rocks ; et
  c) la République de Singapour a souveraineté sur South Ledge. »
 nom du Gouvernement de la Malaisie,
’audience du 23 novembre 2007,
    « Conformément au paragraphe 2 de l’article 60 du Règlement de la
  Cour, [la Malaisie] prie respectueusement la Cour de dire et juger que la
  souveraineté sur

                                                                             13

  a) Pedra Branca/Pulau Batu Puteh ;
  b) Middle Rocks ;
  c) South Ledge,
  appartient à la Malaisie. »

                                 * * *
          2. SITUATION GÉOGRAPHIQUE ET CARACTÉRISTIQUES

 16. Pedra Branca/Pulau Batu Puteh est une île granitique d’une lon-
 eur de 137 mètres et d’une largeur moyenne de 60 mètres ; sa superficie
  d’environ 8 560 mètres carrés à marée basse. Située à l’entrée est du
troit de Singapour, à l’endroit où celui-ci s’ouvre sur la mer de Chine
éridionale, Pedra Branca/Pulau Batu Puteh a pour coordonnées
 19′ 48″ de latitude nord et 104° 24′ 27″ de longitude est. Elle se trouve à
viron 24 milles marins à l’est de Singapour, 7,7 milles marins au sud de
 tat malaisien du Johor et 7,6 milles marins au nord de l’île indoné-
 nne de Bintan.
 17. Les noms de Pedra Branca et de Batu Puteh signifient « pierre
anche », respectivement en portugais et en malais. Un phare, le phare
orsburgh, y a été érigé au milieu du XIXe siècle.
 18. Middle Rocks et South Ledge sont les deux formations maritimes
   plus proches de Pedra Branca/Pulau Batu Puteh. Middle Rocks,
 0,6 mille marin au sud, est constituée de deux ensembles de petits
chers distants d’environ 250 mètres l’un de l’autre et découverts de
anière permanente ; leur élévation est comprise entre 0,6 et 1,2 mètre.
 uth Ledge, à 2,2 milles marins au sud-sud-ouest de Pedra Branca/
 lau Batu Puteh, est une formation rocheuse uniquement visible à
arée basse.
 19. L’entrée est du détroit de Singapour compte trois chenaux naviga-
es, à savoir North Channel, Middle Channel (qui constitue le chenal
 vigable principal) et South Channel. Pedra Branca/Pulau Batu Puteh,
iddle Rocks et South Ledge se situent entre Middle Channel et South
hannel. (Pour la géographie générale de la zone, voir le croquis no 1,
 23, et, pour la situation de Pedra Branca/Pulau Batu Puteh, Middle
ocks et South Ledge, voir le croquis no 2, p. 24.)

                 3. LE CONTEXTE HISTORIQUE GÉNÉRAL

20. Le Sultanat de Johor fut établi à la suite de la prise de Malacca
 r les Portugais en 1511. Le Portugal, principale puissance coloniale
 ns les Indes orientales au cours du XVIe siècle, commença à perdre
  son influence au XVIIe siècle et, vers le milieu de celui-ci, les Pays-
 s lui avaient ravi le contrôle sur différentes zones de la région. En
95, la France occupa les Pays-Bas, ce qui incita les Britanniques à
ablir leur autorité sur plusieurs possessions néerlandaises de l’archi-
l malais. En 1813, les Français quittèrent les Pays-Bas, et, par le traité

                                                                         14

15


 glo-néerlandais de 1814 (également appelé convention de Londres), le
oyaume-Uni accepta de restituer aux Pays-Bas leurs anciennes pos-
 sions dans l’archipel malais.
21. En 1819, à l’initiative de sir Stamford Raffles (gouverneur général
  Bengkulu), une « factorerie » (le terme anglais « factory » servant à
signer un comptoir britannique aux Indes et en Asie du Sud-Est) fut
ablie par les Britanniques sur l’île de Singapour (laquelle appartenait au
hor) par la Compagnie des Indes orientales, agent du Gouvernement
 tannique dans plusieurs possessions britanniques de la seconde moitié
  XVIIe siècle à la seconde moitié du XIXe siècle. Deux traités furent à
 rigine de la création de cette « factorerie », le premier conclu le 30 jan-
 r 1819 entre la Compagnie des Indes orientales et le temenggong de
hor, le second conclu le 6 février 1819 entre, d’une part, sir Stamford
affles et, d’autre part, le sultan Hussein de Johor et le temenggong 1 de
hor. Les deux traités exacerbèrent les tensions entre le Royaume-Uni et
   Pays-Bas, nées de leurs ambitions coloniales concurrentes dans la
gion. Cette situation conduisit en 1820 à l’ouverture de négociations
 i débouchèrent sur la signature, le 17 mars 1824, d’un traité entre le
oyaume-Uni et les Pays-Bas (le « traité de commerce et d’échange signé
Londres le 17 mars 1824 entre Sa Majesté de Grande-Bretagne et le roi
s Pays-Bas », ci-après dénommé le « traité anglo-néerlandais de 1824 »).
ux termes de ce traité, les Néerlandais cessaient de s’opposer à l’occu-
 tion de Singapour par le Royaume-Uni, cependant que celui-ci accep-
 t de ne pas établir de comptoir sur les îles situées au sud du détroit de
ngapour. Ce traité eut pour conséquence concrète de fixer, dans les
andes lignes, les sphères d’influence des deux puissances coloniales aux
des orientales : une partie du Sultanat de Johor se trouva ainsi placée
 ns la sphère d’influence britannique, l’autre dans la sphère d’influence
erlandaise.
22. Le 2 août 1824, un traité d’amitié et d’alliance fut signé entre,
une part, la Compagnie des Indes orientales et, d’autre part, le sultan
   Johor et le temenggong de Johor (ci-après dénommé « le traité
 awfurd », du nom du résident britannique à Singapour), qui prévoyait
 cession pleine et entière à la Compagnie des Indes orientales de Singa-
 ur et de toutes les îles situées dans un rayon de 10 milles géographiques
  celle-ci (voir paragraphe 102 ci-dessous).
23. La mort, en 1812, du sultan Mahmud III avait donné lieu au sein
  Sultanat de Johor à un conflit de succession entre ses deux fils, Hus-
 n et Abdul Rahman. Alors que le Royaume-Uni avait reconnu l’aîné,
ussein (qui était installé à Singapour), comme héritier, les Pays-Bas
nsidéraient comme tel le cadet, Abdul Rahman (installé à Riau


  Le temenggong était, dans les anciens Etats malais, un haut fonctionnaire. Au Johor,
 ant la première moitié du XIXe siècle, en raison des rivalités internes entre le sultan et
 emenggong, les Etats souhaitant effectuer des transactions importantes tendaient à
 hercher l’approbation de l’un et de l’autre. En 1855, le sultan transféra au temenggong
nsemble de son autorité au Johor.

                                                                                       17

  aujourd’hui Pulau Bintan, en Indonésie). A la suite de la signature du
 ité anglo-néerlandais de 1824, le sultan Abdul Rahman envoya le
 juin 1825 une lettre à son frère aux termes de laquelle, « conformément
 ’esprit et au contenu du traité conclu entre Leurs Majestés le roi des
 ys-Bas et le roi d’Angleterre », par lequel avaient été « partagés les ter-
oires du Johor et du Pahang, de Riau et de Lingga », il cédait au sultan
ussein « les parties de territoire qui ... [avaient] été attribuées » à ce der-
er. Il y indiquait :
      « Votre territoire, donc, s’étend sur le Johor et le Pahang, sur le
   continent, ou la péninsule malaise. Le territoire de votre frère [Abdul
   Rahman] s’étend au large des côtes sur les îles de Lingga, Bintan,
   Galang, Bulan, Karimon et toutes les autres îles. Tout ce qui se
   trouve en mer appartient à votre frère et tout ce qui se trouve sur le
   continent vous appartient. »
 24. En 1826, la Compagnie des Indes orientales créa les Etablissements
s détroits, un regroupement de territoires de la Compagnie constitué
 tamment de Penang, Singapour et Malacca.
 25. Entre mars 1850 et octobre 1851, un phare fut érigé sur Pedra
 anca/Pulau Batu Puteh. Les circonstances de sa construction seront
aminées plus loin.
 26. En 1867, les Etablissements des détroits devinrent une colonie de la
ouronne britannique ; ils relevaient donc désormais directement du
olonial Office (ministère britannique des colonies) à Londres. En 1885,
 Gouvernement britannique et l’Etat du Johor conclurent le traité de
hor, qui reconnaissait au Royaume-Uni des droits de transit et de com-
erce terrestres dans l’Etat du Johor, lui conférait la responsabilité des
 ations extérieures de ce dernier et lui confiait la tâche de protéger
ntégrité du territoire. En 1895, le Gouvernement britannique créa les
 ats malais fédérés, fédération de quatre protectorats (Selangor, Perak,
egeri Sembilan et Pahang) de la péninsule malaise. Le Johor pour sa
 rt relevait des « Etats malais non fédérés », expression désignant non
 s une entité en tant que telle, mais simplement ceux des Etats qui ne
 saient partie ni des Etats malais fédérés ni des Etablissements des
troits.
 27. En 1914, l’influence britannique au Johor fut officialisée et renfor-
e par la nomination d’un conseiller britannique.
 28. Le 19 octobre 1927, le gouverneur des Etablissements des détroits
 le sultan de Johor signèrent un « accord relatif aux eaux territoriales
s Etablissements des détroits et du Johor » (ci-après l’« accord de 1927 »).
 t accord prévoyait la rétrocession au Johor d’une partie des « eaux,
troits et îlots » que celui-ci avait initialement cédés à la Compagnie
 glaise des Indes orientales par le traité Crawfurd.
 29. Les Etablissements des détroits furent dissous en 1946. Cette même
 née fut créée l’Union malaise, qui comprenait une partie des anciens
 ablissements des détroits (à l’exception de Singapour), les Etats malais
dérés et cinq Etats malais non fédérés (dont le Johor). A partir de 1946,

                                                                            18

ngapour fut gouvernée comme une colonie de la Couronne britannique
part entière. En 1948, l’Union malaise devint la Fédération de Malaya,
 groupement de colonies britanniques et d’Etats malais sous protection
 tannique. La Fédération de Malaya obtint son indépendance de la
 ande-Bretagne en 1957, le Johor constituant l’un des Etats membres de
Fédération. En 1958, Singapour devint une colonie autonome. En 1963
  créée la Fédération de Malaisie, issue d’une fusion entre la Fédération
 Malaya et les anciennes colonies britanniques de Singapour, du Sabah
ui était alors le Nord-Bornéo) et du Sarawak. En 1965, Singapour
andonna la Fédération pour devenir un Etat souverain et indépendant.

                     4. HISTORIQUE DU DIFFÉREND
 30. Le 21 décembre 1979, la Malaisie a publié une carte intitulée
Eaux territoriales et limites du plateau continental de la Malaisie » (édi-
   par le directeur de l’Institut national de cartographie de la Malaisie)
énommée ci-après la « carte de 1979 ») et représentant les limites exté-
 ures de la mer territoriale et du plateau continental revendiqués par la
 alaisie ainsi que les coordonnées de leurs points d’inflexion. La carte
 ue l’île de Pedra Branca/Pulau Batu Puteh dans les eaux territoriales de
 Malaisie. Par une note diplomatique datée du 14 février 1980, Singa-
 ur a rejeté la « revendication » de la Malaisie sur Pedra Branca/Pulau
 tu Puteh et a demandé que la carte de 1979 soit corrigée.
 31. La note de Singapour du 14 février 1980 a conduit à un échange de
 rrespondance puis, entre 1993 et 1994, à une série de pourparlers entre
   deux gouvernements, qui n’ont pas permis de régler la question. La
 estion de l’appartenance de Middle Rocks et de South Ledge a égale-
ent été soulevée lors des premiers pourparlers, en février 1993. Par
  te de l’échec des négociations bilatérales, les Parties sont convenues
   soumettre le différend à la Cour internationale de Justice. Le com-
omis a été signé en février 2003 et notifié à la Cour en juillet 2003 (voir
 ragraphe 1 ci-dessus).

                                     *
32. La Cour rappelle que, dans le contexte d’un différend relatif, comme
l’espèce, à la souveraineté sur un territoire, la date à laquelle le différend
st cristallisé est importante. Cette importance réside en ceci qu’elle per-
t de faire la part entre les actes qui doivent être pris en considération
x fins d’établir ou de prouver la souveraineté et ceux qui sont postérieurs
ette date,
   « lesquels ne sont généralement pas pertinents en tant qu’ils sont le
   fait d’un Etat qui, ayant déjà à faire valoir certaines revendications
   dans le cadre d’un différend juridique, pourrait avoir accompli les
   actes en question dans le seul but d’étayer celles-ci » (Différend ter-
   ritorial et maritime entre le Nicaragua et le Honduras dans la mer
   des Caraïbes (Nicaragua c. Honduras), arrêt, C.I.J. Recueil 2007,
   p. 697-698, par. 117).
                                                                           19

nsi qu’elle l’a expliqué dans l’affaire Indonésie/Malaisie, la Cour
   « ne saurait prendre en considération des actes qui se sont produits
   après la date à laquelle le différend entre les Parties s’est cristallisé, à
   moins que ces activités ne constituent la continuation normale d’acti-
   vités antérieures et pour autant qu’elles n’aient pas été entreprises en
   vue d’améliorer la position juridique des Parties qui les invoquent »
   (Souveraineté sur Pulau Ligitan et Pulau Sipadan (Indonésie/Malai-
   sie), arrêt, C.I.J. Recueil 2002, p. 682, par. 135).

                                     *
33. Les Parties conviennent que, s’agissant de Pedra Branca/Pulau
 tu Puteh, le différend s’est cristallisé en 1980, lorsque Singapour et la
alaisie ont formellement contesté leurs revendications respectives sur
 e. Selon la Malaisie, « [c]’est [la] note de protestation du 14 février 1980
 i [a] cristallis[é] le différend. La date critique pour le différend sur
 lau Batu Puteh est donc le 14 février 1980 ». Singapour, pour sa part,
étend que « ce n’est qu’en 1979 [que la Malaisie] a officiellement for-
ulé une revendication sur l’île en publiant la carte » contre laquelle Sin-
pour a protesté dans sa note diplomatique du 14 février 1980. Singa-
 ur parle donc de « la date critique de 1979-1980 ».
34. De l’avis de la Cour, c’est le 14 février 1980, date à laquelle Sin-
pour a protesté contre la publication par la Malaisie de la carte
  1979, que s’est cristallisé le différend relatif à la souveraineté sur Pedra
 anca/Pulau Batu Puteh.
35. S’agissant de Middle Rocks et de South Ledge, la Cour constate
 e les Parties sont en désaccord sur la date à laquelle le différend s’est
 stallisé. La Malaisie estime qu’il s’agit du 6 février 1993, date à laquelle
ngapour aurait « pour la première fois, pendant la première série de dis-
ssions bilatérales entre les Parties, ... ajout[é] Middle Rocks et South
 dge à ses prétentions sur Pulau Batu Puteh ». Singapour ne conteste
 s avoir formulé des prétentions sur Middle Rocks et South Ledge le
 évrier 1993, mais précise que ces « prétentions » constituaient « [s]a ré-
 nse à la déclaration faite la veille par la Malaisie et présentant Middle
ocks et South Ledge comme deux îles malaisiennes » (les italiques
nt dans l’original). Singapour fait valoir qu’elle a toujours soutenu que
iddle Rocks et South Ledge ne sauraient être considérées comme des
rmations distinctes de Pedra Branca/Pulau Batu Puteh et qu’« [i]l en
 ulte que la date critique pour chacune de ces trois formations doit
 turellement être la même ».
36. La Cour fait observer que la note de Singapour du 14 février 1980
   mentionne explicitement que Pedra Branca/Pulau Batu Puteh. En
 tre, Singapour n’a produit aucun élément de l’époque prouvant qu’elle
tendait couvrir par cette note Middle Rocks et South Ledge. Dans ces
 constances, la Cour conclut que le différend relatif à la souverai-
té sur Middle Rocks et South Ledge s’est cristallisé le 6 février
93.

                                                                            20

   5. LA SOUVERAINETÉ SUR PEDRA BRANCA/PULAU BATU PUTEH

                   5.1. Argumentation des Parties
37. La Malaisie, dans son mémoire, expose en ces termes sa position
ant à la question du titre sur Pedra Branca/Pulau Batu Puteh :
     « [L]a Malaisie a sur Pulau Batu Puteh un titre originaire ancien.
  Pulau Batu Puteh fait partie, et a toujours fait partie, de l’Etat
  malaisien du Johor. Il ne s’est rien passé qui ait entraîné un transfert
  du titre détenu par la Malaisie. La présence de Singapour sur l’île à
  seule fin d’y construire et d’y entretenir un phare — avec l’autorisa-
  tion du souverain territorial — ne suffit pas à lui conférer la souve-
  raineté sur celle-ci. »
38. Selon la Malaisie,
     « PBP n’a à aucun moment pertinent pu être considérée comme
  terra nullius ni, en conséquence, comme susceptible d’acquisition par
  voie d’occupation. Rien ne permet d’établir que le Johor a perdu son
  titre puisque rien n’atteste qu’il ait jamais eu l’intention de céder, ni
  à plus forte raison d’abandonner, sa souveraineté sur l’île. »
39. Singapour, dans son mémoire, développe son argumentation
ncernant la question du titre sur Pedra Branca/Pulau Batu Puteh dans
 termes suivants :
      « Singapour considère les faits survenus entre 1847 et 1851
  ... comme constituant une prise de possession licite de Pedra Bran-
  ca par les agents de la Couronne britannique. Dans les années qui
  suivirent, la Couronne britannique et, par la suite, Singapour ne
  cessèrent d’accomplir des actes d’autorité étatique à l’égard de Pedra
  Branca. Cet exercice effectif et pacifique de l’autorité étatique
  confirma et préserva le titre acquis entre 1847 et 1851 par la prise
  de possession licite au nom de la Couronne. »
Singapour résume ainsi sa position :
    « Le fondement du titre de Singapour sur Pedra Branca peut être
  analysé comme suit :
  a) Le choix, avec l’autorisation de la Couronne britannique, de
      Pedra Branca comme site pour la construction du phare consti-
      tua une prise de possession classique à titre de souverain.
  b) Le titre fut acquis par la Couronne britannique conformément
      aux principes juridiques régissant l’acquisition territoriale dans
      la période allant de 1847 à 1851.
  c) Le titre acquis entre 1847 et 1851 a depuis été conservé par
      la Couronne britannique et son successeur, la République de
      Singapour. »
40. Il est à noter qu’au départ, dans le mémoire et le contre-mémoire

                                                                        21

 Singapour, il n’est pas expressément affirmé que Pedra Branca/Pulau
 tu Puteh aurait été terra nullius. Dans sa réplique, Singapour déclare
pressément qu’« [i]l est évident que, en 1847, Pedra Branca était terra
llius ». A l’audience, Singapour a également employé l’expression
 ra nullius pour qualifier le statut juridique de Pedra Branca/Pulau
 tu Puteh. Dans son exposé, l’agent de Singapour a présenté la thèse
 vante :
     « Singapour fonde son titre sur Pedra Branca sur la prise de pos-
  session licite de l’île par les autorités britanniques de Singapour au
  cours de la période allant de 1847 à 1851. La Malaisie affirme que,
  jusqu’en 1847, Pedra Branca relevait de la souveraineté du Johor. Il
  n’existe cependant aucun élément de preuve qui vienne appuyer cette
  affirmation. En réalité, monsieur le Président, Pedra Branca était
  jusqu’en 1847 terra nullius et aucune entité souveraine ne l’avait
  jamais revendiquée ou n’avait accompli d’actes attestant sa souve-
  raineté sur elle. »
41. A l’audience, Singapour a fait valoir, à titre subsidiaire par rapport
 a prétention selon laquelle Pedra Branca/Pulau Batu Puteh était terra
llius, l’argument selon lequel le statut juridique de l’île était indéter-
né à l’époque où le Royaume-Uni en prit possession. Elle n’a pas déve-
ppé davantage cet argument.
42. De quelque manière qu’ils soient formulés, les arguments de Sin-
pour, y compris celui qu’elle a fait valoir à titre subsidiaire et dont il
 nt d’être fait état, reposent sur la thèse singapourienne qui voudrait
 e ne puisse être retenue la revendication par la Malaisie de la souve-
 neté sur Pedra Branca/Pulau Batu Puteh fondée sur le titre originaire
cien que celle-ci aurait détenu sur l’île depuis l’époque du Sultanat de
hor. La Cour note par conséquent que la question se limite à savoir si
Malaisie peut établir son titre originaire à compter de la période qui a
écédé les activités de Singapour entre 1847 et 1851 et si, inversement,
ngapour peut apporter la preuve de son affirmation selon laquelle
y aurait eu de sa part prise de « possession licite de Pedra Branca/
 lau Batu Puteh » à un moment ou à un autre à partir du milieu du
 Xe siècle, époque à laquelle les agents de la Couronne britannique
treprirent la construction du phare.

             5.2. La question de la charge de la preuve
43. Sur la question de la charge de la preuve, Singapour déclare :
    « La Malaisie est en tout état de cause tenue d’apporter la preuve
  spécifique que l’ancien Johor avait souveraineté sur Pedra Branca et
  qu’il a exercé des actes à caractère souverain sur cette île ou à son
  égard. La Malaisie n’a produit aucune preuve en ce sens. »
tant l’arrêt de la Cour en l’affaire du Temple de Préah Vihéar, Singa-
ur déclare en outre que :

                                                                       22

  « la Malaisie semble oublier que « la charge de ... prouver [les faits et
  allégations qui fondent les prétentions respectives des Parties]
  incombe évidemment à la Partie qui les affirme ou les avance » (Tem-
  ple de Préah Vihéar (Cambodge c. Thaïlande), fond, arrêt, C.I.J.
  Recueil 1962, p. 16) ; c’est donc à la Malaisie de montrer que Johor
  pouvait faire état d’un titre quelconque sur Pedra Branca, or elle n’a
  rien fait de tel ».
44. La Malaisie convient qu’il incombe à la Partie qui allègue un fait
en rapporter la preuve. Elle soutient donc que Singapour doit établir
 e la prise de possession de Pedra Branca/Pulau Batu Puteh était
 ssible parce que Pedra Branca/Pulau Batu Puteh était terra nullius à
poque pertinente. La Malaisie affirme en outre que l’argument de
ngapour selon lequel l’île était terra nullius repose sur une présomp-
 n et que Singapour est à cet égard restée muette ou n’a pas produit
  « preuve juridique irréfutable » étayant sa prétention.
45. Il est un principe général de droit, confirmé par la jurisprudence de
Cour, selon lequel une partie qui avance un élément de fait à l’appui de
  prétention doit établir celui-ci (Application de la convention pour la
évention et la répression du crime de génocide (Bosnie-Herzégovine
 Serbie-et-Monténégro), arrêt, C.I.J. Recueil 2007, p. 75, par. 204,
 ant l’affaire relative aux Activités militaires et paramilitaires au Nica-
gua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), compé-
nce et recevabilité, arrêt, C.I.J. Recueil 1984, p. 437, par. 101).

      5.3. Statut juridique de Pedra Branca/Pulau Batu Puteh
                        avant les années 1840

3.1. Titre originaire sur Pedra Branca/Pulau Batu Puteh
46. Au vu des prétentions respectives des Parties en l’espèce, la Cour
cherchera tout d’abord si la Malaisie, qui affirme que son prédécesseur
  le Sultanat de Johor — détenait un titre originaire sur Pedra Branca/
 lau Batu Puteh et le conserva jusque dans les années 1840, a démontré
bien-fondé de sa prétention.
47. La Malaisie soutient que
  « [l]e Sultanat [de Johor] englobait toutes les îles comprises dans cette
  vaste zone, y compris toutes celles situées dans le détroit de Singa-
  pour, comme Pulau Batu Puteh, et celles situées au nord et au sud
  du détroit, dont l’île de Singapour et les îles adjacentes »,
 fait observer que « Pulau Batu Puteh, qui est située à l’entrée est du
troit de Singapour, se trouve en plein cœur de l’ancien Sultanat de
hor ».
48. A l’appui de sa prétention, la Malaisie affirme que, depuis que le
yaume a vu le jour, l’île en question a toujours fait partie du territoire
  sultan de Johor et n’a à aucun moment pertinent pu être considérée
mme terra nullius ni, partant, comme susceptible d’acquisition par voie

                                                                        23

occupation. Elle affirme que, « en réalité, Pedra Branca/Pulau Batu
 teh se trouvait sous la souveraineté du Sultanat de Johor depuis des
mps immémoriaux ». Selon la Malaisie, sa situation s’apparente à celle
crite dans la sentence rendue en l’affaire Meerauge, dont elle cite le
ssage suivant :
     « La possession immémoriale est celle qui dure depuis si longtemps
   qu’il est impossible de fournir la preuve d’une situation différente et
   qu’aucune personne ne se souvient d’en avoir entendu parler. » (Sen-
   tence arbitrale Meerauge (Autriche/Hongrie), 13 septembre 1902,
   texte original allemand dans Nouveau recueil général de traités,
   3e série, vol. III, p. 80 ; traduction française in Revue de droit inter-
   national et de législation comparée, 2e série, t. VIII, 1906, p. 207.)

49. Singapour soutient quant à elle que Pedra Branca/Pulau Batu
 teh était, avant 1847, une terra nullius dont il était loisible au Royau-
e-Uni de prendre possession de manière licite entre 1847 et 1851.
  l’allégation de la Malaisie selon laquelle Pedra Branca/Pulau Batu
 teh faisait partie de l’« ancien » Sultanat de Johor, Singapour répond
 ’il n’existe aucune preuve que le Sultanat de Johor ait revendiqué ou
ercé une autorité sur Pedra Branca/Pulau Batu Puteh durant la
emière période (1512-1641) — qui débuta lorsque le Sultanat de
alacca tomba aux mains des Portugais, et au cours de laquelle l’ancien
hor fut constamment en butte aux attaques des Portugais et du
yaume d’Aceh —, pas davantage que durant la deuxième période
641-1699) — qui vit, après que les Néerlandais, alliés au Johor, eurent
assé les Portugais de Malacca, la puissance et l’influence du Sultanat
 eindre leur apogée —, la troisième période (1699-1784) — époque
 nstabilité et de luttes internes provoquées par la mort du sultan
ahmud II sans héritier clairement désigné, durant laquelle de nombreux
ssaux se détournèrent du Sultanat de Johor — ou la quatrième
riode (1784-1824) — quand « l’ancien empire se trouvait en état de
liquescence ».
50. Singapour conclut en conséquence qu’« [a]ucun élément de
euve n’atteste que Pedra Branca ait appartenu, à une époque quel-
nque, et certainement pas au début du XIXe siècle, au Sultanat de
hor ».
51. Singapour n’a fourni aucun autre élément spécifique à l’appui de
 thèse selon laquelle Pedra Branca/Pulau Batu Puteh était terra nullius
 ant la construction du phare en 1847. Elle souligne en revanche que la
alaisie n’a guère présenté, pour sa part, d’éléments tendant à prouver
 e le Sultanat de Johor exerçait bien un contrôle réel sur la région, et en
 rticulier sur l’île de Pedra Branca/Pulau Batu Puteh. Singapour, citant
 rapport annuel officiel de 1949 publié par le gouvernement de l’Etat
   Johor, selon lequel, au début du XIXe siècle, « l’ancien empire se
ouvait en état de déliquescence », conclut que « [t]elle était la situation
 litique du Sultanat en 1819 lorsque les Britanniques débarquèrent à

                                                                         24

ngapour, ainsi qu’à la veille de la signature du traité anglo-néerlandais
 1824 ».

                                    *
52. En ce qui concerne la question de savoir si « [l]e Sultanat [de Johor]
globait toutes les îles comprises dans [la] vaste zone [correspondant à
n territoire], y compris toutes celles situées dans le détroit de Singapour
mme Pulau Batu Puteh », la Cour commencera par faire observer qu’il
est pas contesté que le Sultanat de Johor, après sa naissance en 1512, se
 t constitué en un Etat souverain doté d’un domaine territorial spéci-
 ue dans cette partie de l’Asie du Sud-Est.
53. Ainsi, au début du XVIIe siècle déjà, en commentant le conflit
 litaire qui opposait le Sultanat de Johor au Portugal, Hugo Grotius
rivait :
      « Il y a aux Indes un empire qui se nomme Johore, considéré
   depuis longtemps comme une principauté importante [supremi prin-
   cipatus], d’où il résulte que le roi a le pouvoir de faire officiellement
   la guerre [contre les Portugais]. » (Hugo Grotius, Le droit de prise,
   traduction française de H. Houwens Post, 1936, p. 341.)

 54. Au milieu du XVIIe siècle, le gouverneur néerlandais de Malacca,
 ns une lettre adressée à la Compagnie néerlandaise des Indes orien-
 es, proposa à celle-ci d’envoyer deux navires « croiser au sud du détroit
  Singapour sous le « Hook of Barbukit » et au voisinage de Pedra
 anca » pour empêcher les commerçants chinois de s’engager sur le
uve Johor. Cette proposition fut suivie et deux jonques furent saisies
 ns le détroit et déroutées vers Malacca, mais cet incident amena le sul-
n à protester. Le rapport du gouverneur général à Batavia adressé à la
ompagnie néerlandaise des Indes orientales à Amsterdam indiquait :

   « Le roi de Johor a dépêché un envoyé auprès du gouverneur de
   Melaka pour faire état du profond déplaisir que lui a causé la saisie
   des deux jonques susmentionnées, non sans user d’invectives et de
   menaces pour le cas où la même chose se reproduirait. »
55. La Cour estime que cet incident est une indication claire de la posi-
 n du sultan de Johor, selon laquelle la saisie desdites jonques dans les
ux en question portait atteinte à ses droits en qualité de souverain dans
 zone considérée.
56. S’agissant des premières décennies du XIXe siècle, la Cour relève
 e trois lettres — toutes datées de 1824 — du résident britannique à Sin-
pour, John Crawfurd, revêtent une importance particulière. Première-
ent, dans un rapport en date du 10 janvier 1824 adressé au Gouverne-
ent des Indes, John Crawfurd indiquait que, en 1819 — lorsque fut créé
 tablissement de Singapour —, le Sultanat de Johor couvrait l’ensemble

                                                                         25

  la péninsule, de la latitude de Malacca jusqu’à son extrémité, et com-
enait « toutes les îles situées au débouché du détroit de Malacca ainsi
 e toutes celles des mers de Chine, jusqu’aux Natuna » (les italiques sont
  la Cour), lesquelles se trouvent très à l’est du détroit de Singapour, par
viron 4° de latitude nord et 109° de longitude est, soit approximati-
ment au nord de la côte occidentale de Bornéo. Deuxièmement, dans
 e lettre en date du 3 août 1824 relative au traité signé la veille,
hn Crawfurd indiquait que la cession effectuée par le Johor ne se limitait
 s à l’île principale, mais « s’étend[ait] aux eaux, détroits et îlots (qui
 étaient] probablement pas moins de cinquante), dans les 10 milles
ographiques de ses côtes » (les italiques sont dans l’original). Troi-
 mement, dans une lettre en date du 1er octobre 1824 adressée au
ouvernement des Indes, John Crawfurd évoquait comme suit les
convénients susceptibles de découler de l’interdiction imposée au
ouvernement britannique par le traité anglo-néerlandais de 1824 de
 uer des relations politiques avec les chefs de toute île située au sud
   détroit de Singapour :
     « D’une façon générale, je n’ai pas le sentiment que l’occupation
  de Rhio pourrait être utile au Gouvernement britannique. Toutefois,
  que le Gouvernement néerlandais conserve ce territoire et que nous
  soyons exclus de relations politiques avec les chefs de toutes les îles
  situées au sud du détroit de Singapour ainsi qu’entre la péninsule et
  Sumatra pourrait se révéler gênant pour nous. En effet, cela revien-
  drait presque à un démembrement de la principauté de Johor, ce qui
  ne pourrait que causer embarras et confusion. L’exemple suivant le
  montre bien : les îles Carimon et l’établissement malais de Bulang
  sont deux des principales possessions du tumungong de Johor ou
  Singapour, et sa revendication sur ces territoires est non seulement
  vue d’un bon œil par les chefs rivaux, mais surtout acceptée par les
  habitants, qui se sont volontairement ralliés à lui, avec enthou-
  siasme. En vertu du présent traité, toutefois, le tumungong devrait
  soit renoncer à toute prétention sur ces possessions, soit renoncer à
  ses liens avec le Gouvernement britannique. » (Les italiques sont de
  la Cour.)
  Cour observe que, ainsi que les documents susmentionnés le confir-
ent, le plus haut responsable britannique dans la région considérait
 e, avant d’être scindé, le Sultanat de Johor comportait une importante
mposante maritime comprenant « toutes » les îles de la région du détroit
  Singapour.
57. Dans un article du Singapore Free Press en date du 25 mai 1843
 i portait sur « le caractère fréquent et régulier des actes de piraterie
 ns les environs immédiats de Singapour », il était exposé ce qui suit :
    « Les lieux et îles dans le voisinage desquels ces actes de piraterie
  sont le plus fréquemment commis et qui servent de repaires aux pi-
  rates, tels que Pulo Tinghie, Batu Puteh, Point Romania, etc., sont

                                                                         26

  tous situés dans les territoires de notre bien-aimé allié et pension-
  naire, le sultan de Johore, ou plutôt le tomungong de Johore, car
  c’est lui le véritable souverain. »
58. La Cour note que Singapour conteste ce dernier élément de preuve
  motif que « sa valeur probante est fort douteuse étant donné qu’il
 ndique ni la source de l’information ni même le nom de son auteur ».
  Cour estime cependant que la valeur probante de cet article réside
ns le fait qu’il corrobore d’autres éléments montrant que le Johor déte-
it la souveraineté sur la zone en question.
59. Ainsi, à partir du XVIIe siècle au moins et jusqu’au début du
 Xe siècle, il était reconnu que le domaine terrestre et maritime du
yaume de Johor englobait une portion considérable de la péninsule
alaise, s’étendait de part et d’autre du détroit de Singapour et compre-
it des îles et îlots situés dans la zone du détroit. Ce domaine couvrait
  particulier la zone dans laquelle se trouve Pedra Branca/Pulau Batu
 teh.

                                    *
60. La Cour ayant rapporté ci-dessus quelle était la perception géné-
 e, à l’époque pertinente, quant à l’étendue du Johor, il lui appartient à
ésent de vérifier si le titre originaire sur Pedra Branca/Pulau Batu Puteh
e revendique la Malaisie est fondé en droit.
61. Il est révélateur, dans le présent contexte, que Pedra Branca/Pulau
 tu Puteh ait toujours été considérée comme un danger pour la naviga-
 n dans le détroit de Singapour, chenal important reliant l’océan Indien
a mer de Chine méridionale et utilisé par la navigation internationale
ur le commerce entre l’Orient et l’Occident. Il est donc impossible que
e soit demeurée inconnue de la communauté locale ou que celle-ci ne
it pas découverte. Pedra Branca/Pulau Batu Puteh n’était pas, à l’évi-
nce, terra incognita. Il est donc raisonnable d’en déduire que Pedra
anca/Pulau Batu Puteh était considérée comme l’une des îles situées
ns les limites géographiques générales du Sultanat de Johor.
62. Un autre facteur d’importance dont la Cour doit tenir compte
 squ’elle analyse la question du titre originaire en l’espèce réside en ceci
e rien n’atteste que, pendant toute l’histoire de l’ancien Sultanat de
hor, une revendication concurrente ait jamais été formulée sur les îles
uées dans la région du détroit de Singapour.
63. Il convient de rappeler ce qu’a déclaré la Cour permanente de Jus-
e internationale dans son arrêt rendu en l’affaire du Statut juridique du
oënland oriental au sujet des conséquences à tirer d’une absence de
étentions concurrentes. Dans cette affaire, la thèse du Danemark était
e « le Gouvernement danois [avait] la souveraineté pleine et entière sur
nsemble du Groënland et [que] ... la Norvège [avait] reconnu cette sou-
raineté », tandis que, selon la thèse norvégienne, « toutes les parties du
 oënland qui n’avaient pas été occupées de manière à être effecti-
ment placées sous l’administration du Gouvernement danois » étaient

                                                                         27

errae nullius et, cessant d’être terrae nullius, devaient passer sous la
uveraineté norvégienne » (Statut juridique du Groënland oriental, arrêt,
33, C.P.J.I. série A/B no 53, p. 39).
64. A ce sujet, la Cour s’est ainsi exprimée :
      « Une autre circonstance, dont doit tenir compte tout tribunal
   ayant à trancher une question de souveraineté sur un territoire par-
   ticulier, est la mesure dans laquelle la souveraineté est également
   revendiquée par une autre Puissance. Dans la plupart des cas com-
   portant des prétentions de souveraineté territoriale sur lesquelles
   un tribunal international ait eu auparavant à se prononcer, deux
   prétentions concurrentes à la souveraineté ont été soumises au tri-
   bunal, et ce dernier avait à décider quelle était celle des deux qui était
   fondée. Une des caractéristiques de la présente affaire est que,
   jusqu’en 1931, aucune autre Puissance que le Danemark n’a reven-
   diqué la souveraineté sur le Groënland. Par ailleurs, jusqu’en 1921,
   aucune Puissance n’a contesté la prétention du Danemark à la sou-
   veraineté. » (Ibid., p. 46.)
65. La Cour est alors parvenue à la conclusion que,
   « si l’on garde présentes à l’esprit l’absence de toute prétention à la
   souveraineté de la part d’une autre Puissance et la nature arctique et
   inaccessible des régions non colonisées du pays, le roi de Danemark
   et de Norvège, ... [entre] 1721 [et] 1814, manifesta son autorité dans
   une mesure qui suffit à conférer à son pays un titre valable de sou-
   veraineté, et que ses droits sur le Groënland n’ont pas été limités à la
   région colonisée » (ibid., p. 50-51).
66. Si cette conclusion vaut s’agissant du territoire peu peuplé et non
cupé par des habitants à demeure du Groënland oriental, elle devrait
 ssi s’appliquer dans la présente affaire, qui porte sur une île minuscule
habitée et inhabitable, dont aucune autre puissance n’a revendiqué la
uveraineté durant toute la période allant du début du XVIe siècle au
 lieu du XIXe siècle.
67. La Cour rappelle par ailleurs que, ainsi qu’exposé dans l’arrêt
ndu en l’affaire relative au Groënland oriental (voir paragraphe 64 ci-
ssus), le droit international admet des degrés variables de manifestation
  l’autorité étatique, selon les circonstances propres à chaque espèce.
De surcroît, comme souligné dans la sentence rendue en l’affaire rela-
 e à l’Ile de Palmas, il n’est pas nécessaire que cette autorité étatique se
anifeste « en fait à tout moment sur tout point du territoire » (Ile de Pal-
as (Pays-Bas/Etats-Unis d’Amérique), sentence, 4 avril 1928, Revue
nérale de droit international public (RGDIP), t. XLII, 1935, p. 165
aduction française]). Cette sentence précise par ailleurs :
     « [D]ans l’exercice de la souveraineté territoriale, il y a nécessaire-
   ment des lacunes, une intermittence dans le temps et une disconti-
   nuité dans l’espace... Le fait qu’un Etat ne peut prouver l’exercice de
   sa souveraineté sur une telle partie de territoire ne saurait être inter-

                                                                          28

   prété comme démontrant l’inexistence de cette souveraineté. Chaque
   cas particulier doit être apprécié à la lumière des circonstances de
   l’espèce. » (Ile de Palmas (Pays-Bas/Etats-Unis d’Amérique), sen-
   tence, 4 avril 1928, RGDIP, t. XLII, 1935, p. 182-183 [traduction
   française].)
68. Ayant examiné le contexte géographique et historique spécifique
 la présente instance s’agissant de l’ancien Sultanat de Johor, la Cour
nclut que, en ce qui concerne le domaine territorial du Sultanat de
hor, celui-ci englobait bien en principe l’ensemble des îles et îlots situés
ns le détroit de Singapour, lequel se trouvait au milieu de ce royaume,
comprenait donc l’île de Pedra Branca/Pulau Batu Puteh. Que ces îles
nt été en la possession de l’ancien Sultanat de Johor n’a jamais été
ntesté par aucune autre puissance de la région et peut, en tout état de
use, être considéré comme satisfaisant à la condition d’un « exercice
ntinu et pacifique de la souveraineté territoriale (pacifique par rapport
x autres Etats) » (ibid., p. 164).
69. La Cour conclut ainsi que le Sultanat de Johor détenait un titre
ginaire sur Pedra Branca/Pulau Batu Puteh.

                                    *
70. La Malaisie soutient en outre que le titre du Sultanat de Johor sur
 dra Branca/Pulau Batu Puteh est confirmé par la nature des liens
allégeance qui existaient entre le Sultanat et les Orang Laut, le « peuple
  la mer ». Ces derniers se livraient à diverses activités comme la pêche et
 piraterie dans les eaux du détroit de Singapour, y compris dans la zone
  Pedra Branca/Pulau Batu Puteh.
71. La Malaisie a produit des éléments de preuve datant du XIXe siècle
 i montrent que les Orang Laut, un peuple nomade de la mer, s’étaient
ablis dans les espaces maritimes du détroit de Singapour et se rendaient
uvent sur l’île, comme il ressort de la lettre citée ci-après de J. T. Thom-
n, géomètre du gouvernement à Singapour, dans laquelle celui-ci expo-
 t en novembre 1850, soit un an après le début des travaux du phare
orsburgh, la nécessité d’interdire aux Orang Laut l’accès du site :
   « il faudrait interdire strictement aux membres de cette secte de mi-
   pêcheurs mi-pirates qu’on appelle Orang Ryot ou Laut tout accès à
   l’édifice : ils se rendent fréquemment sur le rocher, aussi leur visite ne
   devrait-elle jamais être encouragée ni eux-mêmes se voir accorder la
   moindre confiance... Ces gens ont semé la mort dans les détroits et
   les anses des rivages et îles environnants. »
72. En outre, John Crawfurd, le résident britannique à Singapour,
ate dans son journal de 1828 une visite que lui ont faite « plusieurs
rsonnes de la race des Malais, appelés Orang Laut — c’est-à-dire
ommes de la mer » », et déclare ce qui suit :
     « Leur aspect est rude, et leur parler maladroit et fruste ; mais, à

                                                                          29

  d’autres égards, je n’ai guère observé de différence fondamentale
  entre eux et les autres Malais. Ces hommes ont embrassé la religion
  mahométane. Ils se divisent en une vingtaine de tribus au moins, les-
  quelles se distinguent généralement par les détroits ou bras de mer
  qu’elles fréquentent habituellement. Quelques-uns d’entre eux ont une
  habitation sur la côte, mais le plus grand nombre, et de loin, vivent en
  permanence sur leur bateau et la pêche est presque leur unique occu-
  pation… Ce sont des sujets du roi de Johor, et ils appartiennent à ce
  peuple que l’on appelle « Orang Sallat » ou « hommes des détroits » ;
  les détroits en question ne sont pas le grand détroit de Malacca, dont
  l’immensité dépasse leur compréhension, mais les goulets étroits
  qui séparent les innombrables petits îlots éparpillés à l’extrémité
  orientale de celui-ci. Sous ce nom, ils sont bien connus comme
  auteurs d’actes de piraterie depuis les premiers temps où les Européens
  ont découvert ces contrées. » (Les italiques sont de la Cour.)
73. Un autre fonctionnaire britannique à Singapour et contemporain
John Crawfurd, Edward Presgrave, le directeur de l’enregistrement des
portations et des exportations de l’administration britannique à Singa-
ur, indique pour sa part, dans un rapport adressé en 1828 au conseiller
ident au sujet de la piraterie :
     « Les Malais appellent généralement les sujets du sultan de Johor
  qui habitent les îles les Orang Rayat (terme oriental couramment
  employé pour désigner un sujet, mais qui désigne ici une seule caté-
  gorie des sujets du sultan). Les Orang Rayat vivent en petites com-
  munautés ou établissements isolés situés sur différentes îles placées
  sous le contrôle direct de deux officiers, appelés orang kaya et batin,
  le second étant subordonné au premier. C’est le sultan de Johor qui
  les nomme.
  . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
     Les différends survenant entre les membres d’équipage que le pan-
  glima [c’est-à-dire le capitaine] ne peut résoudre sont soumis au chef,
  voire au sultan lui-même, au retour du navire...
     Voilà les habitudes et le mode de vie des Rayat de Johor. Le sultan
  de Johor peut, en cas d’urgence (par exemple en cas de guerre avec
  un chef voisin), faire appel à leurs services. On dit que, dans de tels
  cas, le sultan peut rassembler 300 à 400 pirogues dans les différentes
  îles et autres lieux placés sous son autorité. » (Les italiques sont de la
  Cour.)
74. La Cour considère que ces descriptions de la nature et de l’intensité
s liens entre le sultan de Johor et les Orang Laut qui figurent dans des
pports officiels établis à cette époque par des fonctionnaires britanni-
 es en poste dans la région sont d’une valeur probante élevée s’agissant
établir que le sultan de Johor exerçait sur les Orang Laut une autorité
 litique suffisante pour être qualifiée de souveraine. La Cour relève que
s déclarations montrent que les fonctionnaires britanniques compétents

                                                                         30

 Singapour considéraient les Orang Laut comme des sujets du sultan de
hor qui, en cas de besoin, agissaient sous l’autorité de celui-ci.
75. Compte tenu de ce qui précède, la Cour conclut que, de par sa
ture et son degré, l’autorité souveraine exercée par le sultan de Johor
r les Orang Laut, qui vivaient sur les îles du détroit de Singapour et
taient établis dans cet espace maritime, confirme le titre originaire
cien du Sultanat de Johor sur ces îles, dont Pedra Branca/Pulau Batu
 teh.

                                   *
76. A l’appui de son affirmation selon laquelle le sultan de Johor ne
ssédait pas la souveraineté sur Pedra Branca/Pulau Batu Puteh, Singa-
ur avance un autre argument, reposant sur ce qu’elle qualifie de
onception traditionnelle malaise de la souveraineté ». C’est ainsi qu’elle
t valoir que :
  « la Malaisie passe sous silence ... la conception traditionnelle malaise
  de la souveraineté. Cette conception affaiblit la prétention de la
  Malaisie à un titre originaire, car c’est l’autorité exercée sur les per-
  sonnes, et non l’autorité exercée sur le territoire, qui en constitue le
  fondement. La conception traditionnelle malaise de la souveraineté
  est axée sur l’élément humain et non sur le territoire. »
77. Citant des écrits de spécialistes de la culture politique malaise, Sin-
pour développe cet argument comme suit :
     « Ce qu’elle signifie, c’est que le seul moyen fiable de déterminer si
  tel territoire appartenait à un souverain est de rechercher si ses habi-
  tants faisaient allégeance à ce souverain...
     ... cette conception signifie aussi qu’il était difficile de déterminer
  avec précision quelle était, à telle ou telle époque, l’étendue territo-
  riale du Sultanat de Johor...
     Cela valait assurément pour des îles arides, isolées et inhabitées
  telles que Pedra Branca. Par conséquent, à moins que la Malaisie ne
  puisse présenter des éléments de preuve clairs d’une revendication
  directe de souveraineté sur Pedra Branca — ou de l’exercice effectif
  de cette souveraineté —, toute tentative d’affirmer que l’île apparte-
  nait à l’ancien Johor est totalement dénuée de fondement. »
78. La Malaisie, rejetant cet argument en tant qu’il ne constituerait
s même une théorie rendant correctement compte de l’histoire politique
alaise, affirme :
     « Dans les Etats du monde entier, l’autorité repose classiquement
  sur un contrôle combiné du peuple et du territoire. Cela vaut pour
  les Etats malais comme pour tout autre Etat. Le fait que Singapour
  puisse démontrer des vicissitudes politiques et même des divisions au
  sein de la famille royale du Johor ne va nullement à l’encontre d’une
  continuité de l’Etat malais... Depuis la création du Sultanat de Johor

                                                                         31

  au début du XVIe siècle, il y eut toujours des souverains reconnus
  comme tels, qui s’attirèrent l’allégeance de la population et contrô-
  lèrent de ce fait le territoire sur lequel cette dernière était établie. »

79. En ce qui concerne la thèse de Singapour relative à l’existence
une « conception traditionnelle malaise de la souveraineté » qui associe-
 t cette dernière à un contrôle exercé sur la population plutôt que sur le
 ritoire, la Cour fait observer que la souveraineté recouvre ces deux élé-
ents d’allégeance personnelle et de territorialité. En tout état de cause,
 int n’est besoin pour la Cour d’approfondir cette question puisqu’elle a
 à conclu que le Johor détenait le titre territorial sur Pedra Branca/Pulau
 tu Puteh (voir paragraphe 69 ci-dessus), et trouvé confirmation de ce
re dans l’autorité exercée par le sultan de Johor sur les Orang Laut, qui
 bitaient ou fréquentaient les îles du détroit de Singapour, notamment
dra Branca/Pulau Batu Puteh (voir paragraphe 75 ci-dessus).

                                   *
80. La Cour, ayant conclu que, en 1824, le sultan de Johor détenait un
re sur Pedra Branca/Pulau Batu Puteh, se penchera maintenant sur la
 estion de savoir si les faits survenus entre 1824 et 1840 ont eu quelque
cidence sur ce titre.

3.2. La portée juridique du traité anglo-néerlandais de 1824
81. A la thèse d’une souveraineté du Johor sur Pedra Branca/Pulau
 tu Puteh, Singapour oppose un argument selon lequel, « pendant la
riode pertinente pour la revendication de la Malaisie, il y a eu dans
 te région deux entités politiques distinctes portant toutes deux le nom
 « Johor » ».
82. Singapour soutient que la revendication de la Malaisie à l’égard de
dra Branca/Pulau Batu Puteh, qui est fondée sur deux propositions
 l’une étant que Pedra Branca/Pulau Batu Puteh appartenait à l’ancien
hor, l’autre que Pedra Branca/Pulau Batu Puteh a ensuite fait partie du
hor moderne —, ne saurait être retenue, parce que « [l]a première ... n’est
puyée par aucun élément de preuve » et que « [l]a seconde est donc
nuée de pertinence ».
83. En ce qui concerne la seconde proposition de la Malaisie, à savoir
 e Pedra Branca/Pulau Batu Puteh s’est trouvée rattachée au Johor
oderne, Singapour allègue que :
     « La Malaisie tente d[e l’]étayer ... en faisant valoir que le traité
  anglo-néerlandais a eu pour conséquence de scinder le Sultanat de
  Johor en deux et de placer Pedra Branca dans la partie septentrio-
  nale, c’est-à-dire dans la sphère d’influence britannique, l’attribuant
  ainsi au nouveau Johor. Il s’agit là d’une interprétation erronée du
  traité. »

                                                                         32

84. Singapour conteste donc que le Sultanat de Johor se soit perpétué
mme une seule et même entité souveraine de 1512 jusqu’à la fin de la
riode pertinente pour la présente espèce. Elle affirme que le « nouveau
 ltanat de Johor », né de la scission de l’« ancien Sultanat de Johor », est
 distinguer de celui-ci (autrement dit, du « Sultanat de Johor-Riau-
ngga »). A l’appui de cette thèse, et citant un historien de la région, elle
utient que l’ancien Johor, c’est-à-dire l’empire maritime malais qui suc-
da à Malacca, vit le jour en 1512 lorsque, vaincu, le sultan de Malacca
ablit une capitale sur le fleuve Johor, et se désagrégea progressivement
   cours du XVIIIe siècle ; alors que le Johor moderne, occupant la
 inte méridionale de la péninsule malaise et constituant l’un des onze
ats de la Fédération de Malaisie, remonte au milieu du XIXe siècle.

 85. Aux fins de l’examen de cet argument présenté par Singapour
 ncernant le titre sur Pedra Branca/Pulau Batu Puteh, il convient de
 re la part entre deux questions distinctes, l’une étant celle de savoir si,
 rès la scission, il y a eu continuité de la personnalité juridique de
ntité souveraine que constituait le Sultanat de Johor, et l’autre, celle de
voir si le domaine territorial du « nouveau Sultanat de Johor » englo-
 it Pedra Branca/Pulau Batu Puteh.
 86. En ce qui concerne la première question, la Cour conclut à partir
 s preuves documentaires soumises par la Malaisie que le Sultanat de
 hor a constitué une seule et même entité souveraine tout au long de la
 riode s’étendant de 1512 à 1824, en dépit des variations de l’étendue
ographique exacte de son domaine territorial et des vicissitudes qu’il a
 nnues au fil des ans, et que ces changements et aléas n’ont pas eu
 ncidence sur la situation juridique en ce qui concerne la région du
 troit de Singapour, qui a toujours relevé du domaine territorial du Sul-
nat de Johor.
 87. Sur cette base, la Cour relève que, dès lors qu’il est établi que
 ncien Sultanat de Johor s’est perpétué dans l’entité juridique qui a fait
 bjet de la scission de 1824, la question de savoir si le continuateur juri-
que en titre de ce qui constituait, avant cette séparation, l’« ancien Sul-
nat de Johor » fut le nouveau Sultanat de Johor, sur lequel régnaient le
  tan Hussein et le temenggong, ou le nouveau Sultanat, à Riau, sur
quel régnait le sultan Abdul Rahman, n’est pas pertinente en l’espèce :
 elle que soit la position adoptée par les Parties à cet égard, l’île en
 estion — Pedra Branca/Pulau Batu Puteh — s’est nécessairement trou-
e placée sous la souveraineté de l’un ou de l’autre des sultanats (voir
 ragraphe 100 ci-dessous).
 88. En ce qui concerne la seconde question, la Cour note que les
 rties admettent toutes deux que l’« ancien Sultanat de Johor » en est
nu à se scinder par suite de la querelle opposant les deux fils du défunt
  tan Mahmud III (voir paragraphe 23 ci-dessus) et des intérêts concur-
nts du Royaume-Uni et des Pays-Bas dans la région.

89. Singapour et la Malaisie admettent également l’une et l’autre que

                                                                         33

traité de 1824 a eu pour effet, selon Singapour, de « scinder la région en
ux sphères d’influence » ou, selon la Malaisie, de « scind[er] le Sultanat
  Johor en deux sphères d’influence distinctes » — l’une, la sphère
 nfluence néerlandaise, couvrant le domaine territorial du Sultanat de
au-Lingga, gouverné par Abdul Rahman, et l’autre, la sphère
 nfluence britannique, couvrant celui du Sultanat de Johor, gouverné
 r Hussein.
90. Toutefois, un examen approfondi de cet apparent accord entre la
alaisie et Singapour révèle en fait entre celles-ci une divergence fonda-
entale quant à la portée juridique des dispositions pertinentes du traité
  1824.
91. Le traité anglo-néerlandais de 1824, conclu le 17 mars 1824, énonce,
 on article XII :
     « S. M. le roi des Pays-Bas se désiste des objections qui ont
  été faites contre l’occupation de l’île de Sincapore par les sujets de
  S. M. britannique.
     Cependant, S. M. britannique promet qu’il ne sera pas formé
  d’établissement britannique dans les îles de Carimon ou dans les îles
  de Battam, Bintang, Lingin ou dans aucune des autres îles situées au
  sud du détroit de Sincapore, et qu’aucun traité ne sera conclu sous
  l’autorité britannique avec les chefs de ces îles. »
92. La conclusion qu’il convient d’en tirer, selon le conseil de la Malai-
, est que :
  « [l]e traité anglo-néerlandais du 17 mars 1824 aboutit à la division
  du Sultanat de Johor-Riau-Lingga. Il divisa le Sultanat de Johor en
  deux sphères d’influence distinctes : les îles situées au sud du détroit
  de Singapour restèrent sous l’influence des Néerlandais — c’était le
  Sultanat de Riau-Lingga —, tandis que le territoire continental et
  toutes les îles situées au sein du détroit de Singapour et au nord de
  celui-ci furent placés sous l’influence des Britanniques — c’était le
  Sultanat de Johor. »
93. L’interprétation de l’article XII avancée par Singapour, en re-
nche, est la suivante :
  « le traité anglo-néerlandais n’a établi aucune ligne de séparation.
  Cela ressort clairement de l’histoire des négociations de cet instru-
  ment. Une ébauche antérieure du traité contenait un article pré-
  voyant une ligne de séparation. Mais cet article fut omis lors de
  l’élaboration de la version finale du texte.
     Le libellé du traité anglo-néerlandais confirme également l’absence
  de ligne... L’article X n’autorise la présence des Néerlandais dans
  « aucune partie de la presqu’île de Malacca », c’est-à-dire de la pénin-
  sule malaise, tandis que l’article XII n’autorise celle des Britanniques
  dans « aucune des ... îles situées au sud du détroit de Sincapore ». Le
  traité ne renferme aucune disposition excluant l’un ou l’autre Etat
  d’une quelconque partie du détroit ou d’une quelconque des îles

                                                                       34

  situées à l’intérieur de celui-ci. Autrement dit, le traité ne partagea
  pas le détroit entre les deux puissances. Le détroit resta comme
  prévu libre d’accès pour les deux Etats sur toute sa largeur. »
94. En somme, la thèse avancée par Singapour consiste à affirmer que
traité de 1824 laissa libre d’accès l’ensemble du détroit, y compris ses
s et îlots, à l’exception des îles expressément visées à l’article XII, et
e, Pedra Branca/Pulau Batu Puteh étant, selon Singapour, toujours
 tée terra nullius ou l’étant devenue après que la scission du royaume
t entraîné la disparition de l’« ancien Sultanat de Johor », il existait,
ncernant la souveraineté sur Pedra Branca/Pulau Batu Puteh, un vide
 idique ouvrant la voie à une « prise de possession licite » de l’île par les
itanniques au cours de la période comprise entre 1847 et 1851.

95. L’objet et le but du traité anglo-néerlandais de 1824 sont énoncés
ns son préambule, lequel indique que les souverains du Royaume-Uni
des Pays-Bas ont été amenés, en vue de
  « placer sur un pied réciproquement avantageux leurs possessions
  respectives et le commerce de leurs sujets aux grandes Indes, de
  manière que le bien-être et la prospérité des deux nations y puissent
  être favorisés dorénavant en toute occasion, sans exciter ces dissen-
  timents et cette jalousie qui, à des époques antérieures, ont troublé
  la bonne intelligence qu’il importe de toujours maintenir
  entr’elles ... comme aussi à l’effet de décider quelques questions qui se
  sont présentées dans l’exécution de la convention faite à Londres le
  13 août 1814, en tant qu’elle concerne les possessions orientales de
  S.M. le roi des Pays-Bas » (les italiques sont de la Cour),
conclure cet instrument.
De l’avis de la Cour, il est difficile d’interpréter le libellé du préambule
mme signifiant que, dans l’esprit des parties contractantes, le traité
 glo-néerlandais de 1824 était censé laisser certaines zones du détroit de
ngapour, qui avaient appartenu au domaine territorial et maritime de
 ncien Sultanat de Johor, sans statut juridique déterminé et donc sus-
ptibles d’occupation.
96. La Cour observe que la lecture du préambule ainsi libellé et des
 positions de fond énoncées aux articles VIII à XII, lesquels prévoient
  ensemble d’ajustements territoriaux mutuels, montre bien que le traité
 glo-néerlandais de 1824 fut conclu pour régler définitivement tous les
 férends nés au cours et à la suite des guerres napoléoniennes en Europe
tre le Royaume-Uni et les Pays-Bas au sujet de leurs possessions et
 érêts commerciaux respectifs aux Indes orientales. Il ressort de ce
bleau d’ensemble que, alors que la précédente convention du 13 août 1814
tre le Royaume-Uni et les Pays-Bas relative aux colonies néerlandaises
oquait les possessions territoriales des deux puissances en des termes
sez généraux, l’arrangement arrêté dans ce traité de 1824 était sensible-
ent plus précis, puisqu’il couvrait tous les territoires dont ces puissances

                                                                          35

étendaient qu’ils se trouvaient en leur possession ou dans leur sphère
 nfluence et définissait leurs sphères d’influence respectives dans cette
 rtie des Indes orientales. Il est dès lors fort improbable que lesdites
 issances aient pu intentionnellement laisser ces formations maritimes
uées dans le détroit de Singapour hors de l’une ou de l’autre de leurs
hères d’influence, et susceptibles d’occupation, à terme, par l’une d’elles
   par une puissance tierce.
 97. En outre, une fois replacée l’intégralité de l’arrangement prévu par
  traité dans le contexte de la querelle qui en était venue à opposer les
ux fils du défunt souverain Mahmud III de l’ancien Sultanat de Johor,
n’apparaît guère sensé de supposer que les deux Sultanats rivaux de
hor et de Riau-Lingga, qui se disputaient la souveraineté sur certains
  ritoires de la région, aient pu décider de laisser indivise et non reven-
quée cette zone du détroit située à leur frontière. La Cour est d’avis
 e, quel qu’ait pu être l’effet juridique du traité de 1824 en ce qui
ncerne la question de savoir où, concrètement, pouvait passer la ligne
   séparation entre les sphères d’influence respectives du Royaume-Uni
 des Pays-Bas, il est impossible d’admettre que le traité n’ait pas eu la
oindre incidence quant à la question du titre territorial sur les îles
uées dans le détroit.
 98. A la lumière de cette analyse, la Cour est amenée à déduire, dans le
ntexte des événements historiques ayant entouré la conclusion du traité
 glo-néerlandais de 1824, que la scission de l’ancien Sultanat de Johor et
  création des deux sultanats, celui de Johor et celui de Riau-Lingga,
 rticipaient du dispositif d’ensemble décidé d’un commun accord par le
oyaume-Uni et les Pays-Bas et reflété par ce traité. Autrement dit, ce
rnier représentait le pendant juridique du règlement politique auquel
aient parvenues les deux puissances coloniales — qui, depuis des années,
  alisaient pour asseoir leur hégémonie dans cette partie du monde —,
glement consistant à scinder le domaine territorial de l’ancien Sultanat
   Johor en deux sultanats qui relèveraient de leurs sphères d’influence
  pectives. Ce dispositif excluait ainsi toute possibilité de vide juridique
sceptible de laisser une marge de manœuvre permettant la prise de pos-
  sion licite d’une île située entre ces deux sphères d’influence. Ce règle-
ent politique eut également pour effet de sceller, par la conclusion du
  ité anglo-néerlandais, la scission entre les deux Sultanats de Johor et
  Riau-Lingga.
 99. Le point de savoir de quel côté de la ligne de séparation s’est alors
ouvée telle ou telle île ou autre formation maritime du détroit de Sin-
 pour est une question que les auteurs du traité anglo-néerlandais de
 24 n’ont pas jugé nécessaire de préciser, si ce n’est dans le cas des îles
pressément visées à son article XII.
 100. La référence générale, à l’article XII du traité anglo-néerlandais
  1824, aux « autres îles situées au sud du détroit de Sincapore » donne
utôt à penser que toutes les îles et tous les îlots du détroit se sont trou-
s du côté britannique de la ligne séparant les sphères d’influence. Cela
 lait naturellement pour l’île de Pedra Branca/Pulau Batu Puteh, dont le

                                                                         36

 tut juridique demeurait ainsi inchangé : elle appartenait au domaine
 ritorial de ce qui, après la scission de l’ancien sultanat, continua d’être
 pelé le « Sultanat de Johor ».
 101. Une lettre que le gouvernement des Indes adressa à John Crawfurd
 4 mars 1825, après la conclusion du traité Crawfurd de 1824, peut être
nsidérée comme une confirmation par les Britanniques de cette inter-
étation selon laquelle toutes les îles du détroit se trouvaient dans la
hère d’influence britannique, et non néerlandaise. Cette lettre indique
 qui suit :
    « notre acquisition de ces îlots [aux termes du traité Crawfurd] ne
    va pas à l’encontre des obligations figurant dans le traité conclu à
    Londres au mois de mars de l’an dernier [à savoir le traité anglo-
    néerlandais de 1824], les îlots en question étant tous situés au nord
    des limites méridionales du détroit de Singapour » (les italiques sont
    de la Cour).
ressort clairement de cette phrase que le Gouvernement britannique des
des estimait que la ligne de séparation entre ce qui faisait partie de la
hère d’influence du Royaume-Uni et ce qui faisait partie de celle des
 ys-Bas conformément au traité anglo-néerlandais de 1824 corres-
 ndait aux « limites méridionales du détroit de Singapour » (les ita-
 ues sont de la Cour) et que toute île située au nord de cette ligne se
ouvait dans le domaine territorial ressortissant à la sphère d’influence
  Royaume-Uni.

3.3. La pertinence du traité Crawfurd de 1824
 102. Le 2 août 1824, quelques mois après la conclusion du traité
 glo-néerlandais de 1824, la Compagnie des Indes orientales, d’une part,
 le sultan et le temenggong de Johor, d’autre part, conclurent un nou-
au traité d’amitié et d’alliance, dit « traité Crawfurd ». Aux termes de ce
 ité, le sultan et le temenggong de Johor cédaient l’île de Singapour à la
ompagnie des Indes orientales. Le traité circonscrivait le territoire cédé,
compris les eaux, détroits et îlots adjacents à l’île de Singapour, à une
 tance de 10 milles géographiques à partir des côtes de Singapour.
 103. Plus précisément, l’article II du traité Crawfurd disposait :

     « Par le présent traité, Leurs Altesses le sultan Hussain Mahomed
   Shah et le datu tumungong Abdul Rahman Sri Maharajah cèdent en
   pleine souveraineté et propriété, à titre définitif, à l’honorable Com-
   pagnie anglaise des Indes orientales, à ses héritiers et successeurs l’île
   de Singapour, située dans le détroit de Malacca, ainsi que les eaux,
   détroits et îlots adjacents sur une distance de 10 milles géogra-
   phiques à partir de la côte de ladite île principale de Singapour. »
104. Sur la base de cette disposition, la Malaisie prétend que « [l]e
hor n’aurait ... pu céder à la Compagnie anglaise des Indes orientales le
ritoire de l’île de Singapour et des îlots situés dans un rayon de 10 milles

                                                                          37

ographiques (c’est-à-dire marins) s’il n’avait détenu sur lui un titre ».
ès lors, selon la Malaisie, « le fait que le Johor ait détenu un titre qui
ait susceptible de cession prouve que la souveraineté qu’il exerçait
ant 1824 sur la région couvrait aussi bien PBP que Singapour ».
105. Selon la Malaisie, Singapour, tout en admettant que c’est par le
  ité Crawfurd qu’il a été procédé à la cession de Singapour par le sultan
 le temenggong de Johor, manque toutefois d’apercevoir que cet impor-
nt document constitutif de l’établissement de Singapour confirme éga-
ment la reconnaissance officielle, par les Britanniques, de la souverai-
té qu’exerçait auparavant et qu’a continué d’exercer le Sultanat de
hor sur toutes les autres îles situées dans le détroit de Singapour et ses
virons. Le traité Crawfurd dispose, en des termes dénués d’équivoque,
 e la cession est limitée à l’île de Singapour proprement dite ainsi
 ’aux eaux, détroits et îlots situés dans un rayon de 10 milles géogra-
 iques de celle-ci. La Malaisie soutient donc que le détenteur du titre sur
   autres territoires et zones maritimes restait le même : le Sultanat de
hor.
106. Singapour reconnaît que « [s]a revendication [de souveraineté sur
 dra Branca/Pulau Batu Puteh] ne repose pas sur le traité de cession
   1824 », étant donné que « la portée de ce traité ne concerne que l’île
  ncipale de Singapour et ses environs immédiats [et] ne s’étend pas
  qu’à la zone située autour de Pedra Branca » (les italiques sont dans
 riginal). Cependant, Singapour écarte le traité Crawfurd de 1824
mme étant tout simplement « dénué de pertinence » aux fins de la ques-
 n du titre sur Pedra Branca/Pulau Batu Puteh et rejette l’argument
ancé par la Malaisie selon lequel, en acceptant cette cession, les
 itanniques auraient reconnu au sultan et au temenggong de Johor le
 uvoir de transférer un titre sur des îles situées dans le détroit de
ngapour.
107. La Cour convient qu’une « reconnaissance, par les Britanniques,
  la souveraineté qu’avait exercée auparavant et que continu[a] d’exercer
 Sultanat de Johor sur toutes les autres îles situées dans le détroit de
ngapour et ses environs » ne saurait être déduite du traité Crawfurd,
ntrairement à ce que soutient la Malaisie. L’article II ne prévoit rien
autre que la cession de « l’île de Singapour ... ainsi que [des] eaux,
troits et îlots adjacents situés dans les 10 milles géographiques de celle-
» et ne saurait, en soi, être interprété comme une reconnaissance for-
elle par le Royaume-Uni « de la souveraineté qu’avai[en]t exercée aupa-
vant et que continu[èrent] d’exercer » le sultan et le temenggong de
hor sur toutes les îles situées dans le détroit de Singapour, dont Pedra
 anca/Pulau Batu Puteh. Mais cette conclusion ne signifie pas non plus
contrario que les îles du détroit de Singapour ne relevant pas de l’ar-
 le II dudit traité étaient terrae nullius ni qu’elles pouvaient faire l’objet
une appropriation par « occupation licite ». Ce dernier point ne peut
 e apprécié qu’au regard de l’effet juridique qu’eut la scission de l’ancien
 ltanat de Johor sur les îles situées dans le détroit de Singapour, notam-
ent à la lumière du traité anglo-néerlandais de 1824 (voir paragra-

                                                                           38

es 95-101 ci-dessus) et de la valeur juridique à accorder ou non à la
tre de 1825, dite lettre « de donation », que le sultan Abdul Rahman de
au-Lingga adressa à son frère le sultan Hussein de Johor (voir para-
aphes 108-116 ci-dessous).

3.4. La portée juridique de la lettre « de donation » de 1825
108. Singapour affirme que « [l]e traité anglo-néerlandais n’a pas lui-
ême opéré une partition du Sultanat de Johor-Riau-Lingga ». Selon
e,
  « le Sultanat fut démembré par la suite ... pour la raison pratique que
  le sultan Abdul Rahman (qui, aux yeux de la population locale, était
  le souverain légitime du Sultanat de Johor-Riau-Lingga) ... ne pou-
  vait plus exercer de pouvoir effectif dans la péninsule malaise (tom-
  bée dans la sphère d’influence britannique)... L’étendue territoriale
  des fragments qui se sont détachés au nord (le Johor péninsulaire et
  le Pahang) est déterminée non pas par les termes du traité anglo-
  néerlandais, mais par les actes ultérieurs des souverains malais inté-
  ressés et les arrangements qu’ils conclurent entre eux. »
109. Singapour prétend que ce fut la lettre « de donation » (voir para-
aphe 23 ci-dessus) du sultan Abdul Rahman à son frère Hussein, et non
traité anglo-néerlandais de 1824, qui eut pour effet juridique de trans-
 er le titre sur le territoire mentionné dans ladite lettre. Elle affirme
nsi :
     « Un exemple de ces arrangements est le don exprès de territoire
  que le sultan Abdul Rahman consentit au sultan Hussein un an après
  la signature du traité anglo-néerlandais. Ce don fut fait sur le conseil
  des Néerlandais, qui voulaient éviter toute confusion sur la question
  de savoir quels territoires demeuraient sous le contrôle du sultan
  Abdul Rahman après la conclusion du traité anglo-néerlandais.
  En 1825, ils dépêchèrent un représentant ... pour expliquer au sultan
  les incidences du traité anglo-néerlandais et lui conseiller de céder
  formellement les territoires continentaux du Johor et du Pahang à son
  frère Hussein. »
110. La lettre du sultan Abdul Rahman se lit comme suit :
     « Votre frère vous envoie cette lettre ... pour vous informer de la
  conclusion d’un traité entre S. M. le roi des Pays-Bas et S. M. le roi
  d’Angleterre, par lequel sont partagés les territoires du Johor et du
  Pahang, de Riau et de Lingga. Les parties de territoire qui vous ont
  été attribuées, mon frère, je vous les donne en toute satisfaction et
  avec ma sincère affection, car nous sommes frères et les seuls enfants
  laissés par notre père.
  . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
     Votre territoire, donc, s’étend sur le Johor et le Pahang sur le
  continent, ou péninsule malaise. Le territoire de votre frère s’étend

                                                                       39

  sur les îles de Lingga, Bintan, Galang, Bulan, Karimon et toutes les
  autres îles. Tout ce qui se trouve en mer appartient à votre frère et
  tout ce qui se trouve sur le continent vous appartient. Sur cette base,
  je vous demande instamment de faire en sorte que vos notables, le
  paduka bendahara du Pahang et le temenggong Abdul Rahman, ne
  s’occupent en rien des îles appartenant à votre frère. »

111. Singapour se fonde sur cette lettre pour affirmer que
  « [l]a nature de cette donation de territoire faite par le sultan
  Abdul Rahman au sultan Hussein et les termes dans lesquels elle fut
  consentie font aussi obstacle à l’argument de la Malaisie selon lequel
  son titre originaire sur Pedra Branca dériverait de celui détenu par le
  Sultanat de Johor-Riau-Lingga ».
ur Singapour, il ressort clairement des termes de cette lettre que le
 tan Abdul Rahman ne céda à son frère le sultan Hussein que les terri-
res continentaux, se réservant toutes les îles situées en mer. Singapour
t en outre valoir que, « quand bien même Pedra Branca aurait été une
ssession du Sultanat de Johor-Riau-Lingga (ce qu’elle n’était pas),
e serait restée au sultan Abdul Rahman et n’aurait pas été incorporée
’Etat du Johor ».
112. La Malaisie conteste cet argument de la manière suivante :
     « Dans son contre-mémoire, Singapour laisse entendre que ce ne
  fut pas le traité anglo-néerlandais qui détermina l’étendue du Sulta-
  nat de Johor, mais plutôt la lettre du 25 juin 1825 par laquelle le
  sultan Abdul Rahman aurait fait don à son frère le sultan Hussain
  des territoires continentaux situés dans la péninsule malaise...
     La « donation » du sultan Abdul Rahman doit être envisagée dans
  le cadre des dispositions de l’article XII du traité anglo-néerlandais
  de 1824. Elle ne constitue en aucun cas le titre du Johor sur son ter-
  ritoire. Les territoires que le sultan Abdul Rahman précise être les
  siens (ceux qui étaient situés au sein de la sphère d’influence néerlan-
  daise) dans la lettre du 25 juin 1825 comprennent « les îles de Lingga,
  Bintan, Galang, Bulan, Karimon et toutes les autres îles ». Trois de ces
  cinq îles nommément désignées étaient mentionnées à l’article XII
  du traité anglo-néerlandais de 1824 (à savoir les îles Carimon et
  celles de Bintang et de Lingga), les deux autres (Galang et Bulan)
  étant clairement situées au sud du détroit de Singapour. L’expres-
  sion « toutes les autres îles » vise toutes les autres îles situées au sein
  de la sphère d’influence néerlandaise et non désignées expressément
  dans la lettre, par exemple Batam et Singkep. Pour résumer, cette
  lettre constituait non pas une « donation » mais une reconnaissance
  formelle du fait que le sultan Abdul Rahman ne revendiquait pas la
  souveraineté sur le Johor. »
113. La Cour estime que la question essentielle est celle de savoir si la
onation » dont il s’agit dans la lettre du sultan Abdul Rahman peut

                                                                          40

 e considérée comme ayant eu pour effet juridique de transférer au sul-
n de Johor le titre sur les territoires qui y sont mentionnés. Pour qu’il
  soit ainsi, il doit être établi que les territoires en question relevaient de
 souveraineté du sultan de Riau-Lingga. A cet égard, Singapour fait
loir que, « aux yeux de la population locale », le sultan Abdul Rahman
 tait le souverain légitime du Sultanat de Johor-Riau-Lingga » et que
 st sur le conseil d’un représentant néerlandais qu’il avait « céd[é] for-
ellement les territoires continentaux du Johor et du Pahang à son frère
ussein ».
114. Cette lettre représentait, à n’en pas douter, l’expression de l’inten-
 n du sultan Abdul Rahman de renoncer définitivement à toute préten-
 n au titre sur ces territoires et pourrait, en tant que telle, avoir produit
   effet juridique. Toutefois, s’agissant des territoires explicitement ou
 plicitement visés dans sa lettre « de donation », mais sur lesquels il ne
tenait aucun titre qui ait été établi à la satisfaction de la Cour, sa dona-
 n fut sans effet.
115. La Cour conclut que l’ancien Sultanat de Johor fut scindé en
24 entre un Sultanat de Johor gouverné par le sultan Hussein et un
 ltanat de Riau-Lingga gouverné par le sultan Abdul Rahman, bien que
 ligne de séparation entre les deux sultanats soit restée un peu floue.
ans le traité anglo-néerlandais de 1824, on retrouve cette partition sous
forme des sphères d’influence respectives du Royaume-Uni et des Pays-
 s (voir paragraphes 81-101 ci-dessus). La lettre dite « de donation » du
 tan Abdul Rahman à son frère Hussein confirmait cette scission.

116. En outre, la cession de Singapour et des autres îles par le sultan
 le temenggong de Johor en 1824 n’aurait été possible que si le Sulta-
t de Johor avait détenu sur elles un titre valide. Cet acte de cession
   intervenu peu après la conclusion du traité anglo-néerlandais
  1824, mais avant l’acte de « donation » des territoires comprenant
ux qui sont mentionnés dans le traité Crawfurd comme consti-
ant l’objet de la cession. Cette succession d’événements ne peut se
mprendre que comme venant renforcer l’interprétation donnée plus
ut de l’acte de « donation ». Si la Cour devait accepter la position
ancée par Singapour (voir paragraphe 109 ci-dessus), il n’y aurait
  aucune base juridique sur laquelle le sultan Hussein et le temeng-
ng de Johor auraient pu céder l’île de Singapour à la Compagnie
s Indes orientales en 1824.

3.5. Conclusion

 117. Compte tenu de ce qui précède, la Cour conclut que la Malaisie a
abli à sa satisfaction que, à l’époque où les Britanniques commencèrent
urs préparatifs pour la construction du phare sur Pedra Branca/Pulau
 tu Puteh, en 1844, cette île était sous la souveraineté du sultan de
 hor.

                                                                            41

      5.4. Statut juridique de Pedra Branca/Pulau Batu Puteh
                        après les années 1840

4.1. Le droit applicable

 118. Ainsi que la Cour l’a démontré dans la partie précédente de
 rrêt, le Johor détenait la souveraineté sur Pedra Branca/Pulau Batu
 teh lorsque fut conçu le projet de construction du phare sur cette île.
ngapour ne soutient pas que, avant cela, il y ait eu quoi que ce soit qui
 isse étayer la thèse selon laquelle elle ou ses prédécesseurs auraient
quis cette souveraineté. Cependant, Singapour soutient, bien évidem-
ent, avoir acquis la souveraineté sur Pedra Branca/Pulau Batu Puteh
 puis 1844. Singapour fonde son argument sur la construction et l’exploi-
 ion du phare Horsburgh, et sur les nombreuses autres activités qu’elle
menées sur Pedra Branca/Pulau Batu Puteh et en rapport avec cette île,
nsi que sur le comportement du Johor et de ses successeurs. La Malaisie
firme, quant à elle, que toutes ces activités du Royaume-Uni entraient
mplement dans le cadre de l’exploitation du phare et qu’elles étaient
enées précisément selon l’autorisation accordée par le Johor dans des
 nditions que la Cour examinera ultérieurement.
 119. La réponse à la question de savoir si la Malaisie a conservé la
uveraineté sur Pedra Branca/Pulau Batu Puteh après 1844 ou si cette
uveraineté est ensuite passée à Singapour ne peut être apportée qu’à la
mière de l’appréciation que fera la Cour des faits pertinents qui se sont
oduits depuis cette date, au regard des principes et règles applicables du
oit international. Les faits pertinents sont principalement le comporte-
ent des Parties au cours de cette période.
 120. Un changement du titulaire de la souveraineté pourrait avoir
 ulté d’un accord entre les deux Etats en question, accord qui pourrait
 oir pris la forme d’un traité, comme dans le cas du traité Crawfurd de
 24 ou de l’accord de 1927, mentionnés plus haut (paragraphes 22, 28
  102), ou avoir été tacite et découler du comportement des Parties.
  droit international n’impose à cet égard aucune forme particulière. Il
et en revanche l’accent sur les intentions des parties (voir par exemple
 mple de Préah Vihéar (Cambodge c. Thaïlande), arrêt, exceptions
éliminaires, C.I.J. Recueil 1961, p. 17 et 31).
 121. Dans certaines circonstances, la souveraineté sur un territoire
 ut passer à un autre Etat en l’absence de réaction de celui qui la dé-
nait face au comportement de cet autre Etat agissant à titre de souve-
 n, c’est-à-dire, pour reprendre les termes employés par le juge Max
uber dans l’affaire relative à l’Ile de Palmas, face à des manifestations
 ncrètes de l’exercice de la souveraineté territoriale (Ile de Palmas
 ays-Bas/Etats-Unis d’Amérique) sentence, 4 avril 1928, RGDIP,
XLII, 1935, p. 164 et 165 [traduction française]). De telles manifesta-
 ns peuvent appeler une réponse, en l’absence de laquelle elles devien-
 nt opposables à l’Etat en question. L’absence de réaction peut tout à
 t valoir acquiescement. La notion d’acquiescement

                                                                       42

   « équiv[aut] à une reconnaissance tacite manifestée par un compor-
   tement unilatéral que l’autre partie peut interpréter comme un
   consentement » (Délimitation de la frontière maritime dans la région
   du golfe du Maine (Canada/Etats-Unis d’Amérique), arrêt, C.I.J.
   Recueil 1984, p. 305, par. 130).

utrement dit, un silence peut aussi être éloquent, mais seulement si le
mportement de l’autre Etat appelle une réponse.
122. Un point déterminant pour l’appréciation que fera la Cour du
mportement des Parties tient à l’importance de premier plan que revê-
nt, en droit international et dans les relations internationales, la souve-
 neté étatique sur un territoire ainsi que le caractère stable et certain de
  te souveraineté. De ce fait, tout changement du titulaire de la souve-
 neté territoriale fondé sur le comportement des Parties, tel qu’exposé
dessus, doit se manifester clairement et de manière dépourvue d’ambi-
 ïté au travers de ce comportement et des faits pertinents. Cela vaut tout
 rticulièrement si ce qui risque d’en découler pour l’une des Parties est
  fait l’abandon de sa souveraineté sur une portion de son territoire.
123. L’un des points de l’argumentation développée par les Parties
 ant au droit doit être mentionné à ce stade. Ainsi qu’il a déjà été indi-
 é, Singapour a soutenu que Pedra Branca/Pulau Batu Puteh était terra
llius en 1847 (voir paragraphe 40 ci-dessus). Sachant bien, cependant,
 e la Cour pourrait rejeter cet argument, Singapour a avancé que, même
 ns une telle hypothèse, à savoir si la « Malaisie p[ouvait] prouver d’une
çon ou d’une autre qu’elle détenait un titre historique sur l’île, Singa-
 ur conserverait la souveraineté sur Pedra Branca puisqu’elle a[vait]
ercé des actes continus de souveraineté sur l’île alors que la Malaisie
a[vait] rien fait ». Il est vrai que, juste auparavant, Singapour avait indi-
 é que « la notion de prescription ... n’a[vait] aucun rôle à jouer en
spèce », mais elle se fondait alors sur le fait que, selon elle, la Malaisie
avait pas établi son titre historique.
124. Face à cet argument relatif à la prescription, la Malaisie s’est
ndu compte que Singapour avait peut-être souhaité donner l’impres-
  n qu’il « demeur[ait] en quelque sorte possible pour la Cour de passer
 tre au titre du Johor sur la base du comportement suivi par la Grande-
 etagne après 1851 ». Même si, à son avis, cela ne pouvait être valable-
ent retenu — le Johor détenait le titre historique et Singapour « recon-
aissait] fort justement qu’un « argument ... fond[é] ... sur la notion de
escription ... n’a[vait] aucun rôle à jouer en l’espèce » » —, la Malaisie a
anmoins, dans ses plaidoiries comme dans ses écritures, longuement
aminé le comportement postérieur à 1851, comme l’avait bien entendu
 t Singapour puisqu’il s’agissait d’un aspect essentiel de son argumenta-
 n, indépendamment du sort réservé aux revendications relatives au
re historique et à l’argument du territoire sans maître. Par ailleurs, ce
 e la Malaisie mentionne comme « admis » par Singapour était fondé
r l’hypothèse que Pedra Branca/Pulau Batu Puteh était terra nullius.
125. Aussi la Cour va-t-elle maintenant examiner les faits pertinents,

                                                                          43

en particulier le comportement des Parties, en ce qui concerne Pedra
anca/Pulau Batu Puteh, afin de déterminer si la souveraineté sur celle-
est passée à Singapour et est à présent détenue par elle.

4.2. Le processus de sélection de l’emplacement du phare Horsburgh
 126. James Horsburgh, qui, en sa qualité d’hydrographe de la Com-
 gnie des Indes orientales, avait établi de nombreuses cartes marines et
  tructions nautiques pour les Indes orientales, la Chine, la Nouvelle-
ollande, le cap de Bonne-Espérance et certains ports d’escale, mourut
   mai 1836. Des négociants et navigateurs décidèrent — initialement
Canton — que la construction et l’exploitation d’un ou de plusieurs
 ares constitueraient le moyen de lui rendre hommage et de témoigner
ur gratitude. Dès le mois de novembre 1836, le choix se porta sur
  edra Branca » et — bien que d’autres emplacements aient été mention-
 s dans les années qui suivirent —, lorsque Jardine Matheson & Co.,
 sorier du fonds chinois pour un hommage à la mémoire de feu James
orsburgh, écrivit pour la première fois au gouverneur de Singapour, le
   mars 1842, « Pedra Branca » était le seul emplacement expressément
 signé. Cette lettre est la première communication officielle adressée aux
 torités britanniques au nom des souscripteurs. Le trésorier indiquait
   gouverneur ce qui suit :
      « Réunis en assemblée générale, les souscripteurs ont exprimé le
   souhait que les contributions soient, dans la mesure du possible,
   affectées à la construction d’un phare portant le nom de Horsburgh
   sur Pedra Branca, à l’entrée de la mer de Chine, mais ils n’ont pas
   pris de décision définitive.
      Un tel projet ne pouvant être mis en œuvre et poursuivi que sous
   les auspices directs du Gouvernement britannique, nous voudrions
   vous signifier que nous sommes prêts à vous remettre le montant
   susmentionné dans l’espoir que vous voudrez bien faire en sorte
   qu’un phare (portant le nom de Horsburgh) soit érigé soit sur Pedra
   Branca, soit en tout autre endroit que le gouvernement de l’honora-
   ble Compagnie des Indes orientales jugerait préférable.
      Le montant est loin d’être suffisant, mais nous ne doutons pas que
   l’honorable Compagnie, dans sa munificence bien connue, apportera
   le complément de fonds nécessaire à la réalisation d’un objet d’une si
   grande utilité publique et conçu en même temps pour honorer la
   mémoire de l’un de ses serviteurs les plus méritants. »
  Cour relève que les milieux d’affaires reconnaissaient ainsi qu’il reve-
it au Gouvernement britannique de donner effet à la proposition et
apporter le complément de fonds nécessaire.
127. Dans sa réponse en date du 4 avril 1842, le gouverneur indiqua sa
éférence, dont il avait fait part au gouverneur général des Indes en
nseil, pour Tree Island ou tout autre site que la Compagnie des Indes
 entales jugerait pratiquement envisageable. (Tree Island, située à

                                                                       44

xtrémité occidentale du détroit, avait été proposée avec Pedra Branca
  décembre 1836 par un certain nombre de négociants et de navigateurs
 ns un mémoire adressé au Gouvernement des Indes.) En juillet 1842,
r la base d’un projet présenté par John Thomson, nouvellement nommé
omètre du gouvernement à Singapour, le choix du gouverneur s’était
 rté sur Barn Island, située à quelque 16 milles de Singapour. Dans ce
ojet, tel qu’il fut recommandé au Gouvernement des Indes, il était prévu
  prélever des droits sur les navires mouillant dans la rade de Singapour.
   Compagnie des Indes orientales s’étant opposée à la perception de
oits de port et de mouillage et attachant, tout comme la communauté
archande britannique, de l’importance à la protection de la liberté
  commerce la plus complète à Singapour, le projet ne fut même pas
aminé.
128. Plusieurs faits marquants eurent lieu en octobre et en novembre
44. Le 1er octobre, le capitaine sir Edward Belcher déclara à W. J. But-
 worth, qui était devenu gouverneur des Etablissements des détroits
  1843, être convaincu que l’île Romania, la plus au large, était l’empla-
ment qui convenait le mieux. Les Parties s’accordent à dire que l’île
nsi désignée est Peak Rock. Le 20 novembre, Thomson adressa au gou-
rneur un rapport détaillé concernant l’édification d’un phare sur Peak
ock, et exposant la méthode de construction, l’estimation du coût et
ngagement pris par un entrepreneur de bâtir le phare conformément au
ojet. Quelques jours plus tard à peine, le gouverneur Butterworth reçut
s réponses aux lettres qu’il avait adressées au sultan et au temenggong
  Johor. En dépit de recherches approfondies, les Parties ne sont pas
 rvenues à retrouver les lettres du gouverneur, mais elles ont communi-
 é à la Cour copie de la traduction des réponses, toutes deux datées du
  novembre 1844. Le sultan écrivait :
    « J’ai reçu la lettre de mon ami, et tiens en réponse à lui faire
  connaître que je comprends parfaitement ses souhaits et que je suis
  éminemment satisfait de l’intention qu’il y exprime, car cela (un
  phare) permettra aux marchands et autres d’entrer dans ce port et
  d’en sortir plus aisément. »
 temenggong en disait plus long :
     « J’ai dûment reçu la communication de mon ami et pris connais-
  sance de son contenu. Mon ami désire ériger un phare à proximité de
  Point Romania ; je ne saurais objecter à une telle mesure ; en fait, je
  suis très heureux qu’une telle entreprise soit envisagée. Je souhaite
  être guidé en toutes matières par le gouvernement, si bien que la
  Compagnie est entièrement libre de construire un phare à cet endroit,
  ou en tout autre lieu qu’elle jugera approprié.
     Ma famille et moi-même bénéficions depuis des années du soutien
  de Singapour, notre sujétion envers le Gouvernement anglais est
  totale et nous espérons mériter la protection et les faveurs de la
  Compagnie dans toutes les occasions qu’il siéra. »

                                                                       45

129. Trois jours plus tard, le 28 novembre 1844, le gouverneur écrivit
 secrétaire du gouvernement des Indes. Il rappelait que Barn Island
avait pas été retenue en raison de l’« entrave à la liberté du port » qui
 ultait de la redevance proposée. Le gouverneur faisait ensuite référence
x rapports établis par Belcher et Thomson, qu’il joignait à sa lettre :
     « Dans la mesure où les fonds — dont le montant est supposé
  atteindre 5 513 dollars, soit 12 978,84 roupies de la Compagnie — ne
  sont pas encore arrivés (comme indiqué dans la copie ci-jointe d’une
  lettre de MM. John Purvis et Co.) et où je suis convaincu de la
  nécessité impérieuse d’un phare et de ses conséquences favorables à
  l’essor du commerce avec la Chine, je prends la liberté de soumettre
  la question au capitaine sir Edward Belcher C.B., dans l’espoir qu’il
  sera possible de déterminer un site dépourvu des inconvénients men-
  tionnés et capable d’atteindre les objectifs énoncés. Je souhaite pré-
  senter au très honorable gouverneur général des Indes le rapport de
  cet officier, ainsi que le plan et la section du rocher dont il est ques-
  tion, établis par M. Thomson, géomètre, assortis d’une carte de réfé-
  rence indiquant sa position par rapport à Pedra Branca, au Johor
  continental et à l’île de Romania, à quelque 32 milles au nord-est de
  Singapour. Ce rocher fait partie des territoires du rajah de Johor,
  qui, avec le tamongong, a volontiers consenti à le céder à titre gra-
  cieux à la Compagnie des Indes orientales. »
Etaient également jointes les deux réponses du sultan et du temenggong
 date du 25 novembre.
130. Le gouverneur énumérait ensuite les navires « perdus ou avariés
 heurtant le rocher à proximité de l’emplacement retenu », résumait le
pport, joint à sa lettre, du géomètre du gouvernement, mentionnait
 ouverture des quatre ports en Chine et l’établissement d’une colonie à
ong Kong », examinait les dispositions prises en vue de l’exploitation du
 are ainsi que leur coût et concluait comme suit :
    « Persuadé d’avoir assez disserté pour retenir l’intérêt du très
  honorable gouverneur général sur un sujet d’une importance aussi
  capitale pour le commerce de notre pays et la sécurité des naviga-
  teurs, qu’ils soient européens ou indigènes, j’ose respectueusement
  solliciter le soutien de Son Honneur à cette mesure et espérer que le
  directoire — probablement de conserve avec le gouvernement de Sa
  Majesté — fournira la somme complémentaire requise et ordonnera
  immédiatement la construction d’une lampe. En l’attente et avec
  votre permission, je vais appeler la communauté des marchands à
  aider un projet qui perpétuera l’expression de sa gratitude à l’égard
  des moyens qui facilitent la navigation dans ces eaux grâce aux tra-
  vaux inlassables de James Horsburgh Esquire. »
131. Cette correspondance soulève deux questions essentielles. La pre-
ère est de savoir si ces lettres concernaient aussi Pedra Branca/Pulau
tu Puteh ou portaient uniquement sur Peak Rock. La seconde est de

                                                                        46

terminer si, aux termes des réponses qu’elles suscitèrent, la souverai-
té du Johor était cédée sur tout lieu qui serait retenu pour l’installation
  phare ou si c’était seulement une autorisation de construire, d’entre-
nir et d’exploiter ce phare qui était accordée.
132. Les Parties conviennent que le « rocher » mentionné dans le der-
er paragraphe de la lettre adressée par le gouverneur au Gouvernement
s Indes — laquelle est citée au paragraphe 129 ci-dessus — est bien
 ak Rock. La Malaisie affirme cependant que le consentement donné
 r les autorités du Johor ne portait pas sur ce seul rocher, mais que les
ponses, et tout particulièrement celle du temenggong, étaient formulées
  des termes généraux : le phare pouvait être érigé à proximité de Point
omania ou en tout lieu jugé approprié. Selon l’interprétation que la
alaisie fait de cette correspondance, la Compagnie des Indes orientales
ait libre de construire le phare à proximité de Point Romania ou en tout
 tre point du territoire du Johor où les autorités de Singapour le juge-
 ent utile pour guider les navires en direction ou en partance de Singa-
 ur. Singapour répond que le contenu de la lettre du gouverneur du
  novembre 1844 et de la correspondance à laquelle elle fait suite in-
que de manière certaine que le site proposé était Peak Rock.
133. La Cour ne doute pas que la proposition faite par le gouverneur
  Gouvernement des Indes portait bien sur Peak Rock. En revanche,
ayant pas connaissance du contenu des lettres précédemment adressées
 r le gouverneur au sultan et au temenggong, la Cour ne sait pas quelle
ait au juste cette proposition. A en juger d’après les deux réponses,
semble probable que les lettres du gouverneur aient été formulées en
s termes généraux. Bien que Peak Rock fût clairement le site que lui-
ême et ses conseillers avaient à l’esprit, l’emplacement définitif pour
  construction du phare n’avait pas encore été arrêté. Cette décision
vait être prise le moment venu par le Gouvernement des Indes et le
 ectoire de la Compagnie des Indes orientales, à la suite de nouvelles
nsultations qu’ils jugeraient nécessaires. Or, ainsi que Singapour le
connaît dans sa réplique, les autorités britanniques avaient à l’esprit
autres lieux possibles que Peak Rock.
134. Compte tenu de la conclusion à laquelle elle est déjà parvenue
 ns le présent arrêt — à savoir que le Johor détenait la souveraineté sur
 dra Branca/Pulau Batu Puteh avant que la construction du phare ne
   envisagée ou entreprise —, la Cour n’estime pas devoir se prononcer
r l’argument de la Malaisie selon lequel le gouverneur aurait, dans le
dre de la correspondance échangée en 1844, reconnu la souveraineté du
hor sur l’île. Cette souveraineté est attestée par les éléments de preuve
nvoyant à des temps plus anciens, que la Cour a déjà passés en revue
oir, en particulier, paragraphes 52-69 ci-dessus). La Cour notera en
ut état de cause que cet argument de la Malaisie se heurte au fait que la
rrespondance semble être rédigée en des termes très généraux, et ne
mporte selon toute vraisemblance aucune référence particulière à Pedra
 anca/Pulau Batu Puteh.
135. La Cour se penchera donc sur la seconde question qu’elle a for-

                                                                        47

ulée ci-dessus (voir paragraphe 131), consistant à déterminer si le Johor
  édé sa souveraineté sur toute portion de son territoire où le Royaume-
ni choisirait de construire et d’exploiter le phare aux fins indiquées ou
   n’a accordé que l’autorisation de construire et d’exploiter un phare.
   correspondance de 1844 pourrait difficilement être moins concluante à
    égard : le sultan s’y déclare « éminemment satisfait de l’intention
  primée par le gouverneur Butterworth] », parce qu’un phare rendra
ccès plus aisé ; le temenggong « ne saurai[t] objecter à » l’érection d’un
 are et « souhaite être guidé en toutes matières par le gouvernement, si
en que la Compagnie est entièrement libre de construire un phare... ».
 tte formulation peut être ramenée, conformément à l’interprétation
 e la Malaisie souhaiterait voir retenir, à une simple autorisation de
nstruction et d’exploitation. Mais le sultan se contente d’exprimer sa
  isfaction et, pour ce qui est du temenggong, la Compagnie des Indes
  entales est « entièrement libre » de construire un phare.
136. Si le gouverneur Butterworth a estimé que les lettres valaient
 ession » à titre gracieux (voir paragraphe 129 ci-dessus), la Cour fait
 server que cette interprétation n’a pas été portée à la connaissance du
  tan ni à celle du temenggong. En outre, la Cour ne saurait, dans le
ésent contexte, accorder une importance décisive au choix d’un mot
  lé.
137. La Cour note toutefois que, déjà à l’époque de cette correspon-
 nce, la pratique des Etats, en Asie du Sud-Est comme ailleurs, recon-
 issait les droits et les intérêts juridiques divers qui pouvaient être déte-
 s sur les terres et les zones maritimes qui s’y rapportaient. La Cour va
présent donner quelques exemples de cette reconnaissance.
138. Aux termes des accords de 1819 entre, d’une part, sir Stam-
rd Raffles et, d’autre part, le temenggong et le sultan de Johor en vue de
tablissement d’une « factorerie » à Singapour, la Compagnie des Indes
  entales accepta de verser la somme de 8 000 dollars espagnols par an
ndant toute la période où elle conserverait une « factorerie » sur une
 rtion quelconque du domaine héréditaire du sultan ; des dispositions
rent également prises ou envisagées en ce qui concerne la forme de
 uvernement et d’administration de la justice applicable aux personnes
 evant de la factorerie ou s’établissant à proximité, la protection et la
glementation du port et la répartition de certains droits. Il est clair
 e les autorités du Johor conservaient leur souveraineté sur la totalité
  l’île de Singapour (voir paragraphe 21 ci-dessus). Cinq ans plus tard,
 x termes du traité Crawfurd, elles la « c[édèrent] en pleine souve-
 neté et propriété » à la Compagnie des Indes orientales (voir para-
aphe 22 ci-dessus). La distinction entre la souveraineté et les droits
   propriété ordinaires est par ailleurs reconnue dans les dispositions
   traité relatives aux droits de propriété détenus sur l’île par le sultan
 le temenggong, leurs sujets et leurs serviteurs. Elle l’est aussi dans le
rnier article du traité Crawfurd, qui « abroge et annule l’ensemble des
nventions, traités ou accords précédents » entre les parties « à l’excep-
 n des clauses conférant à l’honorable Compagnie des Indes orientales

                                                                          48

ut droit ou titre d’occupation ou de possession de l’île de Singapour et
  ses dépendances, comme indiqué ci-dessus ».
139. La distinction, établie de longue date, entre la souveraineté et les
oits de propriété se retrouve également dans les dispositions relatives
 x phares prises au XIXe siècle. Celles d’entre elles qui ont été invoquées
vant la Cour concernent les phares du cap Rachado (1860) et de
 lau Pisang (1885/1900), ainsi que le phare dont la construction fut pro-
 sée sur Pulau Aur en 1901 (mais qui ne fut jamais construit). Toutes
 pliquaient le gouverneur des Etablissements des détroits et le sultan
ncerné. Selon la Malaisie, les autorisations accordées dans ces cas, y
mpris celui de Pedra Branca/Pulau Batu Puteh, l’étaient toutes selon
  mêmes modalités : le gouverneur s’adressait aux autorités souveraines
r le site envisagé et celles-ci accordaient leur autorisation. Pour la
alaisie, ces échanges ne sauraient être assimilés, comme le fait Sin-
pour, à des autorisations « informelles ». Les dispositions en question,
 e la Malaisie qualifie de « formalités », étaient les mêmes pour les
 atre phares. Elles constituaient un cadre valable pour la construction
  phares par le Royaume-Uni en territoire étranger. Celle-ci « n’était
bordonnée ... à aucune autre formalité ». Pour Singapour, en revanche,
convient de faire une nette distinction entre les cas du cap Rachado et
  Pulau Pisang, d’une part, et ceux de Peak Rock et de Pulau Aur,
  l’autre ; dans les premiers, des concessions de terrain furent obtenues
ors que, dans les seconds, les autorisations informelles accordées ne
rent pas suivies de concessions formelles, car les Britanniques renon-
rent à exécuter ces projets.
140. La Cour fait observer que la documentation relative aux phares
   cap Rachado et de Pulau Pisang est bien plus détaillée et précise
 ’elle ne l’est dans les autres cas. Le premier fit l’objet d’une série
échanges, et notamment d’une proclamation en date du 23 août 1860
digée en style officiel et marquée du sceau royal, aux termes de laquelle
  sultan de Selangor cédait au Gouvernement britannique le cap
achado, situé sur son territoire. Cette concession était assortie d’une
 use de réciprocité ainsi formulée :
     « Le Gouvernement anglais convient et accepte de construire et
   d’entretenir un phare à l’usage des navires et bateaux de toutes
   nations croisant au large dudit cap Rachado (communément appelé
   Tanjong Tuan). Dans l’hypothèse où le Gouvernement anglais ne se
   conformerait pas audit engagement, la cession serait, pour ce qui me
   concerne, nulle et non avenue. »
 141. Les dispositions, en ce qui concerne Pulau Pisang, comprenaient
  accord conclu en 1885 entre le sultan de Johor et le gouverneur des
 ablissements des détroits, suivi d’un contrat synallagmatique de
nq pages conclu en 1900, signé, scellé et remis par le sultan et le gou-
rneur pour inscription au registre des actes du Johor. Le sultan avait,
 ns le courant de cette même année, à l’époque de la correspondance
 ncernant Pulau Aur examinée au paragraphe suivant, informé le gou-

                                                                        49

rneur qu’il serait heureux de procéder à la concession formelle requise,
i aurait dû être accordée aux termes de l’accord de 1885. L’exposé de
bjet du contrat de 1900 établissant la concession formelle rappelle ce
i suit :
     « Considérant que, vers le mois de février 1885, il a été convenu
  par feu S. A. Abou Bakar, ancien maharadjah de Johor, et le gou-
  verneur des Etablissements des détroits, que ledit maharadjah pour-
  rait concéder au gouvernement des Etablissements des détroits un
  terrain sur l’île de Pulau Pisang dans le détroit de Malacca comme
  site pour y construire un phare et une route reliant celui-ci à la plage
  et que le gouvernement se chargerait de leur construction et de leur
  entretien effectif, étant entendu que cette concession sera considérée
  comme nulle si le phare n’est pas construit dans un délai raisonnable
  à compter de la date de l’attribution de cette concession ou si ledit
  gouvernement n’assure pas la bonne administration et le bon entre-
  tien de ce phare une fois celui-ci construit. »
exposé de l’objet du contrat indique ensuite que, conformément à
ccord, le gouvernement de Singapour avait érigé un phare et l’avait
 ment administré et entretenu, mais qu’aucune concession n’avait été
 te, et qu’il y avait donc lieu d’en conclure une. Le contrat opérait donc
 concession et en précisait les conditions : entre autres choses, celles-ci
posaient au gouvernement de n’utiliser le terrain cédé qu’aux fins de
xploitation du phare et prévoyaient que le sultan aurait le droit d’en
prendre possession si le gouvernement cessait de dûment administrer,
tretenir et exploiter le phare.
142. La proposition concernant Pulau Aur fut soumise au sultan de
hor par le gouvernement des Etablissements des détroits en février
00, assortie de l’alternative suivante : cette île étant située sur son ter-
oire, le sultan pouvait soit y ériger un phare, soit en laisser le soin au
uvernement des Etablissements des détroits (sous réserve de l’accord
  secrétaire d’Etat aux colonies et du pouvoir législatif). Le sultan opta
 ur la seconde solution et proposa de suivre les mêmes modalités que
 ur le phare de Pulau Pisang. Les autorités britanniques ayant décidé de
  pas procéder à la construction du phare, tel ne fut toutefois pas le cas,
 aucun contrat ne fut conclu.
143. La Cour a également été invitée à se reporter à la convention rela-
 e au phare du cap Spartel conclue en 1865 entre le Maroc et plusieurs
 issances maritimes, qui régit de manière assez détaillée les droits et les
 ligations des parties. Son article premier fait la distinction entre, d’un
té, la souveraineté et les droits de propriété du sultan et, de l’autre, la
 ection et l’administration du phare par les autres parties. La conven-
 n devait rester en vigueur pendant dix ans et le demeurer ensuite pour
 e durée reconductible d’un an, les parties étant libres de s’en retirer
oyennant préavis.
144. Face à cette abondance de dispositions réglementaires dans les
cords entre les détenteurs de la souveraineté sur les territoires où

                                                                         50

vaient être exploités les phares et les Etats européens, la Cour constate
nexistence, dans le cas de Pedra Branca/Pulau Batu Puteh, de tout
cord écrit conclu entre les autorités britanniques et celles du Johor et
gissant de manière un tant soit peu détaillée leurs relations mutuelles et
  droits et obligations en découlant. Par exemple, les autorités du Johor
  prévirent aucune disposition concernant le maintien de leur souverai-
té ou de leur droit de reprendre possession du territoire en cas de non-
 pect de certaines conditions ayant trait à l’exploitation du phare. De
rcroît, alors que, à l’audience, l’agent de la Malaisie a affirmé que
 le-ci « a[vait] toujours respecté la position d’exploitant du phare
orsburgh dans laquelle se trouve Singapour et [tenait] à déclarer
ficiellement qu’elle continuera[it] à la respecter », la Malaisie n’a à
 cun moment cherché à préciser la nature des droits et des obligations
  Singapour en tant qu’« exploitant ».
 145. En raison de l’inexistence d’un accord écrit relatif au phare et à
 e sur laquelle celui-ci devait être construit, la Cour n’est pas en mesure
  répondre à la seconde question soulevée plus haut au paragraphe 131
 ant à la teneur de ce qui avait pu être convenu en novembre 1844. Quoi
 ’il en soit, ainsi qu’il apparaîtra plus loin, c’est le comportement des
 torités à Singapour (et aux Indes) ainsi que de celles du Johor après les
hanges de lettres de 1844 qui est décisif pour la Cour.
 146. En 1845, le choix de l’emplacement du phare fit l’objet d’un nou-
   échange de lettres entre Singapour et le Gouvernement des Indes. Le
  août 1845, le gouverneur Butterworth, se référant à une précédente
 tre indiquant que le Gouvernement des Indes appuyait une recomman-
 tion en faveur du choix de Peak Rock adressée au directoire de la
ompagnie des Indes orientales, confirma cette préférence et déclara
pérer, au vu du nombre des naufrages survenus au voisinage de Pedra
 anca/Pulau Batu Puteh et de Point Romania, que les travaux commen-
raient peu de temps après, « car la présence d’un phare dans ces eaux
v[enait] chaque jour plus impérative ». Le 15 octobre 1845, le directoire
  la Compagnie autorisa le gouverneur général des Indes en conseil à
évoir la levée de droits de phare à Singapour en vue de la construction
un phare sur Peak Rock et, en janvier 1846, Thomson essaya de débar-
 er sur l’île pour y édifier des piliers de briques aux fins de choisir la
éthode de construction du phare ; une très forte mer l’empêcha cepen-
 nt d’accéder à l’île.
 147. L’année 1846, toutefois, fut marquée par un revirement. En avril,
 directoire de la Compagnie des Indes orientales fut informé que les
 ds de l’Amirauté à Londres inclinaient à voir dans Pedra Branca/Pulau
 tu Puteh le meilleur emplacement pour un phare, pour des raisons
 ’ils explicitaient. Le géomètre du gouvernement et le capitaine
  Congalton, commandant du vapeur Hooghly, de la Compagnie des
des orientales, réalisèrent des levés en mai et en août, le second faisant
 te à la lettre dans laquelle était exposée la position de l’Amirauté.
ans leur rapport du 25 août, ils indiquaient être « résolument d’avis
 e Pedra Branca se trouv[ait] être le seul emplacement approprié aux

                                                                        51

 s de bâtir un phare ... destiné à assurer la sécurité du trafic maritime
l’entrée ou au départ du détroit de Singapour ». Le lendemain, le
 uverneur, dans une lettre manuscrite adressée au Gouvernement des
des, déclarait que ce dernier « s’apercevra[it] immédiatement que
 dra Branca [était] le seul site approprié » pour le phare. Un mot,
 ns cette lettre, est difficilement lisible et les experts ont formulé à
n sujet des avis divergents, que les Parties ont soumis à la Cour.
  mot en question est soit « care » (entretien), soit « case » (affaire), et
 apparaît dans la phrase où le gouverneur déclare que « l’ensemble
s détails concernant l’entretien/l’affaire des phares » fournis dans sa
 tre du 28 novembre 1844 relative au projet de phare sur Peak
ock (paragraphes 129 et 130 ci-dessus) « ser[aient] également appli-
bles au nouvel emplacement ». Comme indiqué ci-dessus, les Parties
vergent quant à la lecture qu’il convient de faire du mot en question
  « care » ou « case ». Le gouverneur faisait-il référence à l’ensemble
s détails relatifs « à l’entretien » (care) du phare ou « à
ffaire » (case) du phare ? Singapour penche pour la première hypo-
èse et la Malaisie pour la seconde. Pour Singapour, le mot « care »
 plique que, pour Pedra Branca/Pulau Batu Puteh, maintenant que le
oix s’était porté sur elle, seuls restaient à régler les détails relatifs à
ntretien et à l’exploitation du phare, mentionnés dans la précédente
tre. La Malaisie, en revanche, considère que « l’ensemble des détails
 atifs à l’affaire des phares » inclut l’autorisation de construire le
 are accordée par les autorités du Johor. La Cour ne juge pas néces-
 re de se prononcer sur les expertises contradictoires formulées par
   experts à cet égard. Le 30 octobre 1846, le président en conseil
   la Compagnie des Indes orientales approuva le choix du site de
 dra Branca/Pulau Batu Puteh ; le 24 février 1847, le directoire fit
 rt au Gouvernement des Indes de son approbation ; et, le 10 mai 1847,
  Gouvernement des Indes demanda au gouverneur Butterworth de
endre des mesures en vue de la construction, sur Pedra Branca/Pulau
 tu Puteh, d’un phare d’après le plan et le devis joints à sa lettre
  28 novembre 1844.
148. La Cour note que rien dans le dossier ne tend à indiquer que les
 torités de Singapour jugeaient nécessaire, voire seulement souhaitable,
 nformer les autorités du Johor de la décision concernant l’emplace-
ent du phare ou de solliciter leur consentement à ce sujet. Ce compor-
ment peut être interprété de deux manières : il peut signifier, comme le
utient la Malaisie, que ce que celle-ci considère comme le consentement
 nné par le Johor en 1844 en vue de la construction et de l’exploitation
un phare sur l’une de ses îles valait pour Pedra Branca/Pulau Batu
 teh aussi bien que pour toute autre de ses îles. Il peut aussi signifier,
nsi que le prétend Singapour, que les dirigeants du Johor n’avaient
 cun droit à l’égard de ce projet et que telle était l’appréciation portée
  1847 par les autorités britanniques compétentes. La Cour n’est pas en
esure, au vu des éléments du dossier de l’affaire, de tirer une conclusion
r ce point.

                                                                         52

4.3. La construction et la mise en service du phare Horsburgh entre
     1850 et 1851

149. Les faits relatifs à la construction et à la mise en service du phare
r Pedra Branca/Pulau Batu Puteh — et même la plupart des faits rela-
s à son exploitation au cours des nombreuses années écoulées depuis
 s — ne font pas eux-mêmes l’objet d’un réel désaccord entre les
 rties. Celles-ci s’accordent également à propos du droit applicable, qui
 ge « une intention d’acquérir la souveraineté — une intention perma-
nte à cette fin — et une action publique visant à mettre l’intention à
écution et à la rendre manifeste aux autres Etats ». Leurs vues divergent
 elque peu sur le point de savoir si la pratique exige aussi l’accomplis-
ment de formalités particulières. Les actes symboliques accompagnant
 e acquisition de territoire sont très courants, tant de manière générale
 e dans la pratique britannique. Ils ne sont toutefois pas toujours pré-
nts. La Cour n’estime pas que la pratique démontre une obligation
accomplir un acte symbolique. Au contraire, l’intention d’acquérir la
uveraineté peut ressortir de la conduite des Parties, en particulier sur
 e longue période.
150. Les Parties s’opposent en revanche sur l’appréciation des faits. La po-
  on fondamentale de la Malaisie consiste à affirmer que le Royaume-Uni
 Singapour n’ont, pour l’essentiel, rien fait de plus que de construire
 phare, le mettre en service, puis l’exploiter — ce qui relevait stric-
ment du consentement donné en novembre 1844 par le sultan de
hor et le temenggong. Ce ne sont pas des activités sur lesquelles Singa-
 ur pourrait fonder sa revendication de souveraineté sur Pedra Branca/
 lau Batu Puteh. Selon la Malaisie, rien ne prouve que le Royaume-Uni
  eu l’intention d’acquérir la souveraineté sur l’île ; il ne l’a pas reven-
quée pendant la construction du phare, ni lors de sa mise en service, ni
core alors qu’il l’exploitait. Singapour affirme, au contraire, que le
oyaume-Uni a acquis la souveraineté sur Pedra Branca/Pulau Batu
 teh entre 1847 et 1851, période au cours de laquelle il a légalement pris
 ssession de l’île à l’occasion de la construction du phare qui s’y trouve.
 r la suite, le Royaume-Uni puis Singapour ont, selon cette dernière,
 ectivement assuré l’administration et le contrôle de Pedra Branca/
 lau Batu Puteh pendant plus de cent cinquante ans en qualité de sou-
rain, et pas simplement en tant qu’exploitant du phare. La Cour va à
ésent considérer les faits.
151. John Thomson, géomètre du gouvernement à Singapour qui
ait été nommé architecte du projet par le gouverneur Butterworth, était
argé des préparatifs de la construction proprement dite. Pour remédier
 ’insuffisance des ressources disponibles à Singapour, le Gouvernement
s Indes, d’un commun accord avec le directoire de la Compagnie des
des orientales, autorisa, le 12 novembre 1849, le gouverneur But-
 worth à rédiger une loi établissant un droit sur la navigation et
   demanda de prendre des mesures immédiates pour commencer à
nstruire le phare. Il convient de noter que l’opposition qui s’était

                                                                         53

anifestée en 1842 et auparavant contre la levée de droits de port et de
ouillage (voir paragraphe 127 ci-dessus) n’était plus un obstacle et ce,
puis déjà quelques années (voir paragraphe 146 ci-dessus) ; en effet, dès
42, lorsque le projet du phare Horsburgh fut pour la première fois
ésenté au gouvernement, il avait été envisagé de recourir à des fonds
 blics (voir paragraphe 126 ci-dessus).
152. En décembre 1849, le géomètre du gouvernement commença à
ganiser les travaux : ceux-ci devaient débuter sur Pedra Branca/Pulau
 tu Puteh à la fin du mois de mars ou au début du mois d’avril 1850 et
  prolonger en 1851, après une interruption pendant la saison de la
ousson ; plus de cinquante ouvriers seraient présents sur l’île. Il orga-
 a notamment le transport par bateau de matériaux et d’équipements
quis ainsi que leur protection contre les pirates, l’extraction du granit et
s autres pierres nécessaires, la construction et le transport de la lampe
 de son matériel annexe.
153. En février 1850, le gouverneur Butterworth communiqua au Gou-
rnement des Indes un projet de loi instituant un droit à percevoir sur
  seuls navires entrant dans le port de Singapour (et non dans d’autres
 rts). Cette loi, qui fut promulguée par le gouverneur général des Indes
   conseil le 30 janvier 1852, sera examinée plus loin (voir para-
aphes 170-172 ci-dessous). Son préambule précise que les sommes
uscrites par des particuliers ne suffisaient pas à couvrir les coûts du
 timent, que la Compagnie des Indes orientales s’était engagée à
nstruire le phare et à avancer certaines sommes pour le terminer à condi-
 n qu’elles lui soient restituées grâce au produit d’un droit à percevoir
r les navires entrant dans le port de Singapour, que le phare était désor-
ais construit et qu’il était souhaitable que les dépenses engagées pour
  construction et son entretien soient compensées par les recettes de
 droit de port, et que d’autres phares ou balises pourraient être mis en
ace dans le détroit de Malacca ou à proximité. La loi contenait des dis-
 sitions relatives au paiement du droit par les propriétaires de navires
 les armateurs, à la propriété du phare et à son administration, et pré-
 yait de construire et d’exploiter d’autres phares ou balises une fois
 e les fonds avancés par la Compagnie des Indes orientales seraient rem-
 ursés et que les dépenses courantes d’entretien du phare Horsburgh
 aient couvertes par les recettes.
154. Les travaux avaient si bien avancé que le 24 mai 1850, jour de
nniversaire de la reine Victoria, il fut procédé à la pose de la première
erre. La Malaisie fait valoir que ce furent le maître et les frères de la
ge maçonnique Zetland in the East no 749 qui s’en chargèrent, qu’il ne
 gissait pas d’une manifestation officielle du gouvernement et qu’il n’y
t à cette occasion aucune proclamation de souveraineté britannique ni
 cun autre acte formel. Singapour, pour sa part, insiste sur le fait que ce
   le gouverneur qui invita le maître et les membres de la loge à accom-
 r cette tâche et qui organisa leur acheminement depuis Singapour. Le
 uverneur Butterworth invita également à se joindre à lui le comman-
 nt en chef des forces navales du poste des Indes orientales ainsi que

                                                                         54

 omas Church, le résident conseiller à Singapour, et le supérieur immé-
at de Thomson. Le gouverneur avait également convié à la cérémonie
usieurs consuls étrangers, des négociants ainsi que des membres de la
mmunauté civile et militaire de Singapour. Les membres de la loge
rent accueillis sur Pedra Branca/Pulau Batu Puteh par le gouverneur,
 i les invita à conduire la cérémonie, ce qu’ils firent. Dans son discours,
maître fit l’éloge du gouverneur, celui des négociants et des navigateurs
 i avaient fourni l’essentiel des fonds, celui de la Compagnie des Indes
 entales pour avoir avancé le reste et celui de James Horsburgh. La
aque portait une inscription dont les premières lignes mentionnaient
 date, sous la forme de l’année du règne de la reine, ainsi que le nom du
 uverneur général, rappelaient que la première pierre avait été posée par
 maître et les frères de la loge en présence du gouverneur et d’autres
rsonnes, puis indiquaient le nom de « J. T. Thomson, architecte ».
 155. La Cour constate que les autorités du Johor n’étaient pas pré-
ntes à la cérémonie. Rien n’indique qu’elles aient même été invitées par
 gouverneur à y assister. Cela pourrait donner à penser — la Cour ne
 ngage pas plus avant —, au vu par ailleurs des références à la reine et
  rôle joué par le gouverneur de Singapour, l’architecte et la Compagnie
s Indes orientales, que les autorités britanniques et singapouriennes ne
geaient pas nécessaire d’informer le Johor de leurs activités sur Pedra
 anca/Pulau Batu Puteh. Qu’elles aient été, dès cette époque, tout à fait
nscientes des questions relatives à la souveraineté du Johor ressort du
 et d’une proposition faite ultérieurement par Thomson à Church, en
 vembre 1850. Dans son rapport établi le 2 novembre 1850, à la fin de
 saison des travaux de construction sur Pedra Branca/Pulau Batu Puteh,
ors que le phare atteignait 64 pieds de haut, Thomson proposait, en se
 érant aux dispositions d’appui terrestre prises à l’égard des gardiens de
 are britanniques et compte tenu de la menace de la piraterie locale, de
éer un poste près de Point Romania. Dans son rapport au gouverneur,
hurch écrivait :
   « je doute qu’une telle mesure soit absolument nécessaire, ou propor-
   tionnée à la dépense permanente qu’un tel établissement occasionne-
   rait nécessairement ; en outre, Romania appartient au souverain de
   Johore, où les Britanniques n’ont en droit aucune compétence. Le
   vapeur ou les canonnières devront bien sûr se rendre à Pedro Branca
   chaque semaine et il serait utile de demander à Son Altesse le tumon-
   gong de constituer à Romania un village placé sous l’autorité d’un
   respectable panghooloo en vue de prêter main-forte aux occupants
   du phare en cas d’urgence. »
  question en resta là, et Thomson informa Church au mois de juillet
 vant que, contrairement à ce qui avait été envisagé auparavant, l’accès
Pedra Branca/Pulau Batu Puteh ne serait pas fermé pendant quatre ou
nq mois et que la création d’un poste à Point Romania n’était donc pas
 cessaire.
 156. Neuf jours après la pose de la première pierre le 24 mai 1850,

                                                                        55

 temenggong de Johor se rendit effectivement sur le rocher, accom-
 gné de trente membres de sa suite. Thomson en parle en ces termes :
C’est le plus puissant chef indigène de ces contrées, allié des Britan-
ques. Il est descendu chez moi pendant deux jours, employant ses
 sirs à la pêche ... » C’est la seule visite effectuée par le sultan ou le
menggong et leurs successeurs qui soit établie par les éléments de
euve soumis à la Cour.
 157. La construction du phare se poursuivit en 1850 jusqu’au 21 oc-
bre. Les travaux reprirent après la mousson, en avril 1851. Le 8 juillet,
 résident conseiller à Singapour et le groupe qui l’accompagnait inspec-
 ent « minutieusement » l’ensemble des travaux. La lampe, son méca-
  me et son appareillage arrivèrent à Singapour au mois d’août et furent
  sés, en septembre, au sommet de la tour haute d’environ 95 pieds.
 158. Thomson relate le dernier acte officiel effectué sur Pedra Branca/
 lau Batu Puteh, avant la mise en service du phare Horsburgh qui eut
 u le 15 octobre 1851, en ces termes :
      « Le 27 septembre, l’honorable colonel Butterworth, gouverneur
   des Etablissements des détroits, accompagné d’un groupe composé
   de sir William Jeffcott, Recorder des Etablissements des détroits, du
   colonel Messitter, commandant des forces armées, du capitaine Bar-
   ker, du H.M.S. Amazon, de M. Purvis et des principaux négociants
   de Singapour, ainsi que de plusieurs officiers, arrivèrent à proximité
   du rocher à 13 heures, débarquèrent et inspectèrent minutieusement
   le phare. »
159. Le phare fut éclairé le 15 octobre, comme il avait été annoncé
 ns deux journaux de Singapour par un avis aux navigateurs qui com-
 rtait un descriptif du phare établi par « M. J. T. Thomson, géomètre du
 uvernement » et qui était signé par W. J. Butterworth, en sa qualité de
 uverneur. Le 2 novembre, les deux canonnières avaient apporté au
 are des réserves qui devaient durer jusqu’à la fin du mois de mars et, le
  novembre 1851, Thomson partit pour Singapour à bord du Hooghly,
 i avait accosté la veille. Thomson avait supervisé la construction du
 are sur Pedra Branca/Pulau Batu Puteh durant une bonne partie des
 sons allant d’avril à octobre 1850 et d’avril à novembre 1851. Au cours
  la construction du phare durant ces périodes, les fournitures, notam-
ent les matériaux de construction, furent apportées par le Hooghly, les
ux canonnières et les deux allèges. De temps à autre, en particulier lors-
 e Thomson était appelé ailleurs, par exemple à la carrière, ses fonctions
aient assumées par son contremaître, Bennett.
160. Thomson clôt son rapport intitulé Account of the Horsburgh
ghthouse (1852), et publié dans le Journal of the Indian Archipelago
d Eastern Asia (vol. 6, p. 376), par un appendice « [portant] notamment
r les mesures prises par le gouvernement à l’appui des projets des pro-
oteurs de cet ouvrage public ». Il mentionne les principaux souscrip-
urs et indique ce qui suit au dernier paragraphe de l’appendice VII de
n rapport :

                                                                       56

      « Le gouvernement a avancé le reste des fonds nécessaires à l’exé-
   cution de l’hommage, lesquels devaient être remboursés par le pré-
   lèvement de droits de phare sur la navigation. Les autorités fourni-
   rent par ailleurs une assistance considérable en allouant leurs bateaux
   à vapeur, canonnières et fonctionnaires, sans qu’aucune de ces dé-
   penses n’ait été imputée sur les travaux. J’ai déjà eu le plaisir de
   mentionner l’aide que les autorités néerlandaises à Rhio nous ont
   apportée en mettant des canonnières à notre disposition pour le
   ravitaillement et dont nous nous félicitions vivement. »
 161. Là encore, ces activités peuvent elles aussi être considérées comme
ncernant principalement la construction du phare, mais « l’assistance
nsidérable » dont il est question dans l’appendice VII précité du rap-
 rt Thomson peut aussi être qualifiée d’acte à caractère souverain — les
 timents de la marine britannique apportèrent une contribution majeure
 ’ensemble du processus de construction du phare, contribution qui ne
ûta rien aux futurs bénéficiaires. Cette qualification de souveraineté
ut également s’appliquer à la plaque de la salle des visiteurs sur laquelle
nt inscrits les noms de W. J. Butterworth, en sa qualité de « gouver-
ur », et de J. T. Thomson, en sa qualité d’« architecte ». John Hors-
 rgh y est également mentionné et il est, une fois de plus, fait référence
« l’initiative de négociants britanniques et ... [à] l’aide généreuse de la
ompagnie des Indes orientales ». De même que lors de la pose de la pre-
 ère pierre, le sultan et le temenggong de Johor ne jouèrent aucun rôle.
ais, tout comme en cette occasion, il n’y eut aucun acte particulier de
oclamation de souveraineté tels que ces actes se manifestaient fréquem-
ent dans la pratique britannique.
 162. La Cour ne tire de la construction et de la mise en service du
 are aucune conclusion quant à la souveraineté. Elle considère plutôt
 e ces événements sont à prendre en considération pour apprécier l’évo-
 ion des vues des autorités au Johor et à Singapour à propos de la sou-
raineté sur Pedra Branca/Pulau Batu Puteh. La Malaisie affirme que le
hor, qui avait autorisé la construction du phare, n’avait aucune raison
  participer de quelque manière que ce fût à l’entreprise. La Cour note
pendant que la visite de deux jours effectuée par le temenggong et sa
 te au début du mois de juin 1850 représente le seul moment, au cours
  ces opérations, où les autorités du Johor ont été présentes.
 163. Compte tenu de ce qui précède, la Cour examinera à présent le
mportement des Parties après la construction du phare sur Pedra
 anca/Pulau Batu Puteh afin de déterminer si l’on peut en conclure que
 souveraineté du Johor sur l’île passa au Royaume-Uni, le prédécesseur
  Singapour.

4.4. Le comportement des Parties entre 1852 et 1952
164. Les Parties invoquent un ensemble d’activités qu’elles et leurs
édécesseurs en titre ont menées entre 1852 et 1980, et même au-
là. Compte tenu de la nature de ces activités, de l’évolution du statut

                                                                        57

nstitutionnel des Parties et de leurs prédécesseurs, et d’un échange de
rrespondance en 1953 auquel les Parties ont accordé une grande atten-
 n, la Cour estime commode de distinguer, dans le comportement des Par-
s, ce qui a eu lieu avant 1953 de ce qui s’est produit après cette date.
 tte distinction ne peut être faite de façon précise puisque certaines
  ces activités ont été menées tout au long de la période considérée.
165. A ce stade, il convient également d’écarter un certain nombre de
 ints mentionnés par Singapour qui ne sont pas pertinents au regard de
 question de la souveraineté sur Pedra Branca/Pulau Batu Puteh et qui
 rapportent essentiellement à l’entretien et à l’exploitation du phare et
 n d’autre — les perfectionnements apportés au phare, l’exercice de
utorité à l’égard de son personnel ainsi que la collecte de données
étéorologiques (sur ce dernier point, voir également paragraphe 265).

a) Le système des phares des détroits et la législation britannique et
   singapourienne y afférente
166. La législation britannique et singapourienne relative au phare
orsburgh et à d’autres phares dans la région est à considérer à la fois
 ns le cadre plus large du droit et de la pratique relatifs aux phares et
 ns le cadre plus spécifique du système des phares des détroits. En droit,
   phare peut être construit sur le territoire d’un Etat et administré par
   autre — avec le consentement du premier. Cela n’est d’ailleurs pas
re, comme le montrent les exemples du Middle East Navigation Aids
rvice, société à but non lucratif immatriculée au Royaume-Uni, qui
 ssède et administre des phares et autres aides à la navigation au
oweït, aux Emirats arabes unis, au Qatar et ailleurs dans la région, du
  ité du cap Spartel ainsi que des phares de Pulau Pisang et du cap
achado examinés plus haut dans le présent arrêt (voir paragraphes 139-
3 ci-dessus).
167. Comme il a été indiqué, l’argumentation de la Malaisie repose sur
dée centrale que le phare Horsburgh a été construit sur une île relevant
   la souveraineté du Johor — proposition acceptée par la Cour, ainsi
 ’il est mentionné plus haut dans le présent arrêt — et que, partant,
utes les activités menées sur cette île par les autorités britanniques et, ulté-
 urement, par les autorités singapouriennes ne font que s’inscrire dans le
dre ordinaire de l’exploitation du phare. La Malaisie inclut, parmi ces
  ivités, les enquêtes menées sur les dangers pour la navigation et la pu-
 cation d’avis aux navigateurs, la réglementation d’activités associées au
 are, l’adjonction d’édifices et d’installations, l’autorisation d’entreprendre
s études scientifiques et techniques, le contrôle de l’accès aux phares et à
  rs installations connexes, ainsi que le déploiement de pavillons. Singa-
 ur affirme à l’inverse que certaines de ces activités ne concernent pas seu-
ment l’exploitation du phare mais constituent, en tout ou partie, des actes
 itre de souverain. La Cour les examinera plus loin. Elle va d’abord consi-
rer la législation relative aux phares de la région des détroits, notamment
  phare Horsburgh, invoquée par Singapour.

                                                                             58

 168. A l’appui de son affirmation selon laquelle elle aurait exercé une
 torité étatique et souveraine continue sur Pedra Branca/Pulau Batu
 teh, Singapour fait état de la législation visant expressément l’île et
omulguée par elle-même et ses prédécesseurs. Cette législation régissait
 prise en charge des coûts d’installation et d’exploitation du phare, son
 ministration par divers organes gouvernementaux ainsi que les acti-
 és des personnes résidant, séjournant et travaillant sur Pedra Branca/
 lau Batu Puteh. Il s’agissait de mesures notoires qui ne suscitèrent
 cune protestation de la part de la Malaisie.
 169. La Malaisie répond que ni ses prédécesseurs ni elle-même
avaient de raison de réagir à ces mesures. Selon elle, les activités invo-
 ées par Singapour s’inscrivent une fois de plus dans le cadre du sys-
me des phares des détroits administré par celle-ci, lequel comprenait des
 ares qui ne se trouvaient pas sur le territoire de Singapour. Ce système,
 i avait été conçu pour assurer l’entretien et l’exploitation des phares,
ait indépendant de toute notion de souveraineté. De plus, la législation
voquée se rapportait à des questions de droit privé et ne concernait en
 n la souveraineté sur Pedra Branca/Pulau Batu Puteh au regard du
oit international. Selon la Malaisie, elle constituait même à certains
ards une reconnaissance par Singapour du fait que l’île ne relevait pas
  sa juridiction.
 170. Singapour se réfère à la loi de 1852 relative aux droits de phare
ndes), à la loi de 1854 relative aux droits de phare (Indes) remplaçant
 le de 1852, à l’ordonnance de 1912 sur les phares (Etablissements des
troits) portant abrogation de la loi de 1854 et d’un amendement à celle-
  elle se réfère en outre à l’ordonnance de 1957 sur les droits de phare
 ngapour) portant création du conseil des droits de phare de Singapour
 à la loi d’abrogation de 1973 relative aux droits de phare portant trans-
 t de l’actif, du passif et du personnel du conseil des droits de phare à
 utorité portuaire de Singapour et portant abrogation de l’ordonnance
  1957.
 171. Les textes de 1852, 1854 et 1912 ci-dessus mentionnent expressé-
ent le phare de Pedra Branca/Pulau Batu Puteh. Il y est question de la
opriété du phare, le texte de 1912 précisant : « tous les phares à présent
ablis dans les détroits de Malacca ou de Singapour ou à proximité ».
 s phares et leurs dépendances étaient la propriété de la Compagnie des
des orientales (1852 et 1854) et de Singapour (1912), et placés sous leur
 torité. Par ailleurs, ces textes régissent non seulement les activités de
stion et de contrôle des phares, mais aussi celles qui concernent les
 tres feux des détroits, comme celui situé sur le haut-fond « 2,5 Fathom
 nk » dans le détroit de Malacca (loi de 1854), dont la gestion et le
ntrôle avaient été confiés au gouvernement. Ces textes constituent la
anifestation de larges pouvoirs législatifs qui, était-il alors entendu,
 uvaient s’étendre à des questions de propriété, de gestion et de contrôle
 -delà des territoires de l’Inde et de Singapour.
 172. Dans l’ensemble, la Cour n’estime pas que ces textes législatifs
montrent la souveraineté britannique sur les régions où ils s’appli-

                                                                       59

 ent. D’une part, les dispositions relatives à la propriété exposées dans
 rdonnance de 1912 s’appliquent aussi bien aux phares établis sur Pulau
sang et au cap Rachado — tous deux incontestablement situés sur le
 ritoire du Johor — qu’à celui qui se trouve sur Pedra Branca/Pulau
 tu Puteh. D’autre part, elles s’appliquent aussi aux feux installés en
 ute mer. Et ces dispositions traitent expressément non pas de la sou-
raineté mais de la propriété, de la gestion et du contrôle, questions
 ’elles réglementent expressément.
173. La Cour rappelle que la Malaisie avance que la législation en
 estion vient à l’appui de son argument pour deux raisons. La première
 rait à l’ordonnance de 1958 portant modification de celle de 1957 et à
 loi relative aux droits de phare de 1969, qui reprend les mêmes dispo-
ions. Aux termes de l’ordonnance de 1957, le conseil des droits de
 are est tenu d’affecter les ressources du fonds qu’il administre à l’entre-
n et au perfectionnement « d’aides à la navigation dans les eaux de la
lonie », celles-ci étant définies comme « les parties des eaux territoriales
  la colonie situées au-delà de toute limite portuaire ». En 1958, la défi-
 ion des « eaux de la colonie » fut supprimée et l’expression précitée, qui
urait dans la disposition de 1957, fut remplacée par « les phares, bouées,
 lises et aides à la navigation à Singapour, y compris ceux de Pedra
 anca (Horsburgh) et de Pulau Pisang ». Pour la Malaisie, la mention du
 are de Pedra Branca/Pulau Batu Puteh et de celui de Pulau Pisang
 nifie que Singapour reconnaît que la première île ne fait pas partie de
ngapour. Singapour répond que, en application de l’ordonnance de 1957,
conseil des droits de phare avait été autorisé à affecter des ressources à
ntretien des seules aides à la navigation situées dans les eaux de la colo-
e, et non dans les ports. La modification apportée en 1958 visait à lever
  te restriction et à permettre au conseil d’affecter les ressources aux
eux et aides à la navigation dans les limites portuaires et à l’entre-
 n du phare de Pulau Pisang, qui ne se trouve pas dans les eaux terri-
  iales » (les italiques sont de la Cour). En outre, l’historique de la
daction de ce texte contient la mention expresse selon laquelle Pedra
 anca/Pulau Batu Puteh appartient à Singapour.
174. De l’avis de la Cour, le libellé du texte initial de 1957 n’éclaire pas
  présente question, puisqu’il semble situer les deux phares « à Singa-
 ur », ce qui est faux, au moins en ce qui concerne Pulau Pisang. En
vanche, selon le libellé du texte de 1958, la portée géographique de
 rdonnance est élargie progressivement, celle-ci s’appliquant d’abord au
 rt de Singapour, puis à ses abords, et ensuite aux deux phares cités.
ant donné en particulier qu’il est expressément fait mention de Pulau
sang dans l’énoncé des objectifs de l’ordonnance et que l’historique de
  rédaction contient la déclaration selon laquelle Pedra Branca/Pulau
 tu Puteh est la propriété de Singapour, la Cour estime que cette modi-
ation vient à l’appui des allégations de Singapour.
175. La seconde raison pour laquelle la Malaisie affirme que Singa-
 ur reconnaît dans sa législation que Pedra Branca/Pulau Batu Puteh ne
 ève pas de sa souveraineté a trait à la loi de 1843 relative à la juridic-

                                                                         60

 n extraterritoriale, la première d’une série de lois adoptées dans ce
 maine — ces textes n’ont été invoqués qu’au stade de la procédure
ale. Ces lois du Parlement impérial de Westminster furent adoptées afin
 « lever tout doute concernant l’exercice du pouvoir et de la juridiction
  Sa Majesté dans divers pays et lieux situés en dehors de ses posses-
 ns, et à rendre cet exercice plus efficace ». La loi de 1843 indique que
s pouvoirs et juridictions ont été conférés « par traité, capitulation,
 nation, tolérance, usage et autres moyens licites ». Aux termes de ce
xte et des lois ultérieures,
   « Sa Majesté est en droit de détenir, d’exercer, et de jouir de tout
   pouvoir ou juridiction qu’elle possède actuellement ou pourrait, à
   l’avenir, posséder dans tout pays ou en tout lieu situé en dehors de
   ses possessions, de manière identique et aussi large que si Sa Majesté
   avait acquis ce pouvoir ou cette juridiction par cession ou conquête
   de territoire ».
   Malaisie affirme que les lois indiennes et singapouriennes, dans la
esure où elles se rapportent au phare Horsburgh, furent promulguées
  vertu de ce texte et que, partant, Pedra Branca/Pulau Batu Puteh était
nsidérée comme située « en dehors des possessions » de Sa Majesté. En
ponse, Singapour avance l’argument selon lequel les lois en question ne
nt pas expressément état de ce texte ; la Malaisie affirme, quant à elle,
 e le droit britannique n’exige pas qu’il y soit fait référence. Singapour
utient également qu’aucun instrument — « traité, capitulation… » —
  type visé par la loi de 1843 et les textes ultérieurs ne s’appliquait à
 dra Branca/Pulau Batu Puteh.
 176. Selon la Cour, la loi de 1843 relative à la juridiction extraterrito-
 le visait tout particulièrement à lever les doutes sur les pouvoirs des
nsuls britanniques de l’Empire ottoman, notamment à propos des limi-
 ions que le droit anglais pouvait leur imposer et non de leur existence
oprement dite. La Cour estime également que le pouvoir conféré par la
  de 1843 et les textes ultérieurs s’exerce non par l’adoption d’un texte
 islatif colonial spécifique mais par quelque instrument royal officiel, tel
 ’un ordre en conseil ou une lettre patente. Rien n’indique que la Cou-
nne ait délégué les pouvoirs en cause au corps législatif des Indes ou
s Etablissements des détroits aux termes de la loi de 1843 ou d’une loi
 érieure. Il existe par ailleurs de solides arguments à l’appui de la pro-
 sition selon laquelle la loi n’élargit aucunement la juridiction de la
ouronne, mais ne fait que préciser les modalités de son exercice. (Voir la
 isprudence rassemblée par sir Kenneth Roberts-Wray, Q.C., dans
 uvrage intitulé Commonwealth and Colonial Law, 1966, p. 185-203,
 tamment les décisions du Privy Council britannique dans les affaires
 bhuza II v. Miller [1926] AC 518 et Secretary of State v. Sardar Rus-
n Khan (1941) LR 68 IA 109, la décision de la Court of Appeal d’Angle-
 re dans l’affaire Nyali v. Attorney-General [1956] 1 QB 1, ainsi que le
pport officiel qui semble avoir conduit à l’adoption de la loi de 1843.)
 177. En conséquence, la Cour ne peut considérer comme suffisamment

                                                                         61

ndées les affirmations de la Malaisie ayant trait à la loi de 1843 et aux
xtes ultérieurs.
178. La Cour estime en revanche assez pertinente une proposition
 ative au financement et à l’administration des phares. Après 1912, les
oits de phare prélevés sur les navires empruntant le détroit furent abolis
 les Etats intéressés prirent en charge conjointement les coûts relatifs
 x phares. Singapour indique que, en 1913, le secrétaire principal du
 uvernement des Etats malais fédérés proposa d’ouvrir un crédit bud-
taire pour couvrir une part des coûts des phares du cap Rachado et de
ne Fathom Bank mais non du phare Horsburgh. Toutefois, comme la
alaisie le fait observer, le Johor ne faisait pas partie, à l’époque, des
ats malais fédérés. Il est en revanche à noter que, en 1952, le directeur
  la marine de la Fédération de Malaya, dont le Johor faisait alors par-
 , souleva la question de l’éventuelle prise en charge du phare de Pulau
sang par la Fédération, « comme il est proche de la côte de la Fédéra-
 n », mais qu’il ne fit aucune proposition analogue en ce qui concerne
 dra Branca/Pulau Batu Puteh.
179. Singapour, se rapportant aux textes relatifs à Pedra Branca/Pulau
 tu Puteh, mentionne également le décret sur les sites protégés de 1991,
 i interdit l’entrée sur cette île sans autorisation. Selon la Malaisie, cette
esure est intervenue bien après la date critique et ne constitue pas « la
ntinuation normale d’activités antérieures » (Souveraineté sur Pulau
gitan et Pulau Sipadan (Indonésie/Malaisie), arrêt, C.I.J. Recueil 2002,
 682, par. 135). Singapour soutient qu’il s’agit d’une « continuation nor-
ale » puisque cette mesure ne fait que compléter une longue série d’actes
  l’autorité publique exercés sur Pedra Branca/Pulau Batu Puteh.
180. La Cour estime que Singapour présente la question d’une manière
aucoup trop générale lorsqu’elle invoque ce qu’elle qualifie d’élément
pplémentaire de l’exercice de l’autorité publique postérieur à la date de
 stallisation du différend. Ce comportement doit être identique aux
tivités antérieures invoquées ou de même nature. Le décret de 1991 dif-
 e manifestement des activités antérieures à la date de cristallisation du
 férend sur lesquelles se fonde Singapour. En conséquence, la Cour
accorde aucun poids au décret de 1991.

b) Evolution constitutionnelle et descriptions officielles de Singapour
   et de la Malaisie
181. En ce qui concerne l’évolution constitutionnelle, la Malaisie in-
que en premier lieu l’accord relatif aux eaux territoriales des Etablis-
ments des détroits et du Johor, signé en 1927 entre les Etablissements
s détroits et le Johor. Cet accord porte amendement du traité Craw-
rd de 1824 conclu peu après la création de l’Etablissement de Singapour
 examiné plus haut dans le présent arrêt (voir paragraphes 102-107 ci-
ssus) ; il convient donc de procéder à un bref récapitulatif de l’évolu-
 n constitutionnelle amorcée à cette époque. En 1826, Singapour et
  autres Etablissements britanniques de la péninsule malaise furent

                                                                           62

unis en une même entité appelée « Etablissements des détroits » (voir
 ragraphe 24 ci-dessus). Celle-ci était administrée par la Compagnie
s Indes orientales comme une dépendance du gouvernement du Ben-
le en Inde. En 1867, la responsabilité passa aux mains du Colonial
 fice à Londres et les Etablissements des détroits devinrent une colonie
  la Couronne. La définition du statut territorial de la colonie compre-
 it la mention « ainsi que leurs dépendances ».
182. L’accord de 1927 avait pour but déclaré de « rétrocéder » au sul-
n de Johor une partie des eaux, détroits et îlots qui avaient été cédés à
 Compagnie des Indes orientales en 1824. La limite entre les eaux ter-
oriales de l’Etablissement de Singapour et celles de l’Etat et du terri-
 re de Johor était constituée par la ligne médiane du chenal en eau
ofonde, entre la partie continentale de l’Etat du Johor et les côtes sep-
ntrionales de l’île de Singapour et de trois îles plus petites, dont les
 ms étaient cités et qui se trouvaient immédiatement au nord et à l’est
   celle-ci. Celles des îles situées du côté du Johor par rapport à cette
ne et placées sous souveraineté britannique furent rétrocédées. La
alaisie soutient que les dispositions relatives à la rétrocession ne concer-
 ient pas Pedra Branca/Pulau Batu Puteh, étant donné que celle-ci
avait jamais fait partie du territoire de Singapour. L’accord de 1927,
 i renvoie au traité Crawfurd de 1824, prouve, selon elle, que Pedra
 anca/Pulau Batu Puteh et ses eaux environnantes ont toujours été
nsidérées comme ne faisant pas partie du territoire de Singapour.
183. La transformation de Singapour en une colonie distincte en 1946
ui était aussi censée comprendre ses « dépendances »), alors que les
 tres Etablissements des détroits s’associaient aux Etats malais pour
nstituer l’Union malaise (qui devint en 1948 la Fédération de Malaya),
entraîna selon la Malaisie aucun changement, ni du point de vue terri-
rial, ni en particulier pour Pedra Branca/Pulau Batu Puteh ; celle-ci
ntinua à faire partie du Johor et, par voie de conséquence, de la nou-
  le Union, puis de la Fédération, qui accéda à l’indépendance en 1957.
184. En 1959, la colonie de Singapour se vit accorder l’autonomie en
nt qu’Etat de Singapour, qui comprenait les territoires relevant de la
lonie de Singapour immédiatement avant l’adoption de la loi.
185. En 1963, Singapour devint membre de la Fédération de Malaisie
 uvellement constituée. Elle s’en retira en 1965. Les Parties s’accordent
  econnaître que ces changements sont sans conséquence en l’espèce.
186. La Cour estime que l’examen des différents changements consti-
  ionnels ne lui permet pas de régler la question de la souveraineté
r Pedra Branca/Pulau Batu Puteh. Dans les documents constitution-
ls, il est fait état de l’île de Singapour et de « ses dépendances » ou de
outes les îles ou lieux qui, [à une date donnée], étaient administrés en
nt que partie intégrante de [la colonie de] Singapour ». Cette formula-
 n conduit la Cour à se demander si Pedra Branca/Pulau Batu Puteh
ut être considérée comme une dépendance de Singapour ou comme
 e entité administrée par elle. Elle ne permet pas de répondre à la
 estion.

                                                                         63

 187. Si l’accord de 1927 en fait une description géographique précise,
ne mentionne pas expressément Pedra Branca/Pulau Batu Puteh. La
alaisie soutient que cela constitue une reconnaissance valable de la part
  Singapour à l’époque, selon laquelle celle-ci (comme le Royaume-Uni)
avait pas la souveraineté sur Pedra Branca/Pulau Batu Puteh.
 188. La Cour fait observer que l’accord doit être lu dans son ensemble
 placé dans son contexte. Comme l’indique le préambule, il était prévu
  « rétrocéder » une partie des eaux, détroits et îlots au Johor, c’est-
dire une partie des espaces maritimes qui avaient été cédés par le
hor à la Compagnie des Indes orientales en 1824 et qui se trouvaient
us à moins de 10 milles de l’île principale de Singapour. Ceux-ci
auraient pas pu englober Pedra Branca/Pulau Batu Puteh, étant
 nné qu’elle n’était pas couverte par l’accord. La Cour en conclut
 nc que l’accord de 1927 ne va pas dans le sens de la thèse de la
alaisie.
 189. La Malaisie a également appelé l’attention de la Cour sur un
rêté de couvre-feu pris à Singapour en 1948 en raison de troubles civils
 ns la colonie. Nul n’était autorisé à se trouver dans la zone visée entre
  h 30 et 6 h 30 sans l’autorisation de la police. Ladite zone était définie
 ns les mêmes termes que dans l’accord de 1927, c’est-à-dire qu’elle
 ncluait pas Pedra Branca/Pulau Batu Puteh. Cependant, comme
ngapour le fait observer, il n’était pas davantage justifié d’étendre
nterdiction à une île aussi éloignée que de l’étendre aux îles Cocos et
hristmas, situées très loin dans l’océan Indien et qui à l’époque faisaient
 rtie de la colonie de Singapour.

c) La réglementation de la pêche par le Johor dans les années 1860
 190. La Malaisie soutient que le temenggong continua de contrôler les
tivités de pêche au voisinage de Pedra Branca/Pulau Batu Puteh après
 construction du phare, accordant des permis à cet effet et y exerçant sa
  idiction pénale, et que l’exercice de cette autorité attestait que l’île fai-
 t partie du territoire de Johor. Les Parties se réfèrent notamment à un
hange de correspondance entre le Johor et les autorités britanniques de
ngapour en 1861.
 191. La Cour note que l’échange porte en partie sur des événements
 i se produisirent dans un rayon de 10 milles de l’île de Singapour et
 n ne peut être inféré du fait que les autorités singapouriennes n’invo-
 èrent pas à cette occasion leur juridiction sur les eaux de Pedra Branca/
 lau Batu Puteh. Un autre incident eut lieu plus loin le long de la
 te du Johor, impliquant des pêcheurs singapouriens qui revenaient de
ur pêche au voisinage du phare Horsburgh. La Cour est d’avis que
   faits ne peuvent être clairement établis au vu des éléments dont elle
  pose et que la teneur des rapports singapouriens est trop imprécise
 ur lui permettre de se prononcer sur les vues des autorités de Singa-
 ur, à l’époque, en ce qui concerne la souveraineté sur Pedra Branca/
 lau Batu Puteh.

                                                                            64

4.5. La correspondance de 1953

192. Le 12 juin 1953, le secrétaire colonial de Singapour adressa au
nseiller britannique du sultan de Johor la lettre suivante :
     « J’ai pour instruction de vous demander des renseignements sur le
  rocher appelé Pedra Branca, qui se trouve à environ 40 milles de Sin-
  gapour et sur lequel est situé le phare Horsburgh. La question est
  d’importance pour la détermination des limites des eaux territoriales
  de la colonie. Ce rocher se trouve apparemment à l’extérieur des
  limites du territoire cédé en même temps que l’île de Singapour à la
  Compagnie des Indes orientales par le sultan Hussain et le dato
  tumunggong dans le traité de 1824 (voir extrait sous « A »). Cepen-
  dant, il en était fait mention dans une dépêche du gouverneur de Sin-
  gapour datée du 28 novembre 1844 (voir extrait sous « B »). Ce phare
  fut construit en 1850 par le gouvernement de la colonie, qui en a tou-
  jours assuré l’entretien depuis lors, ce qui, de par l’usage internatio-
  nal, confère sans doute à la colonie certains droits et obligations.
     2. Dans le cas de Pulau Pisang, qui se trouve également à l’exté-
  rieur des limites de la colonie établies par le traité, nous avons pu
  retrouver dans le Johore Registry of Deeds un acte, daté du 6 oc-
  tobre 1900, qui montre qu’une partie de Pulau Pisang fut accordée à
  la Couronne dans le but d’y construire un phare. Cet acte était
  assorti de certaines conditions et, de toute évidence, ne mettait pas
  fin à la souveraineté de Johore. Le statut de Pisang est donc très clair.
     3. Il y a lieu à présent de clarifier le statut de Pedra Branca. Je
  vous serais donc très reconnaissant de bien vouloir me faire savoir
  s’il existe des documents indiquant que le rocher a fait l’objet d’un
  bail ou d’une concession, ou si le gouvernement de l’Etat du Johore
  l’a cédé ou en a disposé de toute autre manière.
     4. Copie de la présente est transmise au secrétaire principal à
  Kuala Lumpur. »
193. L’extrait du traité de 1824 qui était joint à la lettre apporte des
écisions quant au titre et à l’article 2. En vertu de cet article, le Johor
dait l’île de Singapour à la Compagnie des Indes orientales « ainsi que
  eaux, détroits et îles adjacents situés à moins de 10 milles géogra-
iques de la côte de ladite île principale de Singapour » (voir para-
aphe 102 ci-dessus). L’extrait de la dépêche du 28 novembre 1844
aragraphe 129 ci-dessus), qui y est joint, se lit comme suit : « Ce rocher
est-à-dire Pedra Branca] fait partie du territoire du rajah de Johor,
i, avec le temenggong, a consenti volontairement à le céder à titre
acieux à la Compagnie des Indes orientales. »
194. La mention « [c’est-à-dire Pedra Branca] » a été ajoutée à la main
r la copie dactylographiée de l’extrait de la dépêche de 1844. Voilà
urquoi il était expressément indiqué dans la lettre du 12 juin que
 edra Branca » était mentionnée dans la dépêche de 1844.
195. Plus tard au cours du mois de juin 1953, le secrétaire du conseiller

                                                                        65

tannique du sultan de Johor informa le secrétaire colonial que le
nseiller avait transmis la lettre au secrétaire d’Etat du Johor, indiquant
e celui-ci
  « souhaitera[it] certainement consulter le commissaire à l’aménage-
  ment du territoire et aux mines, ainsi que le géomètre en chef, et exa-
  miner toutes archives existantes, avant de communiquer l’avis du
  gouvernement de l’Etat au secrétaire principal ».
196. Trois mois plus tard, dans une lettre datée du 21 septembre 1953,
secrétaire d’Etat par intérim du Johor répondit :
     « J’ai l’honneur de me référer à votre lettre ... du 12 juin 1953
  adressée au conseiller britannique à Johore concernant la question
  du statut du rocher Pedra Branca à quelque 40 milles de Singapour
  et de vous informer que le gouvernement du Johore ne revendique
  pas la propriété de Pedra Branca. »
Il n’y eut pas d’autre lettre et les autorités de Singapour ne donnèrent
 cune suite officielle à cette réponse. Comme indiqué plus loin (voir
 ragraphe 224 ci-dessous), cette question fut toutefois étudiée dans un
émorandum interne par des responsables singapouriens.
197. Dans leurs écritures et à l’audience, les Parties ont adopté des
 sitions diamétralement opposées quant à l’importance de cette corres-
 ndance. La Malaisie insiste beaucoup sur la lettre initiale de Singa-
 ur. Selon elle, la demande de renseignements contenue dans cette lettre
vèle l’absence de toute certitude de la part de Singapour selon laquelle
 dra Branca/Pulau Batu Puteh faisait partie de son territoire ; elle ne
 ait qu’à clarifier les droits et obligations de Singapour concernant la
stion et le contrôle du phare. La lettre, poursuit la Malaisie, « se réfère
 irement au traité Crawfurd de 1824 en tant que texte définissant
   limites territoriales pertinentes de Singapour, et à l’autorisation de
nstruire le phare accordée par le Johor en 1844 ». La Malaisie attire
ssi l’attention sur une correspondance échangée presque à la même date
tre des fonctionnaires de Singapour au sujet des eaux territoriales,
voquant les traités de 1824 et l’accord de 1927, montrant que les auto-
és de Singapour avaient une idée très précise de l’étendue de la souve-
 neté de la colonie, laquelle était déterminée par les traités de 1824, et
 ’elle ne s’étendait pas à Pedra Branca/Pulau Batu Puteh. En outre, la
ention faite de la position de Pulau Pisang montre, selon la Malaisie,
 e, aux yeux du secrétaire colonial, la gestion du phare et la souverai-
té sur le territoire où il était construit étaient deux choses distinctes, et
 e la première ne déterminait pas la seconde.
198. La réponse du Johor, poursuit la Malaisie, n’était pas « un modèle
  clarté ». En tout état de cause, il y est question de la propriété, et non
  la souveraineté sur Pedra Branca/Pulau Batu Puteh. La Malaisie sou-
nt aussi que le secrétaire d’Etat par intérim n’était « absolument pas
 torisé à écrire la lettre de 1953 » et « n’avait pas juridiquement qualité
 ur ce faire ».

                                                                          66

199. Enfin, la Malaisie appelle l’attention sur l’action des autorités de
ngapour après qu’elles eurent reçu la lettre du Johor et notamment sur
fait qu’elles ne prirent aucune mesure pour revendiquer Pedra Branca/
 lau Batu Puteh.
200. Singapour porte une appréciation totalement différente sur la
rrespondance. Elle admet avoir, par sa lettre initiale, cherché à obtenir
s renseignements pour l’aider à préciser le statut de Pedra Branca/Pu-
u Batu Puteh. La demande de renseignements avait pour objet de déter-
 ner la limite des eaux territoriales de la colonie. Les traités de 1824 et
 ccord de 1927 étaient sans rapport avec cette question. La dépêche de
44 ne pouvait pas être interprétée comme sollicitant l’autorisation du
hor de construire un phare sur l’île. En ce qui concerne la mention de
 position de Pulau Pisang, Singapour reconnaît que l’administration
un phare peut relever d’un autre Etat que celui sur le territoire duquel
 phare est construit. Cependant, l’auteur de la lettre de Singapour éta-
 ssait un parallèle par lequel il reconnaissait la souveraineté du Johor
r Pulau Pisang mais non sur Pedra Branca/Pulau Batu Puteh.
201. Pour Singapour, la réponse du Johor est limpide et sans équi-
 que. Dans le contexte, il est clair que la propriété se rapporte au titre.
ngapour rejette l’argument de la Malaisie selon lequel le secrétaire
Etat par intérim du Johor n’était pas habilité à écrire la lettre.
202. La correspondance interne de Singapour, après réception de
 lettre du Johor, signifiait simplement que Singapour pouvait doréna-
nt considérer de source sûre Pedra Branca/Pulau Batu Puteh comme un
 ritoire de Singapour, puisque la « renonciation expresse ... au titre »
ait balayé tous les doutes nés du caractère incomplet des archives de
ngapour.
203. La Cour considère que cette correspondance ainsi que la manière
 nt elle est interprétée sont essentielles pour déterminer comment ont
olué les vues des deux Parties à propos de la souveraineté sur Pedra
 anca/Pulau Batu Puteh. La Cour s’attache principalement aux élé-
ents dont l’une et l’autre avaient connaissance — contenus dans la
tre initiale, la réponse provisoire et la réponse définitive.
204. La lettre de Singapour du 12 juin 1953 vise à obtenir des rensei-
 ements concernant non seulement le phare mais « le rocher » dans sa
 alité. Comme l’indique la lettre, les renseignements sont d’importance
 ur la délimitation des eaux territoriales de la colonie, une question à
opos de laquelle la Cour fait remarquer qu’elle dépend de la souverai-
té sur l’île.
205. Le renvoi au traité Crawfurd qui vient immédiatement après
ontre une même attention portée à la souveraineté : le rocher semble ne
 s faire partie des territoires cédés par le sultan et le temenggong dans le
 ité. L’apparente absence de pertinence du traité constitue une raison
 ur chercher à obtenir des renseignements. La phrase suivante indique
 e le rocher fut cependant mentionné dans la dépêche de 1844, dont
xtrait pertinent est joint à la lettre. Cette déclaration n’est pas exacte
oir paragraphes 129-132 ci-dessus), mais, qu’elle le soit ou non, les

                                                                         67

 torités du Johor étaient ainsi averties que, en 1953, les autorités de Sin-
 pour considéraient, sur la base de l’extrait annoté du traité de 1844 qui
ait joint à la lettre (voir paragraphe 193 ci-dessus), que, dans l’esprit de
urs prédécesseurs, Pedra Branca/Pulau Batu Puteh avait été cédée « à
re gracieux » à la Compagnie des Indes orientales par le sultan et le
menggong.
 206. La lettre appelle ensuite l’attention sur la construction du phare
  1850 et son entretien depuis lors, activité qui, « en vertu de l’usage
 ernational, ... conférerait sans aucun doute à la colonie de Singapour
rtains droits et obligations ». Cette observation apparaît équivoque à la
our car, comme le reconnaît Singapour, il faut distinguer entre l’entre-
 n et l’exploitation d’un phare, d’une part, et la souveraineté sur le ter-
 oire où il est situé, de l’autre.
 207. Vient ensuite la référence particulière, plus importante, à Pulau
sang, où cette même distinction intervient. Les autorités singapou-
 nnes signalent qu’elles ont retrouvé, dans le Johore Registry of Deeds,
  mention du contrat synallagmatique de 1900 relatif au phare situé
r cette île. En vertu de ce contrat, ou, ainsi qu’il a déjà été examiné, en
rtu de l’accord de 1885 qui l’a précédé, une partie de l’île fut concédée
 a Couronne britannique dans le but d’y construire un phare ; il est évi-
 nt, indique Singapour dans sa lettre de 1953, que cet acte « ne mettait
 s fin à la souveraineté de Johore. Le statut de [Pulau] Pisang est donc
 s clair » ; c’est-à-dire que cette île demeurait sous la souveraineté du
 hor.
 208. C’est dans ce contexte que Singapour décida de clarifier le statut
  Pedra Branca/Pulau Batu Puteh et demanda donc au gouvernement
  Johor « s’il exist[ait] des documents indiquant que le rocher a[vait] fait
 bjet d’un bail ou d’une concession, ou si le gouvernement de l’Etat du
 hore l’a[vait] cédé ou en a[vait] disposé de toute autre manière ».
 209. La Cour rappelle que, selon la Malaisie, la demande de renseigne-
ents de Singapour révèle que celle-ci n’était pas du tout convaincue que
 dra Branca/Pulau Batu Puteh fît partie de son territoire. Pour la Cour,
 lettre tendant à obtenir des renseignements sur le statut de l’île montre
 e les autorités singapouriennes n’étaient pas au clair sur des événe-
ents ayant eu lieu plus d’un siècle auparavant et n’étaient pas certaines
  disposer de toutes les informations s’y rapportant, faisant ainsi preuve
une prudence compréhensible compte tenu des circonstances.
 210. Dans la réponse provisoire, le conseiller britannique prévoyait
 e le secrétaire d’Etat du Johor, le plus haut dirigeant du gouvernement
  cet Etat, consulterait le commissaire à l’aménagement du territoire et
 x mines ainsi que le géomètre en chef, et rechercherait dans toutes les
chives existantes des renseignements sur cette question. La Malaisie
firme qu’il fallait consulter ces deux fonctionnaires sur des questions
 atives aux cessions à bail ou en propriété au regard du droit local, mais
 Cour n’y accorde guère d’importance compte tenu de la mention, par
ngapour, du contrat concernant Pulau Pisang et de sa demande visant
obtenir tout document montrant que le rocher avait fait l’objet d’un

                                                                         68

 il ou d’une concession ; en outre, les archives qui seraient également
nsultées pourraient bien éclaircir non seulement ces questions mais
alement celle de savoir si Pedra Branca/Pulau Batu Puteh avait été
dée ou s’il en avait été disposé de toute autre manière. On notera que la
tre de Singapour ne donnait absolument aucune indication selon
quelle les lettres initiales adressées par le gouverneur Butterworth au
  tan et au temenggong avaient été localisées.
211. La Cour en vient maintenant à l’examen de la réponse du secré-
 re d’Etat par intérim du Johor. Elle considère tout d’abord l’affirma-
 n de la Malaisie selon laquelle le secrétaire d’Etat par intérim
   « n’était absolument pas autorisé à écrire la lettre de 1953, et ... n’avait
   pas juridiquement qualité pour ce faire ; il n’était absolument pas
   autorisé à renoncer à un titre, à déclarer ne pas revendiquer un titre
   ou à confirmer un titre sur une partie quelconque du territoire du
   Johore ».
  Malaisie invoque les dispositions de deux accords du 21 janvier 1948
 i étaient en vigueur en 1953, à savoir celui qui avait été conclu relati-
ment au Johor entre la Couronne britannique et le sultan de Johor
un des neuf accords pratiquement identiques conclus avec chacun des
 ats malais) et l’accord relatif à la Fédération de Malaya, conclu entre la
ouronne britannique et neuf Etats malais (dont le Johor). En vertu des
 ités de 1948, indique la Malaisie, « le Johor, Etat souverain, transférait
 a Grande-Bretagne tous ses droits, pouvoirs et compétences dans les
atières touchant à la défense et aux affaires extérieures ». Ces pouvoirs
 compétences n’appartenaient qu’au seul haut commissaire (fédéral),
 mmé par le Royaume-Uni, et non au secrétaire d’Etat. En vertu de
 rticle 3 de l’accord relatif au Johor, la Couronne britannique assumait
einement le contrôle de la défense et des affaires extérieures de l’Etat du
hor et le sultan s’engageait
   « à ne conclure aucun traité et aucun contrat, à ne pas traiter de
   questions politiques, ni entretenir de correspondance sur des ques-
   tions politiques avec aucun Etat étranger, et à ne pas envoyer
   d’émissaires à aucun Etat étranger, à l’insu et sans le consentement
   du gouvernement de Sa Majesté ».
article 15, intitulé « souveraineté du dirigeant », disposait :
      « Les prérogatives, pouvoirs et compétences de Son Altesse dans
   l’Etat du Johore seront ceux que Son Altesse le sultan de Johore pos-
   sédait au premier décembre 1941, sous réserve néanmoins des dispo-
   sitions de l’accord relatif à la Fédération et du présent accord. »

212. La Malaisie indique que l’article 4 de l’accord relatif à la Fédé-
ion de Malaya, comme l’article 3 de l’accord relatif au Johor, dispo-
t que la Couronne britannique « assum[ait] pleinement le contrôle de
défense et des affaires extérieures de la Fédération ». L’article 16 de

                                                                            69

ccord relatif à la Fédération de Malaya prévoyait que le pouvoir exé-
tif de la Fédération s’étendait notamment à des domaines tels que « les
 aires extérieures », y compris :
   « a) la mise en œuvre des traités, conventions et accords conclus
        avec d’autres pays ou des organisations internationales ;
     b) les obligations de la Fédération à l’égard de l’Empire britan-
        nique et de toute partie de celui-ci ».
   Malaisie ajoute que les pouvoirs du conseil législatif (fédéral) s’éten-
 ient également à ces questions. En vertu de l’article 48, celui-ci avait le
 uvoir de « légiférer en vue de la paix, du maintien de l’ordre et de la
 nne administration de la Fédération, sur toutes les matières énumérées
 ns la deuxième annexe au présent accord et sous réserve de toute limi-
 ion qui y figure ».
213. La Malaisie insiste sur la dernière phrase de cette disposition et
r le fait que l’annexe, dans sa deuxième colonne, ne prévoit pas de
nférer aux Etats ou aux Etablissements de pouvoirs dans le domaine
s affaires extérieures. Selon la Malaisie, ces dispositions signifiaient que
 Johor était « dépourvu de pouvoirs ou de compétences pour traiter
affaires extérieures ou légiférer en la matière ».
214. Pour Singapour, la question n’est pas de savoir si le secrétaire
Etat par intérim avait le pouvoir de renoncer à un titre, de déclarer
  pas revendiquer un titre ou de confirmer un titre sur une partie quel-
nque du territoire du Johor. Elle se contente d’affirmer que, « en indi-
 ant que le Johor ne revendiquait pas Pedra Branca, [la] lettre a eu
 ur effet de confirmer le titre singapourien sur Pedra Branca et
 bsence de titre, historique ou autre, du Johor sur l’île ». Singapour
ppelle que, comme elle l’a dit dans son mémoire, la seule manière de
nsidérer « la déclaration de non-revendication » à laquelle elle se
  ère est de l’interpréter comme une reconnaissance sans ambiguïté du
re de Singapour par le Johor. La déclaration solennelle du Johor
ait un élément de preuve manifeste à l’appui de la souveraineté de
ngapour.
215. Rien, selon Singapour, ne permet d’appliquer l’accord relatif au
hor, car le Royaume-Uni n’était pas un « Etat étranger » aux termes du
 ragraphe 2 de l’article 3 et il aurait été absurde d’imposer au Johor de
mander à la Grande-Bretagne l’autorisation de correspondre avec elle-
ême. Il serait aussi inutile d’invoquer la disposition relative aux affaires
térieures de l’article 4 et de la seconde annexe de l’accord relatif à la
 dération de Malaya : il n’y avait pas d’interprétation autorisée de
xpression « affaires extérieures » et, en pratique, pendant la période au
urs de laquelle l’accord fut en vigueur, les responsables du Johor conti-
 aient d’entretenir une correspondance régulière avec leurs homologues de
ngapour sur des questions de leur ressort. « De même, la lettre de 1953
empiétait pas sur l’autorité exercée par la Fédération sur les affaires
térieures. » Elle ne saurait pas non plus être interprétée comme relevant
   l’exercice d’une « autorité exécutive » sur les « affaires extérieures ».

                                                                         70

ucun des cinq hauts responsables intéressés ne vit d’inconvénient à la
  se en charge de cette affaire par le secrétaire d’Etat par intérim ;
 dage omnia praesumuntur rite esse acta s’applique à la lettre de 1953.
 216. Singapour signale également la décision rendue en 1952 par le
 mité judiciaire du Privy Council britannique statuant en appel d’une
 cision de la cour d’appel de Singapour fondée sur une lettre du ministre
  tannique compétent, dans laquelle celui-ci avait « catégoriquement
firmé » que les dirigeants des Etats malais, dont le sultan du Johor,
aient des souverains indépendants (Sultan du Johor c. Tunku Abubakar
952] AC 318), et sur l’article 155 de l’accord relatif à la Fédération de
 alaya, qui contient, comme l’article 15 de l’accord relatif au Johor
aragraphe 211 ci-dessus), une disposition relative à la « souveraineté et
 ] juridiction de Leurs Altesses les dirigeants » : « A l’exception des cas
évus dans le présent accord, celui-ci ne portera pas atteinte à la souve-
 neté ni à la compétence de Leurs Altesses les dirigeants dans leurs dif-
 ents Etats. »
 217. Singapour affirme que la Malaisie n’a pas précisé dans son argu-
entation si, lorsqu’elle se référait à l’accord relatif à la Fédération de
 alaya, elle le considérait comme une constitution ou comme un traité.
ans un cas comme dans l’autre, l’effet de la lettre de 1953 en droit inter-
 tional n’est selon elle pas modifié.
 218. La Cour estime que l’accord relatif au Johor n’est pas pertinent
r l’échange de correspondance fut engagé par un représentant du gou-
rnement de Sa Majesté britannique ; or, le Royaume-Uni n’était pas à
 nfondre à l’époque avec un Etat étranger, et la question d’un consen-
ment de sa part ne pouvait donc se poser. En outre, c’est le conseiller
  tannique auprès du sultan de Johor qui transmit la lettre initiale au
crétaire d’Etat du Sultanat.
 219. La Cour estime aussi que la Malaisie ne peut tirer argument de
 ccord relatif à la Fédération de Malaya, car répondre à une demande
   renseignements ne constitue pas un « exercice » de « l’autorité exécu-
 e ». En outre, le fait que la Malaisie n’ait invoqué cet argument ni pen-
 nt la période des négociations bilatérales avec Singapour ni avant un
  de avancé de la procédure orale en l’instance vient renforcer la pré-
mption de régularité invoquée par Singapour.
 220. En conséquence, la Cour ne peut retenir l’argument de la Malai-
   selon lequel le secrétaire d’Etat par intérim n’avait ni l’autorité ni la
pacité nécessaires pour rédiger la lettre de 1953. La Cour examinera
aintenant le contenu de cette lettre.
 221. La réponse du Johor ne fournit aucun document « d’importance
 ur la détermination des limites des eaux territoriales de la colonie »
  la seule raison, rappelle la Cour, de la demande formulée par Singa-
 ur. En particulier, le Johor ne fournit aucun document concernant
 dra Branca/Pulau Batu Puteh ou le phare, notamment aucun bail, ni
 cune concession, cession ou disposition. Il ne conteste en aucune
anière les mesures que la colonie pouvait envisager de proposer relati-
ment à la détermination de ses eaux territoriales autour de Pedra

                                                                         71

 anca/Pulau Batu Puteh. Il mentionne en revanche le rocher (situé à
7 milles de sa côte) comme se trouvant à quelque 40 milles de Singa-
 ur (termes employés dans la lettre de Singapour). Il « informe » ensuite
une manière décisive le secrétaire colonial « que le gouvernement du
 hore ne revendique pas la propriété de Pedra Branca ».
 222. Il est bien évidemment exact que « la propriété » se distingue en
oit de « la souveraineté », mais la demande de renseignements visait
   l’occurrence la souveraineté de Singapour sur Pedra Branca/Pulau
 tu Puteh. Le Johor ne met absolument pas en doute cette question. En
atière de litiges internationaux, la « propriété » d’un territoire a parfois
    employée comme synonyme de « souveraineté » (voir, par exemple,
 ythrée/Yémen, souveraineté territoriale et champ du différend, Perma-
 nt Court of Arbitration Award Series, T.M.C. Asser Press, 2005,
 288, par. 19, et p. 423, par. 474).
 223. Selon la Cour, la réponse du Johor revêt une signification claire :
  Johor ne revendique pas la propriété de Pedra Branca/Pulau Batu
 teh. Cette réponse concerne l’île dans son intégralité, et pas seulement
 phare. Lue dans le contexte de la demande de renseignements de Sin-
 pour concernant le statut de Pedra Branca/Pulau Batu Puteh telle
 ’examinée ci-dessus (voir paragraphes 204-209), cette lettre vise claire-
ent la question de la souveraineté sur l’île. La Cour en conclut que la
ponse du Johor montre que, en 1953, celui-ci considérait que la souve-
 neté sur Pedra Branca/Pulau Batu Puteh ne lui appartenait pas. Au vu
   cette réponse, les autorités à Singapour n’avaient aucune raison de
 uter que le Royaume-Uni détenait la souveraineté sur l’île.
 224. Comme elle l’a déjà indiqué, la Cour s’est attachée à examiner la
 rrespondance de 1953 en tenant surtout compte des éléments dont les
 ux Parties avaient connaissance à l’époque — la demande de Singa-
 ur, la réponse provisoire et la réponse définitive du Johor. Les mesures
  ses par les autorités singapouriennes comme suite à la réponse défini-
 e n’étaient pas connues des autorités du Johor et ont une importance
mitée pour que la Cour apprécie une éventuelle évolution des vues par-
gées par les Parties. Le dossier de l’affaire montre que, dès réception de
 réponse du Johor, le secrétaire colonial de Singapour adressa à l’Attor-
 y-General, le 1er octobre 1953, un mémorandum interne dans lequel il
 clarait que, « sur le fondement [de cette réponse], [il] [était] possible de
vendiquer Pedra Branca ». L’Attorney-General indiqua dans une note
 ’il était du même avis et le Master Attendant de la marine, qui avait
ulevé la question le 6 février 1953 à la suite d’un mémorandum interne
 térieur de 1952, en fut informé. Les autorités singapouriennes ne pri-
nt, d’après les éléments versés au dossier, aucune autre mesure. Elles
 aient déjà reçu de Londres sur cette question des communications que
 Cour va à présent examiner.
 225. Comme l’indique une correspondance interne de Singapour datée
   juillet 1953, les services du Foreign Office et du Colonial Office à
  ndres se livraient à un vaste examen des questions relatives aux eaux
 ritoriales. L’arrêt qu’avait peu avant rendu la Cour en l’affaire des

                                                                          72

 cheries (Royaume-Uni c. Norvège) (arrêt, C.I.J. Recueil 1951, p. 116)
nstituait un élément important de cet examen (cet arrêt avait été rendu
11 décembre 1951). Le secrétaire colonial de Singapour était parvenu à
 conclusion que, en raison des circonstances géographiques, la colonie
 ait très peu à gagner des nouvelles méthodes de définition des eaux ter-
oriales. En revanche, « l’application des nouveaux principes par les
 ats voisins ... ne pou[v]ait qu’entraîner une restriction peu souhaitable
s zones de pêche généralement utilisées par les pêcheurs de Singapour ».
  ar ailleurs, pour des raisons d’ordre général, la fermeture d’espaces de
 ute mer par des Etats étrangers [était] contraire à l’intérêt de cette colo-
e maritime densément peuplée, tributaire du commerce maritime. » La
 tre interne de juillet 1953 mentionnait en conclusion qu’une entente
 ur s’en tenir aux méthodes antérieures de définition des eaux territo-
  les avait été trouvée avec l’Indonésie en juillet 1951 et faisait état du
uci de ne pas perturber les relations qu’entretenaient alors la colonie et
ndonésie. Dans ces conditions, l’absence de réaction de la part des
 torités à Singapour — ou à Londres, car c’est là qu’étaient prises les
cisions en dernier ressort — est loin d’être surprenante.
 226. Pour conclure son examen de la correspondance de 1953, la Cour
 èvera trois aspects connexes de l’argumentation développée par les
nseils de Singapour à partir de celle-ci. Premièrement, Singapour a pré-
nté la réponse du Johor comme une « déclaration de non-revendication
presse » ou « officielle » du titre sur Pedra Branca/Pulau Batu Puteh ;
uxièmement, elle a invoqué la notion d’estoppel ; troisièmement, elle a
 t valoir que la réponse du Johor équivalait à un engagement unilatéral
 ligatoire.
 227. Pour ce qui est du premier argument, la Cour ne considère pas la
ponse du Johor comme revêtant un caractère constitutif au sens où elle
 rait eu pour celui-ci un effet juridique décisif. Il s’agit plutôt d’une
ponse à une demande de renseignements. Ainsi qu’il apparaîtra plus
 n, cet argument est, compte tenu des circonstances, étroitement lié au
oisième.
 228. Pour ce qui est du deuxième argument, la Cour fait observer
 ’une partie invoquant l’estoppel doit notamment démontrer qu’elle a
compli des actes précis en se fondant sur la déclaration de l’autre partie
 lateau continental de la mer du Nord, arrêt, C.I.J. Recueil 1969, p. 26,
 r. 30). La Cour relève que Singapour n’a invoqué aucun acte de ce
pe. Au contraire, Singapour reconnaît dans sa réplique que, après avoir
çu la lettre en question, elle n’avait aucune raison de changer de com-
 rtement, et affirme que les activités postérieures à 1953 auxquelles elle
   réfère n’ont été que la continuation et le développement de celles
 ’elle avait entreprises tout au long du siècle précédent. Si certaines des
tivités qui ont été menées dans les années 1970 — activités que la Cour
aminera plus loin — sont d’une autre nature, Singapour ne prétend
pendant pas qu’elles aient été accomplies comme suite à la réponse
 nnée par le Johor dans sa lettre de 1953. La Cour n’a donc pas besoin
   rechercher si d’autres critères de l’estoppel sont remplis.

                                                                          73

229. Enfin, s’agissant du troisième argument assimilant la réponse du
hor à un engagement unilatéral obligatoire, la Cour rappelle que,
 squ’il est allégué que « des Etats font des déclarations qui limitent leur
 erté d’action future, une interprétation restrictive s’impose » (Essais
cléaires (Australie c. France), arrêt, C.I.J. Recueil 1974, p. 267, par. 44 ;
sais nucléaires (Nouvelle-Zélande c. France), arrêt, C.I.J. Recueil
74, p. 473, par. 47). La Cour relève également que la déclaration du
hor ne répondait pas à une revendication de Singapour ni ne s’inscri-
it dans le cadre d’un différend entre les Parties, contrairement à ce qui
  le cas dans la jurisprudence invoquée par Singapour. Pour en revenir
 ’examen du premier argument, le Johor avait simplement reçu une
mande de renseignements. C’est dans ce contexte qu’il déclara ne pas
vendiquer la propriété de l’île. Cette déclaration ne saurait être inter-
étée comme un engagement obligatoire.
230. Ces considérations relatives aux trois arguments additionnels
nsacrés par Singapour à la correspondance de 1953 ne modifient pas la
nclusion à laquelle la Cour est parvenue au paragraphe 223, à savoir
 e, en 1953, il était clair pour le Johor que la souveraineté sur Pedra
anca/Pulau Batu Puteh ne lui appartenait pas et que, à la lumière de sa
ponse, les autorités de Singapour n’avaient aucune raison de douter
 e le Royaume-Uni détenait la souveraineté sur cette île.

4.6. Le comportement des Parties après 1953

a) Enquêtes menées par Singapour sur les naufrages survenus dans
   les eaux entourant Pedra Branca/Pulau Batu Puteh
231. Singapour affirme avoir exercé, ainsi que ses prédécesseurs, l’auto-
é souveraine sur Pedra Branca/Pulau Batu Puteh en enquêtant et en
ormant sur les dangers pour la navigation et les accidents survenus
ns les eaux territoriales de l’île. Elle indique que la Malaisie n’a pro-
té contre ce comportement qu’une seule fois, en 2003. Elle mentionne
alement deux avis aux navigateurs publiés en 1981 et en 1983.
232. La Malaisie répond que la convention des Nations Unies sur le
oit de la mer et la convention pour la sauvegarde de la vie humaine
posent des obligations en ce qui concerne les enquêtes sur les dangers
ur la sécurité de la navigation et la publication d’informations à ce
 et. Attendu que Singapour a agi pour enquêter et publier, elle l’a fait
nformément à la meilleure pratique et non pas à titre de souverain
gissant de l’île. En outre, un exploitant de phare a certaines responsa-
ités en ce qui concerne ces questions. Ensuite, les circonstances des
quêtes présentées signifiaient que Singapour ne tenait pas la faculté de
  mener de la souveraineté qu’elle avait sur l’île. Enfin, plusieurs des
quêtes ont été menées après 1980, date de la cristallisation du différend,
 compte tenu de l’absence de fondement de la pratique antérieure, elles
 peuvent servir à étayer la prétention de Singapour.
233. La première enquête que mentionne Singapour concernait une

                                                                          74

llision survenue, en 1920, à moins de 2 milles de l’île entre un navire
 tannique et un navire néerlandais. (Il s’agit de l’un des cas où, comme
diqué au paragraphe 164 ci-dessus, il est opportun de considérer à ce
 de le comportement antérieur à 1953.) Le rapport d’enquête ne précise
 s sur quelle base de compétence cette enquête fut conduite. Le fait
 ’elle fut menée par Singapour et non par le Johor revêt une importance
 ur la Cour. L’enquête que Singapour invoque ensuite concernait
chouement d’un navire britannique sur un récif adjacent à l’île en 1963,
 sque, rappelons-le, Singapour faisait partie de la Fédération de Malai-
 . Selon Singapour, la seule base qui lui permettait de conduire l’enquête
  application de son ordonnance sur la marine marchande était que
 ccident s’était produit « sur la côte [de Singapour] ou à proximité », ce
 i, compte tenu de la distance séparant le lieu de l’échouement de l’île
 ncipale de Singapour, doit être interprété comme renvoyant à l’île de
 dra Branca/Pulau Batu Puteh. La Malaisie répond d’une manière géné-
 e en indiquant que l’ordonnance prévoit d’autres bases de compétence.
 s questions de droit singapourien peuvent certes prêter à discussion,
ais la Cour relève encore une fois que ce sont les autorités de Singapour
  non celles du Johor qui conduisirent l’enquête. Le dernier accident
 térieur à 1980 et sur lequel une enquête ait été menée par Singapour
ncernait l’échouement d’un navire panaméen au large de l’île en 1979.
   Cour estime que cette enquête appuie particulièrement l’affirmation
  Singapour selon laquelle elle agissait à titre de souverain. Ce compor-
ment, confirmé dans une certaine mesure par celui de 1920 et de 1963,
 tifie que la Cour se penche également sur les enquêtes relatives aux
houements de cinq navires (dont trois immatriculés à l’étranger) entre
85 et 1993, tous survenus à moins de 1000 mètres de l’île.
234. La Cour conclut en conséquence que ce comportement vient
ayer de manière appréciable la thèse de Singapour. Elle rappelle égale-
ent que ce n’est qu’en juin 2003, après que les Parties eurent soumis le
 férend à la Cour par voie de compromis, que la Malaisie a protesté
ntre cette expression du comportement de Singapour.

b) Visites sur Pedra Branca/Pulau Batu Puteh
235. Singapour invoque à l’appui de sa revendication l’exercice de son
ntrôle exclusif des visites sur Pedra Branca/Pulau Batu Puteh et de
 tilisation de cette île. Elle a, dans les cas appropriés, autorisé des visi-
urs de Singapour ainsi que d’autres Etats, dont la Malaisie, à se rendre
r l’île à titre officiel. Parmi ceux qui venaient de Singapour se trou-
ient des ministres, dont le ministre chargé des communications et le mi-
 tre de l’intérieur, un parlementaire, des représentants de l’armée et de
 police, sans que la Malaisie n’ait opposé d’objection à ces activités.
ngapour insiste tout particulièrement sur les visites effectuées par des
 sortissants malaisiens qui souhaitaient mener des études scientifiques.
ngapour affirme que l’obligation qu’elle faisait à ceux-ci de lui deman-
r des autorisations n’a jamais suscité de protestation de la part de la

                                                                          75

 alaisie. La Malaisie répond que ces mesures de contrôle ne sont autres
 e celles, concernant l’accès aux phares et à leurs environs, qui sont
 bituellement et à juste titre appliquées par les gardiens de phare. Elle
 t valoir que les règlements et instructions relatifs à l’accès invoqués par
ngapour s’appliquent à l’ensemble des phares exploités par celle-ci, y
 mpris, par exemple, à celui de Pulau Pisang.
 236. La Cour estime, comme la Malaisie, que nombre de visites effec-
ées par du personnel singapourien concernaient l’entretien et l’exploita-
  n du phare et qu’elles ne sont pas pertinentes en la présente espèce.
  pendant, comme indiqué plus haut, Singapour accorde une impor-
nce particulière aux visites effectuées par certains ressortissants malai-
 ns, notamment en 1974 et en 1978.
 237. L’exemple de 1974 concerne une étude sur les marées menée par
 e équipe dont les membres étaient indonésiens, japonais, malaisiens et
  gapouriens, et qui devait se dérouler sur une période de sept à
 it semaines. Un agent de l’autorité portuaire de Singapour écrivit à ce
  et au commandant du navire de la marine royale malaisienne utilisé
 ur l’étude, le K.D. Perantau. Afin de « faciliter l’approbation requise
 r les différents ministères compétents du gouvernement », il réclama
 e liste des membres malaisiens qui séjourneraient au phare, demandant
urs noms, leurs numéros de passeport, leur nationalité et la durée de
ur séjour. En réalité, les personnes en question étaient déjà arrivées et
  te lettre leur accordait une autorisation provisoire. Le commandant
alaisien communiqua quatre noms et les renseignements relatifs à ces
 rsonnes. Celles-ci séjourneraient au phare pendant encore trois mois,
surant la conduite du transpondeur et de l’auditor et effectuant des
 evés des marées. D’autres viendraient de temps à autre pour réappro-
  ionner l’équipe en nourriture et en eau, faire des réparations urgentes
r le transpondeur et effectuer une triangulation. Etant donné qu’il
  gissait d’une étude conjointe, un membre de l’autorité portuaire de
ngapour serait présent en permanence.
 238. En 1978, le haut commissariat malaisien à Singapour demanda
 ’un navire officiel fût autorisé à « pénétrer dans les eaux territoriales de
ngapour » afin d’y inspecter les marégraphes sur une période de trois
maines. Parmi les coordonnées géographiques mentionnées se trou-
 ient celles de la station du phare Horsburgh. Ce projet était conforme
 l’accord conclu entre la Malaisie, l’Indonésie et Singapour sur des
udes conjointes dans les détroits de Malacca et de Singapour. Le minis-
  e singapourien des affaires étrangères fit droit à cette demande. A peine
 elques semaines auparavant, le gardien du phare avait « informé poli-
ent » deux personnes qui affirmaient avoir été envoyées par le service
ographique de Malaisie occidentale et qui étaient chargées d’effectuer
 s observations en vue d’une triangulation qu’elles ne pouvaient rester
 ns le phare sans autorisation préalable de l’autorité portuaire de Sin-
 pour. Les deux personnes repartirent. La Malaisie n’émit pas de pro-
  tation. Cette mesure fut néanmoins une source de préoccupation à
uala Lumpur. Le 13 avril 1978, le conseiller du haut commissariat de

                                                                          76

ngapour en Malaisie informa son ministère qu’un secrétaire adjoint
 ncipal du ministère malaisien des affaires étrangères lui avait fait
voir que le Gouvernement malaisien était « quelque peu contrarié » par
rtaines mesures prises par Singapour au sujet de l’île qui abritait le
 are Horsburgh : « Tout d’abord, Singapour a planté son drapeau sur
 e. Ensuite, lorsque certains navires malaisiens ont récemment tenté
accoster l’île pour y effectuer des relevés, ils n’en ont pas reçu l’autori-
 ion. » Le représentant malaisien informa son homologue que son gou-
rnement formulerait une revendication officielle de souveraineté sur
dra Branca/Pulau Batu Puteh. Comme l’indiqua le conseiller de Sin-
pour à son ministère, cette communication intervenait après que
ngapour eut accepté de mener l’étude conjointe.
239. De l’avis de la Cour, il convient de considérer ce comportement
  Singapour comme un comportement à titre de souverain. Les autori-
 ions accordées ou non par Singapour à des ressortissants malaisiens ne
ncernaient pas simplement l’entretien et l’exploitation du phare, et en
 rticulier sa protection. Les décisions prises par Singapour, dans les cas
smentionnés, concernaient les études que souhaitaient mener des res-
rtissants malaisiens dans les eaux environnantes. Le comportement de
ngapour consistant à assujettir ces visites à son autorisation étaye de
çon appréciable sa revendication de souveraineté sur Pedra Branca/
 lau Batu Puteh.

c) Patrouilles et exercices effectués autour de Pedra Branca/Pulau Batu
   Puteh par les marines malaisienne et singapourienne
 240. Les deux Parties affirment que les patrouilles et exercices qu’effec-
ent, depuis leur création, leurs marines respectives autour de Pedra
 anca/Pulau Batu Puteh constituent des manifestations de l’exercice de
urs droits souverains sur l’île. La Malaisie et Singapour soutiennent
 ne et l’autre que ces activités démontrent que chacune d’elles considé-
 t l’île comme étant sous sa souveraineté. La marine royale de la Fédé-
 ion de Malaya, puis de Malaisie, passa sous le contrôle du Gouverne-
ent de la Fédération de Malaya en 1958, par suite de l’indépendance de
 Malaya proclamée l’année précédente. Elle continua à être stationnée à
 base navale de Woodlands, dans le port de Singapour, jusqu’en 1997.
  marine de la République de Singapour fut constituée en 1975 à partir
unités du commandement maritime des forces armées singapouriennes.
es navires des deux marines effectuaient des patrouilles dans la zone de
 dra Branca/Pulau Batu Puteh.
 241. La Cour ne considère pas que cette activité pèse d’un côté ou de
 utre. Elle relève tout d’abord que, pour des raisons d’ordre géogra-
 ique, les navires de la marine patrouillant à partir du port de Singa-
 ur passaient souvent à proximité de Pedra Branca/Pulau Batu Puteh.
 r ailleurs, des patrouilles auraient été fréquemment effectuées en appli-
tion de 1) l’accord conclu en 1957 entre le Royaume-Uni et la Malaya,
 quel étaient associées l’Australie et la Nouvelle-Zélande, et en vertu

                                                                         77

 quel la Malaisie avait des responsabilités à l’égard de la défense de Sin-
 pour, 2) l’accord de 1965 entre la Malaisie et Singapour portant sépa-
 ion entre ces deux Etats, en vertu duquel la Malaisie fournirait une
sistance raisonnable et adéquate à la défense externe de Singapour, qui,
 ant à elle, donnerait à la Malaisie le droit d’opérer sur ses bases à Sin-
 pour, et 3) les engagements pris entre les cinq puissances, à savoir la
alaisie, Singapour, le Royaume-Uni, l’Australie et la Nouvelle-Zélande.
  caractère coopératif et intégré de cette activité navale et d’autres acti-
 és militaires est illustré par le procès-verbal de la conférence de ces cinq
 ats, dont la tenue fut décidée après la décision britannique de retirer ses
oupes de la Malaisie et de Singapour au plus tard le 31 décembre 1971.
  procès-verbal contenait la déclaration suivante :
      « Les représentants de Singapour et de la Malaisie déclarent que la
   défense des deux pays est une question indivisible appelant une coo-
   pération étroite et continue entre eux. Les représentants des trois
   autres gouvernements se félicitent de cette déclaration. Il s’agit, pour
   l’ensemble des représentants présents à la conférence, d’un élément
   indispensable de la coopération future en matière de défense. Les
   représentants de la Malaisie et de Singapour précisent que leurs gou-
   vernements sont résolus à tout mettre en œuvre pour assurer leur
   propre défense et se disent favorables à la coopération et à l’aide des
   trois autres gouvernements. »
   Cour relève que les patrouilles effectuées par les marines des deux
ats et par d’autres, uniquement mentionnées en termes généraux par les
 rties, ne peuvent dans ces conditions être invoquées par l’une ou l’autre
 ’appui de sa prétention.
242. La Malaisie a également accordé de l’importance à un document
nfidentiel à usage interne, intitulé « Lettre de promulgation », émis le
  juillet 1968 par le chef de sa marine et auquel étaient jointes des cartes
arines indiquant les limites extérieures de ses eaux territoriales. L’une
  ces cartes situait Pedra Branca/Pulau Batu Puteh, ainsi que Middle
ocks et South Ledge, à l’intérieur des eaux territoriales malaisiennes.
ans le même ordre d’idées, Singapour a fait référence aux instructions
 érationnelles de la marine singapourienne de 1975 définissant une zone
  patrouille dans le voisinage de Pedra Branca/Pulau Batu Puteh.
243. La Cour relève que la carte marine malaisienne et les instructions
 érationnelles singapouriennes étaient des actes d’une Partie dont l’autre
avait pas connaissance et qu’il s’agissait de documents tenus secrets,
 i n’ont été rendus publics qu’une fois la Cour saisie de la présente
 aire. La Cour estime que, pas davantage qu’aux patrouilles elles-mêmes,
n’y a lieu d’accorder du poids à ces deux éléments.

d) Le déploiement des pavillons britannique et singapourien sur Pedra
   Branca/Pulau Batu Puteh
244. Pour Singapour, le déploiement des pavillons britannique et sin-

                                                                          78

pourien sur le phare Horsburgh, à partir du moment de son inaugura-
 n et jusqu’à l’époque actuelle, est une manifestation indéniable de sou-
raineté. Cette affirmation est étayée, dit-elle, par sa réponse positive à
 e demande faite en 1968 par la Malaisie de « retirer le drapeau singa-
 urien du territoire malaisien de Pulau Pisang ». En revanche, aucune
mande de cette nature ne fut formulée à l’égard du pavillon flottant sur
dra Branca/Pulau Batu Puteh.
245. La Malaisie répond qu’il convient de faire la distinction entre le
ploiement d’un pavillon, hissé pour des raisons d’ordre maritime, et le
ploiement du drapeau national. Les pavillons ne sont pas des marques
  souveraineté mais de nationalité. En outre, il doit aussi y avoir une
anifestation de l’intention d’agir à titre de souverain dont Singapour
a pas fait preuve en l’occurrence. L’incident de Pulau Pisang était lié
une question de sensibilité politique nationale et il fut réglé par les
ux Parties. Il ne s’agissait pas d’une reconnaissance de souveraineté
 rapportant à une question non controversée et sans rapport avec le
u. La Malaisie fait également observer que Pulau Pisang est beaucoup
us grande de Pedra Branca/Pulau Batu Puteh et qu’elle a quelques
bitants.
246. La Cour souscrit à l’argument de la Malaisie selon lequel le
ploiement d’un pavillon n’est habituellement pas une manifestation de
uveraineté et que la différence de taille entre les deux îles doit être prise
 compte. Elle estime qu’un certain poids peut être néanmoins attribué
  fait que la Malaisie, dont l’attention avait été appelée sur la question
  déploiement des pavillons par suite de l’incident de Pulau Pisang, ne
rmula pas de demande similaire au sujet du pavillon hissé sur le phare
orsburgh. En revanche, comme il a déjà été indiqué plus haut, les auto-
és malaisiennes exprimèrent en 1978 leur préoccupation à propos du
apeau déployé au phare Horsburgh (voir paragraphe 238 ci-dessus).

e) L’installation de matériel de communication militaire par Singa-
   pour sur l’île en 1977
247. En juillet 1976, la marine de Singapour exposa à l’autorité por-
aire de Singapour la nécessité, pour elle et pour l’armée de l’air singa-
 urienne, d’installer une station relais militaire sur Pedra Branca/Pulau
 tu Puteh pour faire face à des difficultés de communication. La marine
uhaitait installer deux postes de radio et un bloc d’alimentation dans le
 are et demandait la coopération de l’autorité portuaire « afin de satis-
 re aux exigences de la sécurité et de la défense en matière de commu-
cation ». L’autorité portuaire de Singapour répondit par l’affirmative,
ut en précisant clairement qu’elle ne se chargerait pas du service et de
ntretien de la station relais. Cette-ci était réservée exclusivement à
 sage de la marine de la République de Singapour, qui était responsable
  son installation et de son entretien. La station relais fut installée le
 mai 1977. Singapour affirme que cette installation, pour laquelle il fal-
  transporter du matériel sur Pedra Branca à bord d’hélicoptères mili-

                                                                          79

 res, fut menée au grand jour. Ces hélicoptères servaient aussi pour
ntretien de la station relais. Pour Singapour, cette installation constitue
  toute évidence un exercice de son autorité non lié à l’entretien du
 are. La Malaisie ne conteste pas cette interprétation, mais elle estime
 e le comportement de Singapour « suscit[e] de vives préoccupations à
opos de l’utilisation du phare Horsburgh par Singapour à des fins
 tres que la signalisation lumineuse (et en particulier à des fins mili-
 res) ». Selon l’agent de la Malaisie, « ce comportement ne relève pas du
nsentement donné pour la construction et l’exploitation d’un phare ».
   Malaisie affirme également que l’installation s’est déroulée dans le
cret et qu’elle n’en a eu connaissance que lorsqu’elle a reçu le mémoire
  Singapour.
248. La Cour n’est pas en mesure d’évaluer la valeur probante des
clarations faites par les deux Parties sur la question de savoir si la
alaisie avait connaissance ou non de l’installation de la station relais.
  que la Cour relève, c’est que l’acte accompli par Singapour est un acte
titre de souverain. Ce comportement n’est pas compatible avec la
connaissance par Singapour d’une quelconque limite à sa liberté
action.

f) Projet singapourien de récupération de terres en vue d’agrandir
   l’île
 249. En 1978, l’autorité portuaire de Singapour, sur instructions du
ouvernement singapourien, étudia la possibilité, comme cela avait déjà
   fait en 1972, 1973 et 1974, de récupérer des terres sur la mer autour de
 dra Branca/Pulau Batu Puteh. L’étude effectuée par l’autorité envisa-
ait de récupérer 5000 mètres carrés de terres — l’île a une superficie
environ 8560 mètres carrés à marée basse. A l’époque, la tour de com-
unication reliée au système d’information sur le trafic maritime (VTIS)
 l’hélistation qui occupent aujourd’hui la plus grande partie de la moitié
  entale de l’île n’avaient pas été construites. Par la voie d’un avis publié
 ns la presse, l’autorité sollicita des offres pour des « travaux de récupé-
  ion de terre et de protection du rivage au phare Horsburgh ». Bien que
ois sociétés aient soumissionné, il ne fut pas donné suite au projet.
lon Singapour, il s’agit là d’un exemple classique de comportement à
re de souverain. La Malaisie souligne qu’il ne fut pas donné suite au
ojet et que, une partie des documents invoqués par Singapour étant
crets, ils ne pouvaient susciter de réaction de sa part. L’agent de la
alaisie fait valoir que Singapour « n’a pas besoin d’une île plus grande
 ur y installer un meilleur phare. Pourquoi donc a-t-elle alors besoin
une île plus grande ? ». Il évoque ensuite les effets possibles sur l’envi-
nnement et sur la navigation, et en particulier sur le dispositif de sécu-
é à l’entrée orientale du détroit.
 250. La Cour fait observer que, bien qu’il n’ait pas été donné suite au
ojet et que certains documents n’aient pas été publics, l’appel d’offres le
   et recueillit des soumissions. De surcroît, ainsi que le reconnaît l’agent

                                                                          80

 la Malaisie, le projet, tel que présenté, allait au-delà d’activités rele-
nt simplement de l’entretien et de l’exploitation du phare. Il s’agit là
un comportement qui étaye la thèse de Singapour.

 g) Accord pétrolier conclu par la Malaisie en 1968
 251. En 1968, le Gouvernement malaisien et la Continental Oil Com-
 ny of Malaysia conclurent un accord qui autorisait cette société à
ener des activités d’exploration pétrolière dans toute la zone du plateau
 ntinental, au large de la côte est de la Malaisie occidentale et au sud du
 rallèle 5° 00′ 00″ de latitude nord, cette zone « s’étendant jusqu’aux
ontières internationales partout où elles pourraient être établies » ; les
mites de la zone au sud étaient fixées à « 1° 13′ » et « 1° 17′ (environ) »,
mais à l’exclusion des îles des Etats [de Johor, Pahang et Trengganu] et
une zone à 3 milles des lignes de base à partir desquelles les eaux ter-
 oriales de celles-ci sont mesurées ». Selon le conseil de la Malaisie, les
mites de la concession suivaient d’une manière générale les frontières
 i apparaissaient à l’époque comme devant être celles du futur accord
  1969 entre l’Indonésie et la Malaisie relatif au plateau continental.
 252. La Malaisie fait valoir que l’accord atteste qu’elle considérait que
ute la zone de concession était située sur son plateau continental, qu’il
 git d’un comportement effectif et d’un comportement à titre de souve-
 n, et que l’accord a été conclu ouvertement et a reçu une large publi-
 é ; or Singapour n’a pas protesté. Singapour répond qu’elle n’avait
 cune raison de protester. Pedra Branca/Pulau Batu Puteh n’apparais-
 t pas sur la carte, ce qui n’est pas surprenant puisque les îles et leurs
ux territoriales étaient expressément exclues de la concession. De plus,
 description de la zone considérée était sans préjudice de la question des
ontières lorsque celles-ci n’avaient pas fait l’objet d’un accord. En
 tre, les coordonnées ne furent pas publiées et aucune activité d’explo-
  ion ne fut menée dans la zone voisine de Pedra Branca/Pulau Batu
 teh, une zone qui faisait partie d’un secteur plus large de la concession
 andonné par la compagnie pétrolière.
 253. Etant donné les limites territoriales et conditions définies dans la
 ncession, et l’absence de publication des coordonnées, la Cour consi-
 re qu’elle ne peut accorder aucun poids à la concession.

 h) La délimitation de la mer territoriale malaisienne en 1969
 254. En 1969, par la voie d’une ordonnance, la Malaisie porta les
mites de ses eaux territoriales de 3 à 12 milles marins. Ce texte précisait
 e la largeur de la mer territoriale devait être mesurée conformément
 x dispositions de la convention de Genève de 1958 sur la mer territo-
 le qui y étaient énumérées. L’ordonnance prévoyait de plus la publi-
tion par le gouvernement d’une carte à grande échelle indiquant la
 sse de basse mer, les lignes de base, les limites extérieures et l’étendue
 s eaux territoriales de la Malaisie, ainsi que la modification de cette

                                                                         81

 ndue conformément à tout accord qui pourrait être conclu entre la
alaisie et un autre Etat côtier.
255. La Malaisie déclare que, par l’effet de cette ordonnance,
    « les eaux territoriales de la Malaisie s’étendaient jusqu’à Pedra
    Branca/Pulau Batu Puteh et au-delà. Le sentiment que Pedra Branca/
    Pulau Batu Puteh et ses eaux environnantes pussent être autre chose
    que territoire malaisien n’existait pas à l’époque. Le texte ne suscita
    aucune protestation de la part de Singapour. »
ngapour répond qu’elle n’avait absolument aucune raison de protester
 isque l’ordonnance n’identifiait d’aucune manière les territoires, lignes
  base, limites extérieures et étendue des eaux territoriales. Dès que
 carte fut publiée, en 1979, carte qui d’ailleurs concernait davantage
plateau continental que la mer territoriale, Singapour protesta.
256. De l’avis de la Cour, en raison de la généralité même des termes
  l’ordonnance de 1969, l’argument de la Malaisie fondé sur ce texte
 it être rejeté. Cette ordonnance n’identifie pas, sauf de la manière la
us générale, les zones auxquelles elle s’applique : elle indique simple-
ent qu’elle est applicable « sur l’ensemble du territoire malaisien ». Du
 int de vue de la législation, les précisions nécessaires ne seraient don-
es qu’avec la publication « [d]ès que possible » de la carte à grande
helle prévue dans le texte.

i) Accord de 1969 relatif au plateau continental et accord de 1970
   relatif à la mer territoriale conclus entre l’Indonésie et la Malaisie
 257. La Malaisie appelle l’attention sur le fait que l’un des points de la
ontière convenue dans l’accord de 1969 entre l’Indonésie et la Malaisie
 atif au plateau continental n’était situé qu’à 6,4 milles marins de Pedra
 anca/Pulau Batu Puteh. Dans un communiqué de presse y relatif, les
légations des deux Etats reconnurent la nécessité pour leurs gouverne-
ents de s’entretenir de la question connexe de la frontière entre leurs
ers territoriales, question qui fit l’objet d’un accord l’année suivante.
ngapour, poursuit la Malaisie, n’a à aucun moment manifesté d’intérêt
 ur cette délimitation maritime ni formulé d’objection. Singapour
clare là encore qu’elle n’était pas tenue de réagir : l’accord était res inter
 os acta et, ce qui est plus important, il « évitait soigneusement toute
 rusion dans la zone entourant [Pedra Branca/Pulau Batu Puteh] ». Sin-
 pour souligne également que le communiqué de presse exclut claire-
ent le détroit de Singapour, et cela pour une bonne raison : l’Indonésie
  la Malaisie ne pouvaient pas délimiter leurs espaces maritimes res-
ctifs dans ce détroit sans la participation de Singapour, détentrice de
a souveraineté sur [Pedra Branca/Pulau Batu Puteh] et les formations
 jacentes ».
 258. La Malaisie avait, très peu de temps auparavant, porté à 12 milles
arins la largeur de ses eaux territoriales, mais Singapour ne l’avait pas
core fait. Par conséquent, et comme la ligne s’interrompt à 6,4 milles
arins à l’est de Pedra Branca/Pulau Batu Puteh pour reprendre au-delà
                                                                           82

 l’extrémité ouest du détroit de Singapour, la Cour n’estime pas que
ccord relatif à la mer territoriale de 1970 puisse revêtir une quelconque
portance en l’espèce.

j) L’accord de 1973 entre l’Indonésie et Singapour relatif à la mer
   territoriale
259. L’accord de 1973 entre l’Indonésie et Singapour relatif à la mer
 ritoriale détermine, dans le détroit de Singapour, une ligne frontière
 i est située au sud de l’île principale de Singapour mais ne s’étend pas
r toute sa longueur. Il ne mentionne pas Pedra Branca/Pulau Batu
 teh ni ne délimite la mer territoriale entre celle-ci et l’île indonésienne
  Pulau Bintan, située à 7,5 milles marins au sud. Pour la Malaisie, cet
cord étaye sa conclusion selon laquelle, en 1973, Singapour ne se consi-
rait pas comme le souverain de Pedra Branca/Pulau Batu Puteh, parce
 ’elle ne réserve sa position en ce qui la concerne ni dans l’accord ni
 ns une déclaration. Singapour répond à cela que cet accord ne concerne
 ’une délimitation partielle dans le détroit de Singapour, l’un des che-
 ux de navigation les plus fréquentés du monde. De plus, une délimita-
 n complète aurait nécessité des négociations tripartites, auxquelles
 rait également participé la Malaisie, et il est révélateur que l’accord de
70 délimitant les mers territoriales de l’Indonésie et de la Malaisie n’ait
 s non plus mentionné la zone entourant Pedra Branca/Pulau Batu
 teh, ce à quoi on aurait pu s’attendre si la Malaisie avait réellement
nsidéré celle-ci comme faisant partie de son territoire. La Cour ne
nsidère pas qu’un poids quelconque puisse être accordé à l’accord de
73 s’agissant de la souveraineté sur Pedra Branca/Pulau Batu Puteh.
e même que les accords conclus entre la Malaisie et l’Indonésie en 1969
 1970, celui de 1973 entre l’Indonésie et Singapour relatif à la mer ter-
oriale ne couvre pas la question.

k) Coopération interétatique dans le détroit de Singapour
260. Singapour invoque la déclaration commune relative à la coopéra-
 n dans les détroits de Malacca et de Singapour adoptée en 1971 par
ndonésie, la Malaisie et Singapour, ainsi que le nouveau dispositif de
vigation adopté en 1977 par l’Assemblée de l’organisation intergouver-
mentale consultative de la navigation maritime. Singapour soutient
 ’il est révélateur que, lorsque ces documents furent adoptés, la Malaisie
ait pas formulé de prétention à l’égard de Pedra Branca/Pulau Batu
 teh ou ne s’en soit pas réservé la possibilité. La Cour souscrit à la thèse
  la Malaisie selon laquelle ces documents concernent non pas des droits
 ritoriaux mais la facilitation et la sécurité de la navigation dans l’en-
mble des détroits. De même, la Cour ne considère pas qu’il importe, aux
 s de la présente procédure, que les deux Parties aient coopéré, parfois
ec l’Indonésie et d’autres Etats, dans le détroit de Singapour aux fins de
 mise en place du dispositif de séparation du trafic, de la réalisation de

                                                                         83

 és hydrographiques conjoints et de la protection de l’environnement ;
ne s’agit pas là d’un comportement lié aux droits territoriaux.
 l) Publications officielles
 261. Selon la Malaisie, les publications officielles du Gouvernement de
ngapour qui contiennent des descriptions du territoire de celle-ci se dis-
  guent par leur absence totale de référence à Pedra Branca/Pulau Batu
  teh parmi les soixante autres îles environ qui sont incluses dans ces
scriptions. Les listes publiées dans Singapore Facts and Pictures 1972
cluent des îles qui sont encore plus petites, qui sont inhabitées et où se
ouvent des phares. C’est seulement en 1992 que Pedra Branca/Pulau
  tu Puteh a commencé à être incluse dans cette publication. De même,
   rapports annuels établis de 1953 à 1956 par le bureau des affaires
rales de Singapour (Rural Board of Singapore) ne l’incluaient pas.
ans l’accord de 1927, dans l’arrêté de couvre-feu de 1948 et dans les
tes publiées, soit autant de textes officiels couvrant une période de plus
  cinquante-trois ans avant la date critique et établis en des occasions où
   autorités singapouriennes se sont manifestement intéressées de très
ès à l’étendue du territoire, il n’y a jamais la moindre indication selon
quelle Pedra Branca/Pulau Batu Puteh ferait partie de Singapour. Sin-
 pour répond que Singapore Facts and Pictures ne contient pas une des-
 ption faisant foi et exhaustive de son territoire, mais qu’il s’agit d’une
ochure d’information générale qui donne une vue d’ensemble du pays.
   l’édition de 1972 ni celle de 1992 n’étaient exhaustives ou destinées à
 re autorité ; elles visent à donner des éléments d’information et n’ont
 s de portée administrative. En outre, la liste de 1972 énumère les petites
s situées « dans [les] eaux territoriales » de l’île principale de Singapour,
ais en omet au moins huit autres appartenant à celle-ci. Dans le rapport
   bureau des affaires rurales de 1953, l’intention était d’inclure toutes les
s voisines, mais certaines d’entre elles furent en fait omises ; la raison
 ur laquelle la juridiction du bureau avait été élargie cette année-là
nait à la revision des circonscriptions électorales. Cela ne s’appliquait
 s au personnel du phare, qui était constitué d’équipes séjournant sur
 dra Branca/Pulau Batu Puteh par roulements d’un mois ; les autres
  ributions du bureau des affaires rurales ne concernaient pas davantage
 e. Singapour fait en outre observer que la Malaisie oublie opportuné-
ent le fait qu’elle ne peut citer aucun document officiel publié par elle à
poque, où Pedra Branca/Pulau Batu Puteh serait mentionnée comme
   appartenant. Au contraire, en 1953, l’année même de la parution du
pport du bureau des affaires rurales de Singapour cité par la Malaisie,
  prédécesseur de celle-ci, le Johor, déclarait expressément dans une
rrespondance officielle qu’il ne revendiquait pas la propriété de Pedra
 anca/Pulau Batu Puteh.
 262. Etant donné le but des publications et le fait que, même si elles
aient des documents officiels, elles n’étaient pas censées faire autorité et
aient essentiellement de nature descriptive, la Cour ne considère pas
 ’un poids de quelque importance puisse leur être attribué.

                                                                           84

263. La même appréciation peut être portée à propos d’un passage,
é par la Malaisie, d’une monographie écrite par J. A. L. Pavitt, qui,
ndant de nombreuses années, fut le directeur des affaires maritimes de
ngapour. Cet ouvrage, intitulé First Pharos of the Eastern Seas : Hors-
rgh Lighthouse, a été publié en 1966 par le conseil des droits de phares
 Singapour. Le passage en question indique notamment ce qui suit :
      « Le conseil, institué par la loi de 1957, est chargé de la fourniture
   et de l’entretien de tous types d’aides à la navigation dans les eaux de
   Singapour, ainsi que pour les stations plus éloignées de Pedra Branca
   (Horsburgh) en mer de Chine méridionale et de Pulau Pisang dans le
   détroit de Malacca. Dans les eaux de Singapour, le conseil entretient
   les phares Raffles, Sultan Shoal et Fullerton, trente-trois balises
   lumineuses, vingt-neuf balises non lumineuses, quinze bouées lumi-
   neuses et huit bouées non lumineuses. »
  Malaisie souligne que ce spécialiste incontesté de la question fait une
 tinction entre les aides à la navigation « dans les eaux de Singapour » et
 les des « stations plus éloignées » de Horsburgh et Pulau Pisang, et qu’il
ablit un lien entre ces deux derniers phares, donnant à penser qu’ils ont
 même statut.
 264. La Cour est d’accord avec l’interprétation que fait Singapour de
 passage, selon laquelle il s’agit là de descriptions qui sont d’ordre pure-
ent géographique, en ce sens que les aides situées dans « les eaux de Sin-
 pour » sont celles qui se trouvent dans les eaux territoriales ou inté-
 ures de l’île principale de Singapour, par opposition aux stations « plus
oignées », terme approprié pour désigner les installations qui sont à 33
 43 milles de Singapour, alors que les phares de Raffles et Sultan Shoal
en sont distants que de 11 et 13 milles.
 265. Singapour appelle l’attention de la Cour sur la manière dont la
 alaya puis la Malaisie ont fait état, dans leurs publications officielles,
  la collecte de données météorologiques que Singapour effectuait sur
 dra Branca/Pulau Batu Puteh. La Cour a déjà fait observer que la col-
 te de données météorologiques n’est qu’un aspect de l’administration
un phare (voir paragraphe 165 ci-dessus). Singapour relève que la
 alaya classait en 1959 le phare Horsburgh parmi les stations de « Sin-
 pour », au même titre que les phares de Sultan Shoal et Raffles. Elle
oute qu’en 1966 (l’année qui suivit celle du retrait de Singapour de la
 dération), la Malaisie et Singapour présentaient pareillement le phare
orsburgh dans une publication commune. En revanche, en 1967, alors
 e les Parties avaient commencé à publier des données météorologiques
 acune de son côté, la Malaisie ne faisait plus la moindre mention du
 are. Les trois publications répertorient plusieurs stations du Johor
ulau Pisang n’apparaît dans aucune des listes). La Malaisie répond que
 phare Horsburgh était une station pluviométrique singapourienne, et
 e l’admettre ne constitue pas une reconnaissance de souveraineté.
 266. La Cour n’en considère pas moins, au bénéfice de Singapour,
 ’il n’est pas sans intérêt que le phare Horsburgh apparaisse comme

                                                                         85

ne des stations de « Singapour » dans les publications de 1959 et de
66 mais ne soit plus mentionné dans la publication malaisienne de
67.

m) Cartes officielles
 267. Les Parties ont invité la Cour à se reporter à près de cent cartes.
  es sont convenues qu’aucune de ces cartes n’établit de titre au sens où
 ferait, par exemple, une carte jointe à un accord de délimitation fron-
 ière. Les Parties affirment cependant que certaines des cartes qu’elles
   leurs prédécesseurs ont publiées doivent être prises en compte en ce
 ’elles indiquent leurs vues quant à la souveraineté ou confirment leur
étention.
 268. La Malaisie souligne que, de toutes les cartes présentées à la
our, une seule, publiée par le Gouvernement de Singapour, représentait
 dra Branca/Pulau Batu Puteh comme appartenant à son territoire ;
core ne l’a-t-elle été qu’en 1995. La Malaisie mentionne par ailleurs
ois cartes publiées en 1926 et 1932 par le géomètre général de la Fédéra-
 n des Etats malais et des Etablissements des détroits qui pourraient
diquer que l’île appartient au Johor. Si ces cartes revêtent une quel-
nque pertinence — ce dont la Cour tend à douter —, celle-ci est bien
oindre que celle des cartes publiées plus récemment par la Malaya
 la Malaisie, que la Cour va maintenant examiner.
 269. Singapour accorde une grande importance à six cartes publiées
 r le géomètre général de la Fédération de Malaya et le directeur
   la cartographie nationale de la Malaisie en 1962 (deux cartes),
 65, 1970, 1974 et 1975. Ces cartes incluent Pedra Branca/Pulau
 tu Puteh, sous laquelle on peut lire les quatre lignes de légende
  vantes :
   « Lighthouse 28,
   P. Batu Puteh,
   (Horsburgh),
   (SINGAPORE) ou (SINGAPURA). »
 tte même mention « (SINGAPORE) » ou « (SINGAPURA) » figure sur
s cartes sous le nom d’une autre île relevant incontestablement de la
uveraineté singapourienne. En outre, sur une carte de la même série
présentant Pulau Pisang, où se trouve l’autre phare administré par Sin-
pour, cette mention n’apparaît pas, ce qui montre qu’elle n’a rien à
ir avec la propriété ou la gestion du phare. Singapour affirme que ces
  cartes constituent clairement de la part de la Malaisie des déclarations
ant à l’encontre des intérêts de leur auteur.
270. La Malaisie répond que 1) l’annotation en question peut être
 erprétée différemment, 2) les cartes ne créent pas le titre, 3) les cartes
 peuvent équivaloir à des déclarations, sauf lorsqu’elles sont intégrées à
s traités ou utilisées dans le cadre de négociations entre Etats et 4) les
rtes en question comportaient une note d’avertissement.

                                                                        86

271. En ce qui concerne la première affirmation de la Malaisie, il
mble bien à la Cour que les annotations sont claires et qu’elles viennent
’appui de la thèse de Singapour. En ce qui concerne le deuxième point,
Cour juge pertinent l’argument plus mesuré de Singapour, selon lequel
  cartes, certes, ne créent pas le titre, mais donnent une bonne indica-
 n de la position officielle de la Malaisie. S’agissant du troisième point,
 jurisprudence semble étayer l’idée selon laquelle des admissions peu-
nt apparaître en d’autres circonstances (par exemple, Différend fronta-
r (Bénin/Niger), C.I.J. Recueil 2005, p. 119, par. 44). La note d’aver-
sement, qui fait l’objet du quatrième point soulevé par la Malaisie,
écise que la carte ne doit pas être considérée comme une référence en
atière de délimitation des frontières internationales ou autres. (La for-
ulation, dans la carte de 1974, est un peu différente.) Or, la Cour n’a
s ici affaire à une frontière, mais à une île distincte et, en tout état de
use, ainsi que l’a relevé la commission de délimitation des frontières en
ffaire Erythrée/Ethiopie,
     « La carte reste une indication de fait géographique, en particulier
  lorsque l’Etat désavantagé l’a lui-même établie et distribuée, même
  contre ses propres intérêts. » (Décision relative à la délimitation des
  frontières entre l’Erythrée et la République fédérale démocratique
  d’Ethiopie, en date du 13 avril 2002, p. 28, par. 3.28.)

272. La Cour rappelle que jamais avant 1995 Singapour n’a publié de
rte représentant Pedra Branca/Pulau Batu Puteh comme appartenant
son territoire. Elle estime cependant que cette abstention revêt une
en moins grande importance que celle qu’il convient d’accorder aux
rtes publiées par la Malaya puis par la Malaisie entre 1962 et 1975.
 Cour conclut que ces cartes tendent à confirmer que la Malaisie consi-
rait que Pedra Branca/Pulau Batu Puteh relevait de la souveraineté
 Singapour.

                            5.5. Conclusion
273. La question à laquelle la Cour doit à présent répondre est celle de
voir si, à la lumière des principes et des règles de droit international
 ’elle a énoncés plus haut et de son examen des faits pertinents, notam-
ent le comportement des Parties, la souveraineté sur Pedra Branca/
 lau Batu Puteh est passée au Royaume-Uni ou à Singapour.
274. Le comportement du Royaume-Uni et de Singapour se rattachait,
bien des égards, à l’exploitation du phare Horsburgh, mais tel n’était
 s toujours le cas. Sans prétendre à l’exhaustivité, la Cour rappellera,
une part, les enquêtes sur les accidents maritimes menées par l’un et
utre ainsi que leur contrôle sur les visites au phare et, d’autre part,
nstallation par Singapour de matériel de communication militaire et ses
ojets visant à gagner des terres, autant d’actes accomplis à titre de sou-
rain, dont la plupart sont postérieurs à 1953. La Malaisie et ses prédé-

                                                                        87

sseurs n’ont jamais réagi à ce comportement, ni à d’autres formes de
mportement de même nature dont il a été question plus haut dans cet
rêt et qui toutes (sauf en ce qui concerne l’installation du matériel de
mmunication) avaient été portées à sa connaissance.
275. En outre, les autorités du Johor et leurs successeurs n’ont pas
ené la moindre activité sur Pedra Branca/Pulau Batu Puteh après
 n 1850 et ce, pendant tout un siècle, voire plus. Et, lorsque des visites
ficielles (dans les années 1970, par exemple) ont été effectuées, elles
 nt été avec l’autorisation expresse de Singapour. Il ressort aussi de ses
rtes officielles des années 1960 et 1970 que la Malaisie considérait la
uveraineté comme singapourienne. Celles-ci, de même que le compor-
ment des deux Parties que la Cour vient brièvement de rappeler, cadrent
tièrement avec le dernier élément que rappellera la Cour. Il s’agit de la
claration, faite dans des termes clairs en 1953 par le secrétaire d’Etat
 r intérim de l’Etat du Johor, selon laquelle le Johor ne revendiquait pas
 propriété de Pedra Branca/Pulau Batu Puteh. Cette déclaration revêt
 e importance capitale.
276. La Cour est d’avis que les faits pertinents, dont le comportement
s Parties, examinés plus haut et résumés aux deux paragraphes précé-
nts témoignent d’une évolution convergente des positions de celles-ci
ncernant le titre sur Pedra Branca/Pulau Batu Puteh. La Cour conclut,
  vu, notamment, du comportement à titre de souverain de Singapour et
  ses prédécesseurs, considéré conjointement avec celui de la Malaisie et
  ses prédécesseurs, et notamment avec le fait que celle-ci soit demeurée
ns réaction face au comportement de Singapour et de ses prédécesseurs,
 e, en 1980, la souveraineté sur Pedra Branca/Pulau Batu Puteh était
sormais détenue par Singapour.
277. Pour les raisons qui précèdent, la Cour conclut que la souverai-
té sur Pedra Branca/Pulau Batu Puteh appartient à Singapour.

     6. LA SOUVERAINETÉ SUR MIDDLE ROCKS ET SOUTH LEDGE
                   6.1. Argumentation des Parties
 278. Comme précédemment indiqué (voir paragraphe 18 ci-dessus),
 iddle Rocks et South Ledge sont des formations maritimes situées
  respectivement 0,6 et 2,2 milles marins de Pedra Branca/Pulau
  tu Puteh et 8 et 7,9 milles marins de la Malaisie continentale. Les
 rties s’accordent sur le fait que Middle Rocks consiste en divers
chers découverts de manière permanente et d’une élévation comprise
 tre 0,6 et 1,2 mètre, tandis que South Ledge est un haut-fond
 couvrant.
 279. La position de Singapour est que la souveraineté sur Middle
ocks et South Ledge va de pair avec la souveraineté sur Pedra Branca/
  lau Batu Puteh. Ainsi, selon Singapour, quiconque détient Pedra
 anca/Pulau Batu Puteh détient Middle Rocks et South Ledge, qui,
firme-t-elle, sont des dépendances de l’île de Pedra Branca/Pulau Batu

                                                                       88

teh et forment avec cette dernière un seul et même groupe. Singapour
ance en particulier les deux thèses suivantes :
  « a) premièrement, tant Middle Rocks que South Ledge forment,
       d’un point de vue géographique et morphologique, un seul et
       même groupe de formations maritimes ; et
    b) deuxièmement, la Malaisie n’est pas en mesure de démontrer
       qu’elle s’est approprié ces formations maritimes par quelque
       acte de souveraineté que ce soit. Etant donné qu’elle ne s’est
       jamais approprié isolément l’un ou l’autre de ces récifs inhabi-
       tés et inoccupés, ceux-ci appartiennent à Singapour puisqu’ils
       se trouvent dans les eaux territoriales singapouriennes qui sont
       engendrées par Pedra Branca. »
280. A l’appui de la première thèse, Singapour cite le passage suivant
 la sentence rendue en l’affaire de l’Ile de Palmas :
     « Pour ce qui est des groupes d’îles, il est possible qu’un archipel
  puisse, dans certains cas, être regardé en droit comme une unité, et
  que le sort de la partie principale décide du reste. » (Ile de Palmas
  (Pays-Bas/Etats-Unis d’Amérique), sentence, 4 avril 1928, RGDIP,
  t. XLII, 1935, p. 183 [traduction française].)
281. Singapour cite en outre l’arrêt rendu par une chambre de la Cour
 l’affaire El Salvador/Honduras, dans lequel celle-ci, en appliquant le
tère de la « possession et [du] contrôle effectifs », a déclaré :
  « [q]uant à Meanguerita, en l’absence d’éléments de preuve sur ce
  point, la Chambre n’estime pas que le régime juridique de cette île
  ait pu différer en rien de celui de Meanguera » (Différend frontalier
  terrestre, insulaire et maritime (El Salvador/Honduras ; Nicaragua
  (intervenant)), arrêt, C.I.J. Recueil 1992, p. 579, par. 367).

282. Une autre raison de traiter Pedra Branca/Pulau Batu Puteh et ses
pendances comme un groupe serait fournie, selon Singapour, par les
 ments de preuve géomorphologiques attestant que les trois formations,
 avoir Pedra Branca/Pulau Batu Puteh, Middle Rocks et South Ledge,
nstituent une seule entité physique. Elle soutient qu’un examen géolo-
que d’échantillons rocheux prélevés sur Pedra Branca/Pulau Batu Puteh,
iddle Rocks et South Ledge indique que les trois formations sont
nstituées du même type de roche (à savoir une variété de granit clair
biotite et à gros grains), ce qui montrerait que les trois formations
 partiennent à la même masse rocheuse.
283. A l’appui de la seconde thèse, Singapour fait valoir que ni Mid-
e Rocks ni South Ledge n’est susceptible d’appropriation isolément
  que, quand bien même les rochers de Middle Rocks pourraient
 e considérés comme « des îles susceptibles d’appropriation à titre
dividuel, ce qui n’est pas le cas », la Malaisie « ne pourrait apporter la
euve qu’a été accompli sur ces rochers un quelconque acte de souve-

                                                                       89

  neté propre à établir son titre à leur égard », tandis qu’elle-même aurait
 nstamment et invariablement exercé son autorité souveraine dans les
ux environnantes. Dans ces conditions, Singapour conclut que, puis-
 ’il est clair que la souveraineté sur Pedra Branca/Pulau Batu Puteh
   appartient, la souveraineté sur Middle Rocks et South Ledge, qui se
ouvent dans les eaux territoriales de Pedra Branca/Pulau Batu Puteh,
   appartient aussi.
 284. La Malaisie soutient quant à elle que les trois formations — Pedra
 anca/Pulau Batu Puteh, Middle Rocks et South Ledge — ne consti-
ent pas un groupe d’îles identifiable d’un point de vue historique ou
omorphologique. Elle affirme en particulier que les documents histori-
 es montrent que ces trois formations n’ont jamais été officiellement
 crites comme un groupe, ni comme une île dotée de dépendances, et
 ’elles n’ont jamais non plus porté un nom collectif, alors même qu’elles
aient signalées toutes les trois comme un danger pour la navigation
 ’il convenait d’éviter en passant nettement au nord ou au sud.
 285. Au vu de ce qui précède, la Malaisie affirme que les formations de
 iddle Rocks et de South Ledge ont toujours été considérées comme
 evant de la juridiction du Johor ou de la sienne. Elles auraient ainsi été
us la souveraineté du Johor à l’époque du traité anglo-néerlandais
   1824, en vertu duquel elles seraient ensuite tombées dans la sphère
 nfluence britannique.
 286. En ce qui concerne l’exercice d’une souveraineté sur ces forma-
  ns par la Malaisie, celle-ci soutient avoir régulièrement accompli des
tes de souveraineté à leur égard, dans les limites imposées par leur
 ture. A titre d’exemple, elle cite l’utilisation et l’octroi en 1968 par le
ouvernement malaisien de concessions pétrolières s’étendant jusqu’à la
 ne de South Ledge et Middle Rocks et le fait que South Ledge ait été
  s comme point de base pour définir la limite extérieure des eaux terri-
riales malaisiennes sur la carte jointe à la « Lettre de promulgation » du
   juillet 1968 émanant du chef de la marine (voir paragraphes 242 et
 1-252 ci-dessus). Elle invoque également le fait que la loi sur la pêche
   1985 a inclus ces formations dans la zone de pêche malaisienne.
 287. La Malaisie soutient que, quant à elle, Singapour non seulement
a pas protesté contre ses manifestations de souveraineté, ainsi qu’indi-
 é plus haut, mais n’a pas non plus formulé de revendication propre sur
 iddle Rocks et South Ledge, même après avoir commencé à affirmer
 e Pedra Branca/Pulau Batu Puteh lui appartenait. Ainsi la Malaisie
firme-t-elle que, lorsque Singapour revendiqua la souveraineté sur Pedra
 anca/Pulau Batu Puteh pour la première fois, en 1980, elle ne fit nulle
ention de South Ledge et Middle Rocks — bien que, sur la carte
 bliée par la Malaisie le 21 décembre 1979, ces deux formations ap-
 raissent clairement comme situées dans les eaux territoriales malai-
 nnes — et que, lorsque la même situation se reproduisit, la Malaisie
 ant réédité cette carte en 1984, la protestation de Singapour contre
  le-ci, formulée en 1989, visait exclusivement Pedra Branca/Pulau
  tu Puteh.

                                                                         90

               6.2. Statut juridique de Middle Rocks
288. Ayant pris note des arguments ainsi avancés par les deux Parties,
 Cour tient tout d’abord à faire observer que la question du statut juri-
que de Middle Rocks doit être appréciée dans le cadre de son raison-
ment sur la principale question à trancher en l’espèce, à savoir celle des
ndements juridiques de sa décision relative à la question du titre sur
 dra Branca/Pulau Batu Puteh, tel que décrit plus haut.
289. La Cour, ainsi qu’elle l’a indiqué plus haut (voir paragraphes 273-
7), est parvenue à la conclusion que, étant donné les circonstances par-
ulières de l’espèce, la souveraineté sur Pedra Branca/Pulau Batu Puteh
 partenait à Singapour. Or, ces circonstances n’existent manifestement
 s s’agissant des formations maritimes voisines de Pedra Branca/Pulau
 tu Puteh, à savoir Middle Rocks et South Ledge. Aucun des éléments
  comportement analysé dans la partie précédente de l’arrêt et ayant
nduit la Cour à conclure que la souveraineté sur Pedra Branca/Pulau
 tu Puteh était passée à Singapour ou à son prédécesseur avant 1980
est pertinent en ce qui concerne Middle Rocks et South Ledge.
290. Le statut juridique de Middle Rocks au regard du titre originaire
tenu par le sultan de Johor devant être considéré comme identique à
 ui de Pedra Branca/Pulau Batu Puteh, mais les conditions particulières
 i ont ensuite amené Singapour à devenir le titulaire du titre sur Pedra
 anca/Pulau Batu Puteh ne s’appliquant pas à Middle Rocks, la Malai-
 , en sa qualité de successeur du sultan de Johor, doit être considérée
mme ayant conservé le titre originaire sur cette dernière formation,
uf preuve contraire que Singapour n’a pas rapportée.

                6.3. Statut juridique de South Ledge
291. S’agissant de South Ledge, cependant, certains problèmes parti-
liers doivent être pris en considération, dans la mesure où cette forma-
 n, à la différence de Middle Rocks, présente une caractéristique géo-
aphique particulière, à savoir qu’il s’agit d’un haut-fond découvrant.
292. L’article 13 de la convention des Nations Unies sur le droit de la
er est ainsi libellé :
     « 1. Par « hauts-fonds découvrants », on entend les élévations natu-
  relles de terrain qui sont entourées par la mer, découvertes à marée
  basse et recouvertes à marée haute. Lorsque des hauts-fonds décou-
  vrants se trouvent, entièrement ou en partie, à une distance du conti-
  nent ou d’une île ne dépassant pas la largeur de la mer territoriale, la
  laisse de basse mer sur ces hauts-fonds peut être prise comme ligne
  de base pour mesurer la largeur de la mer territoriale.
     2. Lorsque des hauts-fonds découvrants se trouvent entièrement
  à une distance du continent ou d’une île qui dépasse la largeur de
  la mer territoriale, ils n’ont pas de mer territoriale qui leur soit
  propre. »
293. La Malaisie affirme que South Ledge, qui est situé à 1,7 mille

                                                                       91

arin de Middle Rocks et à 2,2 milles marins de Pedra Branca/Pulau
 tu Puteh, devrait se rattacher à Middle Rocks et non à Pedra Branca/
 lau Batu Puteh, pour la simple raison qu’il se trouve dans la mer ter-
oriale de Middle Rocks. Citant le passage suivant de l’arrêt rendu en
 ffaire de la Délimitation maritime et des questions territoriales entre
atar et Bahreïn (Qatar c. Bahreïn), la Malaisie soutient que la souve-
 neté sur South Ledge lui appartient car « un Etat côtier exerce sa sou-
raineté sur les hauts-fonds découvrants situés dans sa mer territoriale,
 isqu’il exerce sa souveraineté sur la mer territoriale elle-même » (arrêt,
nd, C.I.J. Recueil 2001, p. 101, par. 204).
294. Singapour plaide que, « contrairement à Middle Rocks, South
 dge constitue un haut-fond découvrant qui, en tant que tel, n’est pas
sceptible d’appropriation autonome ». A l’appui de ses dires, elle cite
alement un passage de l’arrêt rendu en l’affaire de la Délimitation mari-
me et des questions territoriales entre Qatar et Bahreïn (Qatar
Bahreïn), tel que confirmé dans l’arrêt que la Cour a rendu récemment
  l’affaire concernant le Différend territorial et maritime entre le Nica-
gua et le Honduras dans la mer des Caraïbes (Nicaragua c. Honduras)
  rêt, C.I.J. Recueil 2007, p. 704, par. 144).
295. La Cour relève que la question de savoir si un haut-fond décou-
ant est susceptible d’appropriation s’est déjà posée dans sa jurispru-
nce. Ainsi en l’affaire Qatar c. Bahreïn, la Cour a fait l’observation
 vante :
   « un Etat côtier exerce sa souveraineté sur les hauts-fonds décou-
   vrants situés dans sa mer territoriale, puisqu’il exerce sa souveraineté
   sur la mer territoriale elle-même... La question décisive, aux fins de
   la présente espèce, est de savoir si un Etat peut, par voie d’appro-
   priation, acquérir la souveraineté sur un haut-fond découvrant situé
   dans les limites de sa mer territoriale lorsque le même haut-fond se
   situe également dans les limites de la mer territoriale d’un autre
   Etat. » (Délimitation maritime et questions territoriales entre Qatar
   et Bahreïn (Qatar c. Bahreïn), fond, arrêt, C.I.J. Recueil 2001,
   p. 101, par. 204.)
296. La Cour a poursuivi en ces termes :
     « Le droit international conventionnel est muet sur la question de
   savoir si les hauts-fonds découvrants peuvent être considérés comme
   des « territoires ». A la connaissance de la Cour, il n’existe pas non
   plus de pratique étatique uniforme et largement répandue qui aurait
   pu donner naissance à une règle coutumière autorisant ou excluant
   catégoriquement l’appropriation des hauts-fonds découvrants...
      Les quelques règles existantes ne justifient pas que l’on présume de
   façon générale que les hauts-fonds découvrants constituent des ter-
   ritoires au même titre que les îles. Il n’a jamais été contesté que les
   îles constituent de la terre ferme et qu’elles sont soumises aux règles
   et principes de l’acquisition territoriale ; il existe en revanche une

                                                                        92

  importante différence entre les effets que le droit de la mer attribue
  aux îles et ceux qu’il attribue aux hauts-fonds découvrants. Il n’est
  donc pas établi que, en l’absence d’autres règles et principes juridi-
  ques, les hauts-fonds découvrants puissent, du point de vue de
  l’acquisition de la souveraineté, être pleinement assimilés aux îles et
  autres territoires terrestres. » (Délimitation maritime et questions ter-
  ritoriales entre Qatar et Bahreïn (Qatar c. Bahreïn), fond, arrêt,
  C.I.J. Recueil 2001, p. 101-102, par. 205-206.)
297. Au vu de sa jurisprudence, des arguments des Parties ainsi que
s éléments de preuve qui lui ont été soumis, la Cour retient le principe
 on lequel il faut établir si South Ledge se trouve dans les eaux territo-
 les générées par Pedra Branca/Pulau Batu Puteh, qui appartient à Sin-
pour, ou dans celles générées par Middle Rocks, qui appartient à la
alaisie. La Cour observe à cet égard que South Ledge relève des eaux
 ritoriales générées par la Malaisie continentale, par Pedra Branca/Pu-
u Batu Puteh et par Middle Rocks, eaux territoriales qui semblent se
evaucher.
298. La Cour rappelle que, bien qu’elle ait été spécifiquement priée,
 ns le compromis et dans les conclusions finales des Parties, de se pro-
 ncer sur la question de la souveraineté sur chacune des trois forma-
 ns maritimes prises séparément, elle n’a pas reçu pour mandat de tra-
r la ligne de délimitation des eaux territoriales de la Malaisie et de
ngapour dans la zone en question.
299. Dans ces conditions, la Cour conclut que, pour les raisons expo-
es ci-dessus, la souveraineté sur South Ledge, en tant que haut-fond
couvrant, appartient à l’Etat dans les eaux territoriales duquel il est
ué.

                                 * * *
                             7. DISPOSITIF
300. Par ces motifs,
LA COUR,
1) Par douze voix contre quatre,
Dit que la souveraineté sur Pedra Branca/Pulau Batu Puteh appartient
a République de Singapour ;
POUR : M. Al-Khasawneh, vice-président, faisant fonction de président en
  l’affaire ; MM. Ranjeva, Shi, Koroma, Buergenthal, Owada, Tomka,
  Keith, Sepúlveda-Amor, Bennouna, Skotnikov, juges ; M. Sreenivasa Rao,
  juge ad hoc ;
CONTRE : MM. Parra-Aranguren, Simma, Abraham, juges ; M. Dugard, juge
  ad hoc ;
2) Par quinze voix contre une,
Dit que la souveraineté sur Middle Rocks appartient à la Malaisie ;

                                                                        93

POUR : M. Al-Khasawneh, vice-président, faisant fonction de président en
  l’affaire ; MM. Ranjeva, Shi, Koroma, Parra-Aranguren, Buergenthal,
  Owada, Simma, Tomka, Abraham, Keith, Sepúlveda-Amor, Bennouna,
  Skotnikov, juges ; M. Dugard, juge ad hoc ;
CONTRE : M. Sreenivasa Rao, juge ad hoc ;

3) Par quinze voix contre une,
Dit que la souveraineté sur South Ledge appartient à l’Etat dans les
ux territoriales duquel il est situé.
POUR : M. Al-Khasawneh, vice-président, faisant fonction de président en
  l’affaire ; MM. Ranjeva, Shi, Koroma, Buergenthal, Owada, Simma,
  Tomka, Abraham, Keith, Sepúlveda-Amor, Bennouna, Skotnikov, juges ;
  MM. Dugard, Sreenivasa Rao, juges ad hoc ;
CONTRE : M. Parra-Aranguren, juge.


Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
ix, à La Haye, le vingt-trois mai deux mille huit, en trois exemplaires,
nt l’un restera déposé aux archives de la Cour et les autres seront
nsmis respectivement au Gouvernement de la Malaisie et au Gouver-
ment de la République de Singapour.

                                             Le président,
                              (Signé) Awn Shawkat AL-KHASAWNEH.
                                                Le greffier,
                                     (Signé) Philippe COUVREUR.




M. le juge RANJEVA joint une déclaration à l’arrêt ; M. le juge PARRA-
RANGUREN joint à l’arrêt l’exposé de son opinion individuelle ; MM. les
ges SIMMA et ABRAHAM joignent à l’arrêt l’exposé de leur opinion dis-
 ente commune ; M. le juge BENNOUNA joint une déclaration à l’arrêt ;
. le juge ad hoc DUGARD joint à l’arrêt l’exposé de son opinion dissi-
nte ; M. le juge ad hoc SREENIVASA RAO joint à l’arrêt l’exposé de son
 inion individuelle.


                                                       (Paraphé) A.K.
                                                       (Paraphé) Ph.C.




                                                                          94

